Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 1 of 275 PageID #: 8898


                                                                             Page 1
                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK
              __________________________
              PATRICK SAGET,                   )Case No.
              et al.,                          )18-cv-01599-WFK-ST
                  Plaintiffs                   )
              vs.                              )
              DONALD TRUMP, President          )
              of the United States,            )
              et al.,                          )
                  Defendants                   )
              __________________________




                  Videotaped Deposition of Brandon Prelogar
                                 Washington, D.C.
                                 December 18, 2018
                                      9:59 a.m.




              Reported by:      Bonnie L. Russo
              Job No. 448917


                               Magna Legal Services
                                    866-624-5221
                                   www.MagnaLS.com
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 2 of 275 PageID #: 8899


                                                                             Page 2
         1    Videotaped Deposition of Brandon Prelogar held

         2    at:

         3

         4

         5

         6                    Mayer Brown, LLP

         7                    1999 K Street, N.W.

         8                    Washington, D.C.

         9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19    Pursuant to Notice, when were present on behalf

        20    of the respective parties:

        21

        22
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 3 of 275 PageID #: 8900


                                                                             Page 3
         1    APPEARANCES:
         2    On behalf of the Plaintiffs:
                 VINCENT J. CONNELLY, Esq,
         3       MAYER BROWN, LLP
                 71 South Wacker Drive
         4       Chicago, Illinois 60606
                 312-701-7912
         5       vconnelly@mayerbrown.com
         6
         7    On behalf of Defendants:
                 JAMES R. CHO, Esq.
         8       UNITED STATES DEPARTMENT OF JUSTICE
                 UNITED STATES ATTORNEY'S OFFICE
         9       CIVIL DIVISION
                 Eastern District of New York
        10       271 Cadman Plaza East
                 Brooklyn, New York 11201
        11       718-254-6288
                 james.cho@usdoj.gov
        12
        13
        14
        15
              Also Present:
        16    MIRIAM R. NEMETZ, Esq., Mayer Brown, LLP
              Brantley Webb, Esq., Mayer Brown, LLP
        17    Kevin Snell, Department of Justice, Federal
              Programs Branch
        18    Liza Shah, United States Citizenship
              Immigration Services, Department of Homeland
        19    Security
              David Voigtsberger, Videographer
        20
        21
        22
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 4 of 275 PageID #: 8901


                                                                             Page 4
         1                         C O N T E N T S
         2    EXAMINATION OF BRANDON PRELOGAR                        PAGE
         3    BY MR. CONNELLY                                        10
         4
         5
         6                           EXHIBITS
         7
              Exhibit 60      E-Mail Chain                           75
         8                    dated 2-28-17
                              DPP_00006091-6094
         9
              Exhibit 62      E-Mail Chain                           92
        10                    dated 4-13-17
                              DPP_00018941
        11
              Exhibit 64      E-Mail Chain                           213
        12                    dated 10-23-17
                              CP_00015826-829
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 5 of 275 PageID #: 8902


                                                                             Page 5
         1    PREVIOUSLY MARKED EXHIBITS:
         2
              Exhibit 1       Section 1254a
         3                    Temporary Protected Status
         4    Exhibit 2       Extension and Redesignation
                              of Haiti for Temporary
         5                    Protected Status
                              5-19-11
         6
              Exhibit 2A      Extension and Redesignation
         7                    of Haiti for Temporary
                              Protected Status
         8                    1-21-10
         9    Exhibit 5       Extension of the Designation
                              of Haiti for Temporary
        10                    Protected Status
                              10-1-12
        11
              Exhibit 6       Extension of the Designation
        12                    of Haiti for Temporary
                              Protected Status
        13                    3-3-14
        14    Exhibit 7       Extension of the Designation
                              of Haiti for Temporary
        15                    Protected Status
                              8-25-15
        16
              Exhibit 8       Temporary Protected Status:
        17                    Calendar Year 2016 Annual Report
                              DPP_00000395-436
        18
              Exhibit 9       Haiti: TPS Addendum
        19                    2-7-17
                              DPP_00008521-523
        20
              Exhibit 11      E-Mail Chain
        21                    dated 4-3-17
        22
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 6 of 275 PageID #: 8903


                                                                             Page 6
         1    PREVIOUSLY MARKED EXHIBITS (CONTINUED):
         2    Exhibit 12 E-Mail Chain
                          dated 3-29-17
         3                CP_00012164-165
         4    Exhibit 15 E-Mail Chain
                          dated 4-27-17
         5                DPP-00003286-3296
         6    Exhibit 16 E-Mail Chain
                          dated 4-14-17
         7                DPP_00018751
         8    Exhibit 17 E-Mail Chain
                          dated 4-19-17
         9                DPP_00005153
        10    Exhibit 18 E-Mail Chain
                          dated 4-30-17
        11                Attachment
                          DPP_00006080-082
        12
              Exhibit 21      E-Mail Chain
        13                    dated 5-8-17
                              CP_00007859-872
        14
              Exhibit 25      E-Mail Chain
        15                    dated 5-20-17
                              CP_00008090-8097
        16
              Exhibit 27      Extension of the Designation
        17                    of Haiti for Temporary
                              Protected Status
        18                    5-24-17
        19    Exhibit 28      E-Mail Chain
                              dated 5-25-17
        20                    CP_00009691-693
        21    Exhibit 29      E-Mail Chain
                              dated 6-7-17
        22                    DPP_00010924-926
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 7 of 275 PageID #: 8904


                                                                             Page 7
         1    PREVIOUSLY MARKED EXHIBITS (CONTINUED):
         2    Exhibit 30 E-Mail Chain
                          dated 6-7-17
         3               CP_00020560-563
         4    Exhibit 36 E-Mail Chain
                          dated 10-13-17
         5                DPP_0003323-3329
         6    Exhibit 37 E-Mail Chain
                          dated 10-13-17
         7                CP_00003462-3468
         8    Exhibit 38 E-Mail Chain
                          dated 10-13-17
         9                DPP_00021118
        10    Exhibit 40 E-Mail Chain
                          dated 10-22-17
        11                DPP_00003336
        12    Exhibit 41 E-Mail Chain
                          dated 11-2-17
        13               DPP_00022248-249
        14    Exhibit 42 E-Mail Chain
                          dated 11-20-17
        15                DPP_00011273-274
        16    Exhibit 43 Press Release
                          dated 11-20-17
        17                DPP_00019502-03
        18    Exhibit 44 Termination of the Designation
                          of Haiti for Temporary
        19                Protected Status
                          1-18-18
        20
        21
        22    (Exhibits included with transcript.)
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 8 of 275 PageID #: 8905


                                                                             Page 8
         1                    P R O C E E D I N G S

         2

         3                 THE VIDEOGRAPHER:       Good morning.      We

         4    are now on the record.

         5                 This begins Videotape No. 1 in the

         6    deposition of Brandon Prelogar in the matter of

         7    Patrick Saget, et al., versus Donald Trump,

         8    President of the United States, in the United

         9    States District Court for the Eastern District

        10    of New York.

        11                 Today's date is December 18, 2018,

        12    and the time on my video screen is 9:59 a.m.

        13                 This deposition is being taken at

        14    1999 K Street, Northwest, Washington, D.C., at

        15    the request of Mayer Brown.

        16                 The videographer today is David

        17    Voigtsberger of Magna Legal Services and the

        18    court reporter today is Bonnie Russo of Magna

        19    Legal Services.

        20                 Will counsel please introduce

        21    yourselves and who you represent.

        22                 MR. CONNELLY:      I'm Vincent Connelly
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 9 of 275 PageID #: 8906


                                                                             Page 9
         1    of the firm of Mayer Brown.          I represent the

         2    plaintiffs.

         3                 MS. WEBB:     Brantley Webb from Mayer

         4    Brown.

         5                 MS. NEMETZ:     Miriam Nemetz from

         6    Mayer Brown on behalf of the plaintiffs.

         7                 MR. CHO:     Good morning.      James Cho

         8    with the U.S. Attorney's Office on behalf of

         9    the government.

        10                 MR. SNELL:     Kevin Snell from the

        11    Division of Federal Programs Branch on behalf

        12    of the government.

        13                 MS. SHAW:     Liza Shah with United

        14    States Citizenship and Immigration Services on

        15    behalf of the government.

        16                 THE VIDEOGRAPHER:       Will the court

        17    reporter please swear in the witness.

        18                       BRANDON PRELOGAR,

        19    Being first duly sworn, to tell the truth, the

        20         whole truth and nothing but the truth,

        21                     testified as follows:

        22        EXAMINATION BY COUNSEL FOR THE PLAINTIFFS
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 10 of 275 PageID #:
                                    8907

                                                                         Page 10
       1                 BY MR. CONNELLY:

       2         Q.      Would you tell us your name and

       3    spell the last name for the sake of the

       4    reporter.

       5         A.      Sure.    Brandon Prelogar, last name

       6    is P as in Peter, R-E-L-O-G-A-R.

       7         Q.      Have you been deposed previously?

       8         A.      No.

       9         Q.      Let me go through a little bit of

      10    the broad overview of what we expect today and,

      11    you know, the courtesies we will try to provide

      12    to you.

      13                 This deposition is largely going to

      14    be about your duties and responsibilities in

      15    2017, although we will go backwards a little

      16    bit in time to get started.          I will try to keep

      17    it chronological, largely that will be the

      18    case.

      19                 A fair amount of the deposition will

      20    just be asking you to comment and review

      21    contemporaneous documents that were made and

      22    either sent by you or to you in 2017.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 11 of 275 PageID #:
                                    8908

                                                                         Page 11
       1                 Anytime that I ask a question that

       2    is confusing or you are uncertain, just tell

       3    me.    I'm not trying to create awkward

       4    questions, although frequently, I will do that,

       5    so don't hesitate to ask me to reword the

       6    question or explain what it is about a question

       7    that you don't understand.

       8                 The -- you can take a break

       9    absolutely at any time you want, consult with

      10    your attorney anytime you want.           Because this

      11    is being videoed, my understanding is we will

      12    probably be taking short breaks about every

      13    hour or so, so that that machinery can be

      14    refreshed.

      15                 I think by way of background, that

      16    probably covers the territory, although should

      17    you have any questions during the course of the

      18    deposition, you're free to consult with your

      19    attorney privately, you know, if you have any

      20    reason that you are concerned about answering.

      21                 Let's see.     Let's start a little bit

      22    with your education and your work history.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 12 of 275 PageID #:
                                    8909

                                                                         Page 12
       1                 Where did you go to college?

       2          A.     Dartmouth.

       3          Q.     And did you go -- did you have

       4    graduate education after your undergraduate

       5    degree?

       6          A.     I did.

       7          Q.     What was that?

       8          A.     I got a master's in international

       9    relations.

      10          Q.     From what institution?

      11          A.     Yale.

      12          Q.     When did you receive your master's?

      13          A.     2003.

      14          Q.     All right.     Did you start your

      15    employment history after getting the master's?

      16          A.     Shortly after.

      17          Q.     Why don't you -- I don't need a lot

      18    of detail but why don't you march me through

      19    it.

      20          A.     My employment history?

      21          Q.     Your employment history starting in

      22    2003.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 13 of 275 PageID #:
                                    8910

                                                                         Page 13
       1         A.      It started in 2004, January, at U.S.

       2    Citizenship and Immigration Services, Office of

       3    Refugee, Asylum and International Operations as

       4    a presidential management fellow.            That was a

       5    two-year program.

       6         Q.      Where was that?       Where were you

       7    located?

       8         A.      I was located here in Washington,

       9    D.C., and sent out on details sort of all over

      10    the place.

      11         Q.      And that you said was two years, so

      12    that extended through 2006?

      13         A.      Yeah, 2006.

      14         Q.      Give me some sense of being sent all

      15    over the place, where did you go?

      16         A.      I went on training detail to

      17    Georgia, the state, I did an asylum detail

      18    working in an asylum office in San Francisco, I

      19    did a refugee detail in Kenya, Uganda and

      20    Ethiopia, where I processed refugee cases for

      21    the U.S. Government.        I processed adoption

      22    cases in Guatemala.        I think that about covers
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 14 of 275 PageID #:
                                    8911

                                                                         Page 14
       1    it.

       2          Q.     All right.     And now, what was the

       3    next job that you held?

       4          A.     I converted into a refugee officer

       5    in the Refugee Affairs Division of RAIO, same

       6    overall office.

       7          Q.     That was also in D.C.?

       8          A.     That was also in D.C.

       9          Q.     How long did you hold that position?

      10          A.     A -- probably a couple of years,

      11    although during at least I think half of that,

      12    I was detailed to headquarters, DHS policy,

      13    where I transitioned to a permanent position

      14    working for the special advisor for refugee and

      15    asylum affairs.

      16                 And I subsequently took that

      17    position on in an acting capacity and then in a

      18    formal full-time permanent capacity.

      19          Q.     Where is headquarters located?

      20          A.     Here in Washington, D.C., at

      21    Nebraska Avenue.

      22          Q.     So help me out, once you took on
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 15 of 275 PageID #:
                                    8912

                                                                         Page 15
       1    these responsibilities, am I right, they start

       2    basically in 2006, more or less?

       3         A.      Headquarters was probably 2007,

       4    summer I believe.

       5         Q.      How long did you remain --

       6         A.      I stayed there --

       7         Q.      -- at headquarters?

       8         A.      -- until 2011.

       9         Q.      All right.     What happened in 2011?

      10         A.      I transitioned back to U.S.

      11    Citizenship and Immigration Services into the

      12    Office of Policy and Strategy.

      13         Q.      In what capacity?

      14         A.      As the chief of the international

      15    humanitarian affairs division.

      16         Q.      Briefly, what were your duties and

      17    responsibilities once you became the chief of

      18    the international humanitarian affairs

      19    division?

      20         A.      So my division essentially oversees

      21    the policy-making process, policy for all

      22    humanitarian or a large portion of humanitarian
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 16 of 275 PageID #:
                                    8913

                                                                          Page 16
       1    protection benefits that USCIS administers.              It

       2    includes refugee asylum, temporary protected

       3    status among others.

       4         Q.      Does that remain your title and your

       5    position?

       6         A.      It does.

       7         Q.      Have you -- were there any

       8    interruptions between taking on the

       9    responsibilities as the chief of that division

      10    in about 2011 through the present?

      11         A.      Yeah, I did two extended details.

      12         Q.      What were those?       Go ahead.

      13         A.      From -- in 2013, I think maybe

      14    February of 2013 through June of 2014, I worked

      15    at the National Security Council as a director

      16    for human rights and refugee protection.

      17                 Following that, I came back and I

      18    think -- took what -- was back for about a year

      19    before I did a second extended detail with the

      20    USCIS front office working as a counselor and

      21    then as a senior counselor for the director of

      22    the agency.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 17 of 275 PageID #:
                                    8914

                                                                         Page 17
       1         Q.      When did that occur?

       2         A.      So I think that that would have been

       3    then the summer of 2015, maybe September 2015 I

       4    started, through the end of the administration.

       5         Q.      Let me peel back just slightly.

       6                 When you with the National Security

       7    Council assisting them, where were you located?

       8         A.      I was in the multilateral affairs

       9    and human rights directorate.

      10         Q.      Here in Washington?

      11         A.      Sorry, yes, here in Washington, D.C.

      12         Q.      And briefly, what were your

      13    responsibilities when you -- from February of

      14    2013 through June of 2013?

      15         A.      My portfolio comprised human rights

      16    issues as well as humanitarian protection and

      17    particular refugee protection.

      18         Q.      And now moving on to September of

      19    2015 through -- I think you told me through,

      20    what, through the conclusion of the

      21    administration --

      22         A.      That's right.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 18 of 275 PageID #:
                                    8915

                                                                         Page 18
       1         Q.      -- you were a senior counselor for

       2    the director?

       3         A.      That's correct.

       4         Q.      Who was the director at the time?

       5         A.      Leon Rodriguez.

       6         Q.      And this is the director of OP and

       7    S?

       8         A.      No, of U.S. Citizenship and

       9    Immigration Services, the agency.

      10         Q.      The director of USCIS?

      11         A.      Yes.

      12         Q.      Okay.    Help me out a little bit of

      13    the organizational chart and you will correct

      14    me if I am wrong.       The OP&S is a part of USCIS,

      15    correct?

      16         A.      Correct.

      17         Q.      And under OP&S on the organizational

      18    chart, there are various divisions?

      19         A.      That's correct.

      20         Q.      Okay.    And you've mentioned, you

      21    know, that you for a time were the chief of the

      22    international humanity affairs division?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 19 of 275 PageID #:
                                    8916

                                                                         Page 19
       1         A.      That's right.

       2         Q.      When I say for a time, I guess for

       3    some considerable time, but for these couple of

       4    breaks, you have been doing that from 2011

       5    through the percent?

       6         A.      That's correct.

       7         Q.      How many other divisions are there

       8    under OP&S?

       9         A.      Five or six, of that order.

      10         Q.      And the -- all of those divisions

      11    then ultimately report up to the chief of

      12    office of planning and strategy?

      13         A.      Of policy and strategy.

      14         Q.      Policy and strategy, I'm sorry.

      15         A.      Yes, sir.

      16         Q.      I'm going largely be focusing on

      17    2017.

      18                 Am I right that for a time in 2017,

      19    the chief of the office of policy and strategy

      20    was acting chief Larry Levine?

      21         A.      That's correct.

      22         Q.      And then sometime in the spring of
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 20 of 275 PageID #:
                                    8917

                                                                         Page 20
       1    2017, a lady named Kathy Nuebel, N-U-E-B-E-L,

       2    Kovarik, K-O-V-A-R-I-K, took over as chief?

       3         A.      That's correct.

       4         Q.      All right.     Now just keeping --

       5    moving up the organization chart, see if I have

       6    it correctly, the office of policy and strategy

       7    would ultimately report up to the director of

       8    CIS?

       9         A.      Correct.

      10         Q.      And again, in 2017, for a time was

      11    the gentleman James -- I think it's McCament,

      12    M-c-C-A-M-E-N-T?

      13         A.      M as in Mary, McCament.

      14         Q.      Thank you.     Was he the director or

      15    acting director for part of 2017?

      16         A.      Yes.

      17         Q.      Which?

      18         A.      He was the acting director.          He was

      19    never the director.

      20         Q.      And then was he replaced during 2017

      21    by Director Francis Cissna, C-I-S-S-N-A?

      22         A.      Yes.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 21 of 275 PageID #:
                                    8918

                                                                         Page 21
       1         Q.      Then finally now, moving from

       2    divisions through the office of policy and

       3    strategy, now we are up to the director of CIS.

       4                 Does the director of CIS ultimately

       5    report up to the secretary of the Department of

       6    Homeland Security?

       7         A.      That's correct.

       8         Q.      All right.     And again, just to get

       9    our time frames correct, for a portion of 2017,

      10    Secretary Kelly headed DHS; is that right?

      11         A.      That's right.

      12         Q.      And then when he departed, did the

      13    acting secretary -- did Duke become the acting

      14    secretary of DHS?

      15         A.      Yes.

      16         Q.      And finally -- and correct me if I'm

      17    wrong -- was it early 2018 that Secretary

      18    Nielsen took over as the -- the head of DHS?

      19                 I don't really mean to test you --

      20         A.      It was either --

      21         Q.      -- on the calendar?

      22         A.      -- it was either late 2017 or early
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 22 of 275 PageID #:
                                    8919

                                                                         Page 22
       1    2018.

       2         Q.      Okay.    Okay.    Got it.

       3                 Let's go back now to your

       4    responsibilities as the chief of the

       5    International Humanitarian Affairs division.

       6                 In 2017 what were your

       7    responsibilities in that capacity?

       8         A.      I engaged in policy making for the

       9    agency with respect to the standard host of

      10    issues that my division covers, including

      11    policy relating to temporary protected status

      12    programs, refugee, asylum, and a host of -- of

      13    other issues, parol -- humanitarian parol, et

      14    cetera.

      15         Q.      Did you supervise anyone in that

      16    capacity?

      17         A.      Yes.

      18         Q.      How many people did you supervise?

      19         A.      Between three and five.

      20         Q.      And what were their duties or

      21    titles, broadly speaking?

      22         A.      To serve as policy analysts.          And
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 23 of 275 PageID #:
                                    8920

                                                                         Page 23
       1    one as the deputy chief for the division to

       2    help manage all the affairs of the division.

       3         Q.      And was that -- in 2017 was the

       4    deputy chief Kathy Anderson?

       5         A.      Kathryn.

       6         Q.      Kathryn --

       7         A.      Uh-huh.

       8         Q.      -- Anderson.      Thank you.

       9         A.      Except at the very beginning of

      10    2017.

      11         Q.      Was there -- was there someone else

      12    who was the deputy chief --

      13         A.      She was the acting chief until I

      14    returned after inauguration.

      15         Q.      You had been senior counselor at the

      16    CIS front office through the end of the Obama

      17    administration; and then, with the change to

      18    the Trump administration, she had been acting,

      19    but then you came back, and then she -- she

      20    returned to be deputy?

      21         A.      She became --

      22         Q.      Or --
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 24 of 275 PageID #:
                                    8921

                                                                         Page 24
       1           A.    -- deputy.

       2           Q.    -- became deputy?

       3           A.    Uh-huh.

       4           Q.    Okay.    I'm going to show you what I

       5    marked as exhibit KA-1.         So you understand how

       6    this will go today, I'm going to -- I'll hand

       7    it to the court reporter.          She'll put a label

       8    on it and give it to you.          I'll give copies to

       9    all of your attorneys so that they can follow

      10    along.

      11                 And throughout the day, you are

      12    openly invited to fully familiarize yourself

      13    with the document in whatever time it takes

      14    you.

      15                 Occasionally I will be focusing on a

      16    particular part of the document, and I'll tell

      17    you that in advance.        But you feel free to stay

      18    with the document until you're comfortable, you

      19    know, answering question.

      20                 MR. CHO:     Are you using the same

      21    exhibits as last week?

      22                 MR. CONNELLY:      I'm -- any time that
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 25 of 275 PageID #:
                                    8922

                                                                         Page 25
       1    we have used -- that we're reusing an -- or

       2    using a same exhibit, I'm keeping that

       3    numbering system.       I expect that there'll be a

       4    few that we didn't use last week.            And in those

       5    circumstances, I'm just going to be using

       6    numbers, where I'm going to start, I think, in

       7    the 60 range.      Because we left off somewhere in

       8    the 50 range last week.

       9                 MR. CHO:     Okay.

      10                 MR. CONNELLY:      There'll only -- I --

      11    I -- I suspect there'll only be a few of those.

      12                 MR. CHO:     All right.     The same

      13    prefix as last time?

      14                 MR. CONNELLY:      For all -- I'm going

      15    to use -- I'm just going to -- yeah.             For

      16    example, this first document, which was the

      17    same first document that we showed Kathryn

      18    Anderson last week, I'm going to again call it

      19    KA-1 because that's what we used it for last

      20    week.

      21                 MR. CHO:     Okay.

      22                 MR. CONNELLY:      So I -- I'm guessing
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 26 of 275 PageID #:
                                    8923

                                                                         Page 26
       1    that almost all the prefixes today are also

       2    going to be KA, you know, 1 through something.

       3                 MR. CHO:     What about the new ones?

       4                 MR. CONNELLY:        I'm not going to use

       5    a prefix.     I'm just -- we're just going to

       6    use --

       7                 MR. CHO:     Okay.

       8                 MR. CONNELLY:        -- a numbering

       9    system.

      10                 We're doing our best then to --

      11    no -- going forwarded to just stay with

      12    numbers --

      13                 MR. CHO:     Understand.

      14                 MR. CONNELLY:      -- you know, so

      15    that --

      16                 MR. CHO:     Sure.

      17                 MR. CONNELLY:      It's a little -- be

      18    -- be easier and -- going back to them once all

      19    of these depositions have concluded.

      20                 MR. CHO:     That's fine.

      21                 BY MR. CONNELLY:

      22         Q.      KA-is the federal statute more
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 27 of 275 PageID #:
                                    8924

                                                                         Page 27
       1    formally known as 8 USC Section 1254a, titled

       2    "Temporary Protected Status."

       3                 Ready for a question?

       4         A.      Sure.

       5         Q.      Okay.    Are you familiar with this

       6    statute?

       7         A.      I am.

       8         Q.      And in the course of your duties at

       9    CIS, do you work with this statute?

      10         A.      Yes.

      11         Q.      Do you regularly make use of it as a

      12    part of your CIS duties?

      13         A.      Yes.

      14         Q.      If you would go with me to the

      15    second page of the statute under -- it's in

      16    bold, "(b) Designations."

      17                 Do you see that section?

      18         A.      Yes.

      19         Q.      And then under that section there

      20    are further subcategories:          (A), (B) and (C).

      21                 Do you see those?

      22         A.      Yes.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 28 of 275 PageID #:
                                    8925

                                                                         Page 28
       1         Q.      Are you familiar with those sections

       2    of this statute?

       3         A.      Yes.

       4         Q.      And in your -- in your

       5    responsibilities, do you help make

       6    determinations on whether, for example, armed

       7    conflict or earthquakes or other extraordinary

       8    and temporary conditions exist in a foreign

       9    state as a part of the process of determining

      10    TPS status?

      11                 MR. CHO:     Object to the form.

      12                 You can answer.

      13                 THE WITNESS:      Yes.

      14                 BY MR. CONNELLY:

      15         Q.      This is the Designation section.           So

      16    I'm going to ask you questions that kind of

      17    leaps outside of just the statute.

      18                 Do you have a role in determining

      19    whether foreign countries will be designated

      20    for a TPS status?

      21                 MR. CHO:     Object to the form.

      22                 You can answer.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 29 of 275 PageID #:
                                    8926

                                                                         Page 29
       1                 THE WITNESS:      Yes.

       2                 BY MR. CONNELLY:

       3         Q.      Okay.    What role is that?

       4         A.      My division leads at the working

       5    level the TPS policy process, including

       6    relating to TPS designations to help inform the

       7    decision of -- of more senior leadership,

       8    including up to and through the secretary of

       9    Homeland Security.

      10         Q.      Let's go now on Page 3 of this first

      11    document.     There's another section that begins

      12    in bold entitled "Periodic Review,

      13    Terminations, and Extensions of Designations."

      14                 Are you -- are you with me on that?

      15         A.      Yes.

      16         Q.      Okay.    Similarly, do you play a role

      17    in the determination of extensions of TPS

      18    status?

      19                 MR. CHO:     Object to the form.

      20                 Go ahead.

      21                 THE WITNESS:      Yes.

      22                 BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 30 of 275 PageID #:
                                    8927

                                                                         Page 30
       1         Q.      And tell me is that -- is that the

       2    same, or is it different in some fashion than

       3    how you've just described your role in the

       4    determination of TPS status?

       5                 MR. CHO:     Object to the form.

       6                 THE WITNESS:      It's the same as I

       7    described my role in broad brushstrokes

       8    relating to the designation process.

       9                 BY MR. CONNELLY:

      10         Q.      Focusing on the extensions of TPS

      11    designations, is there a process within CIS to

      12    gather information in order to assist the

      13    decision maker in deciding whether or not to

      14    extend TPS status?

      15         A.      Yes.

      16                 MR. CHO:     Object to the form.

      17                 BY MR. CONNELLY:

      18         Q.      And could you generally describe for

      19    me what that information gathering process is

      20    and -- and how you fit into it?

      21                 MR. CHO:     Object to the form.

      22                 Go ahead.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 31 of 275 PageID #:
                                    8928

                                                                         Page 31
       1                 THE WITNESS:      The process for

       2    gathering information to inform decision makers

       3    relating to the periodic review for TPS

       4    designations to make a determination whether to

       5    extend or terminate or in some cases

       6    redesignate entails reaching out to a -- the --

       7    the RAIO, Referee Asylum and International

       8    Operations, directorate within USCIS to request

       9    a country conditions assessment for the

      10    relevant country as well as reaching out to

      11    counterparts at the Department of State to

      12    initiate their own process of putting together

      13    a country conditions assessment and generally a

      14    recommendation that is then passed back to my

      15    department, my agency and my division.

      16                 We use the information provided by

      17    the research unit in RAIO as well as the

      18    assessment and recommendation provided by the

      19    Department of State to then create a decision

      20    memo from the director of the agency to the

      21    secretary of Homeland Security relating to the

      22    TPS designation decision.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 32 of 275 PageID #:
                                    8929

                                                                         Page 32
       1         Q.      You mentioned a precondition

       2    assessment?      Did I get that right?        I can't

       3    read my own handwriting.         I'm sorry.

       4                 The -- the information that's

       5    gathered by RAIO and by --

       6         A.      Uh-huh.

       7         Q.      -- it's counterpart in the state

       8    department.

       9         A.      Country conditions assessment.

      10         Q.      Is that a written document?

      11         A.      Yes.

      12         Q.      And am I correct also that the

      13    decision memo that is created and provided to

      14    the head of -- the director of CIS, that -- is

      15    that also a written document?

      16         A.      Yes.

      17         Q.      Is a part of the process in

      18    gathering this information an effort to

      19    determine the -- the current conditions in a

      20    country that is being considered for an

      21    extension?

      22                 MR. CHO:     Object to the form.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 33 of 275 PageID #:
                                    8930

                                                                         Page 33
       1                 You can answer.

       2                 THE WITNESS:      Yes.

       3                 BY MR. CONNELLY:

       4          Q.     And who -- or how -- how is it

       5    determined what aspects of a country's

       6    condition are considered or found to be

       7    relevant as far as determining whether an

       8    extension should be granted?

       9                 MR. CHO:     Object to the form.

      10                 THE WITNESS:      Can you repeat the

      11    question.

      12                 BY MR. CONNELLY:

      13          Q.     Sure.

      14                 Travel with me.       Here's where I'm

      15    at.    I'm -- I'm at the earliest stage of the

      16    process, which, if I understand from you, RAIO

      17    and its equivalent state department

      18    counterpart, they are kind of most ground level

      19    in terms of gathering information about country

      20    conditions.

      21                 Am I -- am I right about that?

      22                 MR. CHO:     Object to the form.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 34 of 275 PageID #:
                                    8931

                                                                         Page 34
       1                 THE WITNESS:      That's correct.      RAIO

       2    provides a -- an independent country conditions

       3    assessment.      State department, we reach out to

       4    counterparts there who, in turn, reach out to

       5    the regional bureau and post to gather country

       6    conditions information that they then use in --

       7    in -- along with the -- the statute to provide

       8    an assessment about the country conditions and

       9    whether the statutory conditions continue to be

      10    met with respect to a TPS designation.

      11                 BY MR. CONNELLY:

      12         Q.      And my question now is, for those

      13    folks, to the extent, you know what are the

      14    type of country conditions that they look at,

      15    that that they consider, you know, relevant in

      16    order to help the decision makers decide on

      17    whether or not to grant an extension?

      18                 MR. CHO:     Object to the form.

      19                 THE WITNESS:      They look at country

      20    conditions that would appear to be most

      21    relevant to the statutory conditions that we

      22    are required to look at under INA Section 244.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 35 of 275 PageID #:
                                    8932

                                                                         Page 35
       1                 BY MR. CONNELLY:

       2         Q.      Does your office ever make an

       3    independent assessment of a country's current

       4    conditions beyond the information that has been

       5    provided to it by RAIO or the -- or the state

       6    department equivalent?

       7                 MR. CHO:     Object to the form.       Calls

       8    for speculation.

       9                 You can answer.

      10                 THE WITNESS:      Yes.

      11                 BY MR. CONNELLY:

      12         Q.      How does that work?

      13                 MR. CHO:     Object to the form.

      14                 THE WITNESS:      At times leadership of

      15    the office has conducted or asked others to

      16    conduct independent country conditions research

      17    that is then included in the decision

      18    memoranda.

      19                 As well, there have been occasions

      20    where -- where we, within my division, have dug

      21    in a little bit deeper into country conditions

      22    research.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 36 of 275 PageID #:
                                    8933

                                                                         Page 36
       1                 With that said, on the whole, our

       2    practice has been to -- to rely upon the

       3    information provided by the country conditions

       4    experts within RAIO and also obviously the

       5    assessment provided by state.

       6                 BY MR. CONNELLY:

       7         Q.      And then am I correct, if I

       8    understand what you've told me so far, that

       9    whether relying -- relying upon RAIO and state

      10    or perhaps adding, you know, additional efforts

      11    within your own office, that comes together as

      12    a decision memo that moves up to the director

      13    of CIS?

      14         A.      That's correct.

      15                 MR. CHO:     Object to the form.

      16                 BY MR. CONNELLY:

      17         Q.      Let me ask just about just a few

      18    other entities that you can help educate me on

      19    what -- what role, if any, they might have in

      20    the process considering an extension of TPS for

      21    a country.

      22                 What about -- the acronym is IHAD.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 37 of 275 PageID #:
                                    8934

                                                                         Page 37
       1    You can help me out with that.

       2                 It's a -- it's a USCIS, I think,

       3    office?

       4         A.      That's my division, the

       5    International Humanitarian Affairs Division.

       6         Q.      That's easy.      Thank you.     I --

       7    because I'm not as familiar with it as you are,

       8    I -- it -- it didn't -- it didn't immediately

       9    click.    All right.      So we've covered that.

      10                 What about the SCOPS?

      11         A.      The service center operations

      12    directorate.      They're the operational

      13    directorate that -- that adjudicates the TPS

      14    application and associated EAD application.

      15         Q.      Explain that a little bit to me.

      16                 What do you mean by that they

      17    adjudicate it?

      18         A.      So while we conduct policy for the

      19    program, we don't adjudicate individual

      20    applications for immigration benefits within

      21    USCIS.    Operational components within USCIS,

      22    including RAIO, SCOPS, and then the field
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 38 of 275 PageID #:
                                    8935

                                                                         Page 38
       1    office directorate conduct the actual

       2    adjudications of applications and petitions for

       3    immigration benefits that the agency

       4    administers.

       5         Q.      And occasionally I've seen in some

       6    contemporaneous 2017 e-mails a reference to

       7    Neufeld's office, N-E-U-F-E-L-D-S.

       8                 I'm guessing that that's a reference

       9    to someone who perhaps is in charge of SCOPS in

      10    2017?

      11         A.      That's correct.       He's in charge of

      12    SCOPS.

      13         Q.      What -- what's his first name?

      14         A.      Don.

      15         Q.      And did he remain in charge

      16    throughout 2017?

      17         A.      Yes.

      18         Q.      Do you know whether the role of --

      19    of SCOPS regarding the 2017 decision making

      20    regarding extension of the Haiti TPS status,

      21    whether the role of SCOPS increased or

      22    decreased as -- as compared to its role in
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 39 of 275 PageID #:
                                    8936

                                                                         Page 39
       1    similar extensions?

       2                 MR. CHO:     Object to the form.

       3                 THE WITNESS:      Whether its role with

       4    respect to the --

       5                 BY MR. CONNELLY:

       6         Q.      The -- the decision to extend and

       7    let -- the 2017 decisions regarding Haiti,

       8    which I'll represent was first an extension and

       9    later a termination?

      10                 MR. CHO:     Object to the form.

      11                 THE WITNESS:      SCOPS has generally

      12    played the same role with respect to TPS

      13    determination, which has generally been

      14    confined to providing an operational

      15    perspective on the impact of potential TPS

      16    decisions.

      17                 BY MR. CONNELLY:

      18         Q.      And to your observation, did it play

      19    the same role?

      20                 And again, I'm just focusing on

      21    Haiti.

      22         A.      It played the same role.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 40 of 275 PageID #:
                                    8937

                                                                         Page 40
       1         Q.      In 2017 has it had in --

       2         A.      It provided operational

       3    considerations and input, as it had in the

       4    past.

       5         Q.      All right.     How about RAIO, R-A-I-O;

       6    was its analysis on the Haiti situation in

       7    2017, to your observation, treated at --

       8    similarly to how that analysis had been treated

       9    in the past in the -- in this decision making

      10    process for extensions?

      11                 MR. CHO:     Object to the form.

      12                 THE WITNESS:      No.

      13                 BY MR. CONNELLY:

      14         Q.      What was the difference?

      15                 MR. CHO:     Same objection.

      16                 Go ahead.

      17                 THE WITNESS:      In my view,

      18    historically greater deference was given to the

      19    report provided by the research unit.

      20                 BY MR. CONNELLY:

      21         Q.      Greater deference had been given

      22    prior to 2017?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 41 of 275 PageID #:
                                    8938

                                                                         Page 41
       1                 MR. CHO:     Object to the form.

       2                 THE WITNESS:      Yes.

       3                 BY MR. CONNELLY:

       4         Q.      What about -- were there Department

       5    of State recommendations in 2017 regarding the

       6    TPS status of Haiti?

       7                 MR. CHO:     Object to the form.

       8                 THE WITNESS:      Were there

       9    recommendations?

      10                 MR. CONNELLY:      Yes.

      11                 THE WITNESS:      Yes.

      12                 BY MR. CONNELLY:

      13         Q.      And to your best recollection, were

      14    those recommendations followed or ignored;

      15    or -- or perhaps some were followed, and some

      16    were ignored?

      17                 MR. CHO:     Object to the form.

      18                 THE WITNESS:      Were they followed.       I

      19    -- it's -- it's a -- that's difficult for me to

      20    answer because just because a decision was

      21    consonant with a state department

      22    recommendation doesn't necessarily mean to me
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 42 of 275 PageID #:
                                    8939

                                                                         Page 42
       1    that that recommendation was followed, per se.

       2                 BY MR. CONNELLY:

       3         Q.      Is there -- what's your best

       4    recollection in 2017 whether the decisions that

       5    were made regarding Haiti were consonant with

       6    Department of State recommendations?

       7                 MR. CHO:     Object to the form.

       8                 There were two decisions in 2017.

       9                 Do you wants to clarify --

      10                 MR. CONNELLY:      Fair --

      11                 MR. CHO:     -- which one you're

      12    referring to?

      13                 MR. CONNELLY:      Fair point.

      14                 BY MR. CONNELLY:

      15         Q.      Will that -- maybe that will make it

      16    easier for you.       So let's break that up.

      17                 Was the decision in May of 2017 to

      18    extend Haiti's TPS status, was that consonant

      19    with DOS recommendations at the time?

      20                 MR. CHO:     Object to the form.

      21                 THE WITNESS:      I believe it was.       I'm

      22    responding tentatively only because I know that
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 43 of 275 PageID #:
                                    8940

                                                                         Page 43
       1    their recommendation was to extend at least up

       2    until the time when the secretary made the

       3    decision to extend.

       4                 We received a formal assessment

       5    recommendation subsequent to that decision

       6    being made.      And I believe it was also to

       7    extend.     But I cannot remember with 100 percent

       8    certainty.      It wasn't relevant at that point.

       9                 BY MR. CONNELLY:

      10         Q.      Do -- do -- was -- are you able to

      11    recollect -- in the fall of -- of 2017, when

      12    ultimately a decision was made to terminate, do

      13    you recollect what the Department of State

      14    recommendation was at that time?

      15                 MR. CHO:     Object to the form.

      16                 THE WITNESS:      Yes.

      17                 BY MR. CONNELLY:

      18         Q.      What was that?

      19         A.      I believe it was to terminate.

      20         Q.      Okay.    So your best recollection is

      21    Department of State had recommended

      22    extending -- and -- and I'll -- I'll put it in
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 44 of 275 PageID #:
                                    8941

                                                                         Page 44
       1    the May 2017 time range -- and then by the fall

       2    of 2017 it recommended terminating?

       3                 MR. CHO:     Object to the form.

       4                 THE WITNESS:      Yes.

       5                 BY MR. CONNELLY:

       6         Q.      I'm going to ask you -- we're not

       7    going to go into any detail.          But again, I'm

       8    just getting an overview with you and some of

       9    the other decision makers.

      10                 In -- in 2017 did you ever have any

      11    conversations with chief of OPS Kathy Nuebel

      12    Kovarik about the TPS status of Haiti?

      13                 MR. CHO:     Object to the form.

      14                 You can answer.

      15                 THE WITNESS:      Yes.

      16                 BY MR. CONNELLY:

      17         Q.      Did you ever have any conversations

      18    in 2017 with Robert Law on the same topic?

      19                 MR. CHO:     Object to the form.

      20                 THE WITNESS:      Yes.

      21                 BY MR. CONNELLY:

      22         Q.      What was Robert Law's position in
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 45 of 275 PageID #:
                                    8942

                                                                         Page 45
       1    2017?

       2         A.      He serves as a counselor advisor to

       3    the chief of the office of policy and strategy.

       4         Q.      Did he -- did he join CIS in 2017?

       5         A.      Yes.

       6         Q.      Did you have any -- I'll -- I'll

       7    take them in order.

       8                 Did you have any conversations with

       9    Secretary Kelly in 2017 regarding Haiti's TPS

      10    status?

      11         A.      No.

      12                 MR. CHO:     Object to the form.

      13                 BY MR. CONNELLY:

      14         Q.      Okay.    And how -- any conversations

      15    with his successor Acting Secretary Duke?

      16                 MR. CHO:     Object to the form.

      17                 THE WITNESS:      About Haiti --

      18                 BY MR. CONNELLY:

      19         Q.      About Haiti's --

      20         A.      -- TPS?

      21         Q.      -- yeah, TPS.      Right.

      22         A.      No.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 46 of 275 PageID #:
                                    8943

                                                                         Page 46
       1         Q.      And finally -- perhaps it would have

       2    been -- this would have -- perhaps be in late

       3    2017 or early 2018.

       4                 Any conversations was Secretary

       5    Nielsen --

       6                 MR. CHO:     Object to the form.

       7                 BY MR. CONNELLY:

       8         Q.      -- about TPS -- the TPS status of

       9    Haiti?

      10                 MR. CHO:     Object to the form.

      11                 THE WITNESS:      No.

      12                 BY MR. CONNELLY:

      13         Q.      Finally, just broadly in terms of

      14    conversations, did you ever have any

      15    conversations with anyone from the White House

      16    in 2017 about the TPS status of Haiti?

      17                 MR. CHO:     Object to the form.

      18                 THE WITNESS:      Yes.

      19                 BY MR. CONNELLY:

      20         Q.      And who did you have conversations

      21    with?

      22                 MR. CHO:     Object to the form.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 47 of 275 PageID #:
                                    8944

                                                                         Page 47
       1                 THE WITNESS:      Personnel from the

       2    national security counsel as well as the

       3    domestic policy counsel, perhaps others within

       4    the umbrella of the White House.

       5                 BY MR. CONNELLY:

       6         Q.      I don't want to go into the content

       7    of the conversations, but your best

       8    recollection.      I'll take them separately.

       9                 How often did you speak with anyone

      10    at the National Security Council in 2017 about

      11    Haiti?

      12                 And as best you can tell, when would

      13    those conversation have occurred?

      14                 MR. CHO:     Object to the form.

      15                 THE WITNESS:      With some degree of

      16    regularity, meaning perhaps something in the

      17    order of monthly.

      18                 BY MR. CONNELLY:

      19         Q.      And would -- were -- were monthly

      20    meetings with the National Security Council

      21    personnel unusual, or was that a standard part

      22    of your process that occurred even prior to
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 48 of 275 PageID #:
                                    8945

                                                                         Page 48
       1    2017?

       2                 MR. CHO:     Object to the form.

       3                 THE WITNESS:      They weren't monthly

       4    meetings.     There were meetings, but largely it

       5    was more like touching base through e-mail and

       6    phone conversations.

       7                 BY MR. CONNELLY:

       8         Q.      And I'm just trying to find out if

       9    there -- if that was different or the same, as

      10    far as the process goes, as -- as touch points

      11    to the National Security Council.

      12                 Were those about the same or

      13    different in the amount of occurrence in 2017

      14    compared to earlier years?

      15                 MR. CHO:     Object to the form.

      16                 THE WITNESS:      It's varied.      But it

      17    was about the same.

      18                 BY MR. CONNELLY:

      19         Q.      Do you recall who the people from

      20    the National Security Council were that you

      21    would have had conversations or -- or points of

      22    contact in 2017?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 49 of 275 PageID #:
                                    8946

                                                                         Page 49
       1                 MR. CHO:     Object to the form.

       2                 THE WITNESS:      Yes.

       3                 BY MR. CONNELLY:

       4         Q.      Who are they?

       5         A.      This is at the National Security

       6    Council.

       7         Q.      Yes.

       8         A.      A gentleman named Scott Oudkirk.

       9         Q.      Maybe you could spell that for the

      10    reporter or give it a best try.

      11         A.      I'll give it a best try.         I think

      12    it's S-C-O-T-T, O-U-D-K-R-I-R-K --

      13    O-U-D-K-I-R-K.

      14         Q.      What's his position or title?

      15         A.      He was a director within the trans

      16    border directorate of the National Security

      17    Council.     It's called something else now.           I

      18    think BIT may be the acronym.

      19         Q.      How long had he been with the

      20    National Security Council in 2017?

      21         A.      He started there in 2017.

      22         Q.      Anybody else that you recall having
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 50 of 275 PageID #:
                                    8947

                                                                         Page 50
       1    contact within the National Security Council --

       2         A.      Yes.

       3         Q.      -- in 2017?

       4                 Go ahead.

       5         A.      Melissa Bishop.

       6         Q.      Okay.    How long had she been there?

       7         A.      I don't know.      But I think -- I do

       8    not know.

       9         Q.      What's her position?

      10         A.      I believe she was also a director.

      11         Q.      Okay.    Anyone else at the National

      12    Security Council?

      13         A.      Yes.

      14         Q.      Who is that?

      15         A.      Jill St. John.

      16         Q.      And -- and what -- what is her

      17    position, and how long, to your knowledge, was

      18    she at the National Security Council?

      19         A.      She was also a director, I believe.

      20    And I also don't know how long she was there,

      21    but I think it predated 2017.

      22         Q.      Anyone else at the National Security
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 51 of 275 PageID #:
                                    8948

                                                                         Page 51
       1    Council?

       2         A.      Yes.    One other gentleman whose name

       3    I can't recall for sure who was heading up --

       4    was serving as the -- I believe a director for

       5    Canada.

       6         Q.      Do you know how long he --

       7         A.      Do not.

       8         Q.      -- had been serving at the National

       9    Security Council?

      10                 You don't know?       Okay.

      11                 Does that presently exhaust your

      12    recollection of the people at the National

      13    Security Council that you had communications

      14    with in 2017?

      15         A.      I -- I -- yes.      There were others

      16    present at some of these meetings who were

      17    clearly also from the NSC.          But I don't recall

      18    who they were.

      19         Q.      All right.     Now let's switch to the

      20    Domestic Policy Council.

      21                 Give me a little description of

      22    that.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 52 of 275 PageID #:
                                    8949

                                                                         Page 52
       1                 What -- what is that organization?

       2                 MR. CHO:     Object to the form.

       3                 You can answer.

       4                 THE WITNESS:      It is also a component

       5    of the White House.        It historically is more

       6    focused on domestic policy, while the NSC tends

       7    to be more outwardly focused.           And -- and also

       8    has a -- has -- has been heavily involved in

       9    policy making relating to immigration-related

      10    matters.

      11                 BY MR. CONNELLY:

      12         Q.      And I hope this is implicit, but let

      13    me make it explicit.

      14                 Absent my saying to the contrary,

      15    all of my questions are related to Haiti.

      16         A.      Got it.

      17         Q.      So, for example -- but I -- so I'll

      18    make it explicit once again.

      19                 With -- in 2017 did you have

      20    conversations or -- or communications with

      21    people on the -- I think you told me --

      22    Domestic Policy Council regarding Haiti?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 53 of 275 PageID #:
                                    8950

                                                                         Page 53
       1                 MR. CHO:     Object to the form.

       2                 And with the caveat do not reveal

       3    any substantive conversations that you had.

       4    With that instruction, you can go ahead and

       5    answer.

       6                 THE WITNESS:      They were -- at least

       7    one individual from DPC was involved in a

       8    Haiti-related conversation.

       9                 BY MR. CONNELLY:

      10         Q.      Who was that individual?

      11                 MR. CHO:     Object to the form.

      12                 You can answer.

      13                 THE WITNESS:      Veprek.

      14                 BY MR. CONNELLY:

      15         Q.      I'm sorry?

      16         A.      Veprek.

      17         Q.      Could you spell that name?

      18         A.      V-E-P-R-E-K, I believe.

      19         Q.      What was that person's

      20    responsibility at the Domestic Policy Council?

      21                 MR. CHO:     Object to the form.

      22                 THE WITNESS:      I don't know what his
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 54 of 275 PageID #:
                                    8951

                                                                         Page 54
       1    position was.        He was serving on detail,

       2    working as a -- on immigration related matters,

       3    among others.

       4                 BY MR. CONNELLY:

       5         Q.      Do you remember when this -- was it

       6    a conversation?

       7                 What -- what was the point of

       8    contact with Mr. Veprek?

       9                 MR. CHO:     Object to the form.

      10                 THE WITNESS:      He was at one of the

      11    NSC meetings I attended.

      12                 BY MR. CONNELLY:

      13         Q.      Okay.    Do you recall approximately

      14    when that occurred?

      15         A.      It occurred between the May decision

      16    and the November decision.

      17         Q.      So it occurred sometime between the

      18    May decision to extend Haiti and the November

      19    decision to terminate Haiti.

      20         A.      That is correct.

      21         Q.      Okay.    Historically had you ever had

      22    any communication or contact with anyone at the
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 55 of 275 PageID #:
                                    8952

                                                                         Page 55
       1    Domestic Policy Council prior to 2017?

       2                 MR. CHO:     Object to the form.

       3                 Without going into any substance,

       4    you can go ahead and answer.

       5                 THE WITNESS:      Yes.

       6                 BY MR. CONNELLY:

       7         Q.      Can you give -- could you give me an

       8    example of some earlier time when you had had

       9    contact with the DPC?

      10                 MR. CHO:     Object to the form.

      11                 You can answer.

      12                 THE WITNESS:      Sure.    Throughout the

      13    last administration in various capacities I had

      14    contact, sometimes ongoing contact, with

      15    members of DPC.       In particular, when I was

      16    working at the National Security Council, we

      17    worked hand in glove on any number of matters.

      18                 BY MR. CONNELLY:

      19         Q.      Okay.    I guess maybe I should have

      20    been a little more careful in my questioning.

      21                 Aside from when you were, you

      22    know -- when you were off on that assignment.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 56 of 275 PageID #:
                                    8953

                                                                         Page 56
       1    I was really speaking in terms of when you were

       2    serving in your, you know, current capacity --

       3         A.      Uh-huh.

       4         Q.      -- as chief of one of the divisions.

       5                 MR. CHO:     Object to the form.

       6                 THE WITNESS:      Did I have contact

       7    with members of DPC?        And are we again cabining

       8    this to Haiti TPS Haiti related?

       9                 MR. CONNELLY:      No, no.

      10                 THE WITNESS:      No.

      11                 MR. CONNELLY:      More broadly.

      12                 MR. CHO:     Object to the form.

      13                 Again, we are here on Haiti.          So I

      14    would instruct that you do limit your answer to

      15    Haiti.

      16                 MR. CONNELLY:      You know what?

      17    Actually, it's probably a better question.

      18    Yeah.     I'll -- I'll -- I'll -- let's -- let's

      19    start fresh.

      20                 BY MR. CONNELLY:

      21         Q.      Let's -- let's limit it to -- I'm

      22    just trying to find out, in your capacity as
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 57 of 275 PageID #:
                                    8954

                                                                         Page 57
       1    chief, prior to 2017 had you had contact with

       2    anyone at DPC regarding Haiti?

       3                 MR. CHO:     Object to the form.

       4                 You can answer.

       5                 THE WITNESS:      Yes.

       6                 BY MR. CONNELLY:

       7         Q.      Can you tell me roughly when that

       8    would have occurred?

       9                 MR. CHO:     Object to the form.

      10                 Again, without going into any

      11    substance, you can answer.

      12                 THE WITNESS:      During the course of

      13    the Obama administration.

      14                 BY MR. CONNELLY:

      15         Q.      Next I'm going to show you what was

      16    previously marked, so we will continue to mark

      17    it as KA-2A.

      18                 I only have a few questions that are

      19    really quite broad in nature.           But let me know

      20    when you're comfortable having reviewed the

      21    document.

      22         A.      I'm familiar with the document.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 58 of 275 PageID #:
                                    8955

                                                                         Page 58
       1         Q.      And this document is -- on its face

       2    is -- references 75 FR 3476-02.           And then a

       3    little further in the -- in the heading, it

       4    says:     "Designation of Haiti for Temporary

       5    Protected Status, Thursday, January 21st,

       6    2010."

       7                 Is -- is this document what is, you

       8    know, frequently, you know, shortened as -- as

       9    far as jargon to -- referred.

      10                 To inside of CIS as an FRN?

      11         A.      Yes.

      12                 MR. CHO:     Object to the form.

      13         Q.      Okay.    And are you familiar with

      14    this particular FRN from January of 2010?

      15         A.      I am.

      16         Q.      Okay.    As a matter of calendar

      17    logic, this -- this document was generated

      18    prior to your taking over as chief, correct?

      19         A.      Yes.

      20         Q.      Okay.    In the course of your duties

      21    as chief from 2011 through the present, were

      22    there times when you, you know, made use of or
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 59 of 275 PageID #:
                                    8956

                                                                         Page 59
       1    referenced this particular document?

       2         A.      Yes.

       3         Q.      Okay.    And I'm going to be showing

       4    you a series of these documents.

       5                 If you would turn to Page 3 of this

       6    particular document, there's a -- a bolded

       7    section of:      "Why is the secretary designating

       8    Haiti for TPS?"

       9                 Do you see that?

      10         A.      Yes.

      11         Q.      And again, I'm -- I'm -- I'm jumping

      12    ahead a little bit, but I'm guessing that

      13    you'll be able to tell me.

      14                 Is -- is that format something that

      15    repeats in -- in subsequent FRN documents?

      16         A.      Yes.

      17         Q.      And so just using this as -- for a

      18    -- a general question, once you become chief --

      19    and we'll get to the -- the other documents --

      20    do you have any input into the content of the

      21    section titled "Why is the secretary

      22    designating Haiti for a TPS?"
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 60 of 275 PageID #:
                                    8957

                                                                         Page 60
       1                 MR. CHO:     Object to the form.

       2                 THE WITNESS:      Yes.

       3                 BY MR. CONNELLY:

       4         Q.      Okay.    And what -- what is your

       5    input into the content that follows that title?

       6                 MR. CHO:     Object to the form.

       7                 Is there a specific time period

       8    you're referring to?

       9                 BY MR. CONNELLY:

      10         Q.      You know, after you're chief in

      11    2011.

      12         A.      Yes.    My offices played a role in

      13    either drafting or revising the content put

      14    into that section.

      15         Q.      I'm going to show you a series of

      16    these -- these documents and probably have the

      17    same few questions for each of them.             The next

      18    one is marked KA-2.

      19                 Am I correct that this is the FRN

      20    for the Haiti extension on May 19th, 2011?

      21                 MR. CHO:     Object to the form.       The

      22    document speaks for itself.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 61 of 275 PageID #:
                                    8958

                                                                         Page 61
       1                 You can answer.

       2                 BY MR. CONNELLY:

       3         Q.      You can answer.

       4         A.      Yes.

       5         Q.      I -- I just want to make sure that

       6    on the record it's clear we're talking about

       7    the same document.        Okay.

       8                 And I know you became chief in 2011,

       9    but I don't know, you know, exactly what time.

      10                 So tell me were you -- were you the

      11    chief at the time that this FRN was generated?

      12         A.      No.    I was still at headquarters.

      13         Q.      Let's go to the next one then, KA-5.

      14                 Is this the FRN for the extension of

      15    TPS status for Haiti on October 1, 2012?

      16         A.      Yes.

      17         Q.      Now at this time, you are the chief

      18    of IHAD, correct?

      19         A.      That's correct.

      20         Q.      Did you have any input into the

      21    information that follows the question:             "Why is

      22    the secretary extending the TPS designation for
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 62 of 275 PageID #:
                                    8959

                                                                         Page 62
       1    Haiti for TPS through July 22, 2014," which

       2    begins on the bottom of Page 3 and extends

       3    through -- it appears it extends through, I

       4    guess Page 5 of the document.

       5                 MR. CHO:     Object to the form.

       6                 THE WITNESS:      Yes, I believe so.

       7                 BY MR. CONNELLY:

       8         Q.      And what was your involvement in

       9    generating that information?

      10         A.      I think that my division, working

      11    with counterparts in USCIS, drafted it.

      12         Q.      Do you then review their draft?

      13         A.      Yes.

      14         Q.      Is that how it works?        Okay.

      15                 And you are free, I take it, to make

      16    edits or suggestions prior to the decision memo

      17    moving on up to the chief of OP&S?

      18                 MR. CHO:     Objection to form.

      19                 THE WITNESS:      Yes.

      20                 MR. CHO:     I'm sorry.     To clarify,

      21    you are referring to FRN or the decision memo?

      22                 MR. CONNELLY:      No, I think -- I was
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 63 of 275 PageID #:
                                    8960

                                                                         Page 63
       1    referring to the decision memo.

       2                 MR. CHO:     Okay.

       3                 BY MR. CONNELLY:

       4         Q.      As best you are able to recall, is

       5    the information that's contained on Pages 3

       6    through 5 of this FRN accurate?

       7                 MR. CHO:     Object to the form.

       8                 THE WITNESS:      Yes.

       9                 BY MR. CONNELLY:

      10         Q.      I have a few more of these.          Next

      11    one is KA-6.

      12                 Am I correct that this is the FRN

      13    for the Haiti extension on March 3, 2014?

      14         A.      Yes.

      15         Q.      And again, did you have some role in

      16    pulling together the information that is

      17    contained under the section entitled:             "Why is

      18    the secretary extending the TPS designation for

      19    Haiti through January 22, 2016?"

      20         A.      Can you repeat the question.

      21         Q.      Sure.    Why don't I have the reporter

      22    read it back.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 64 of 275 PageID #:
                                    8961

                                                                         Page 64
       1                 THE WITNESS:      Please read it back.

       2                 (The record was read as requested.)

       3                 MR. CHO:     Objection to form.

       4                 THE WITNESS:      Yes.

       5                 BY MR. CONNELLY:

       6         Q.      And again, take your time if you

       7    would like.

       8                 To the best of your recollection, is

       9    the information contained in that section of

      10    this document?

      11         A.      No, I apologize.       No.

      12         Q.      Okay.    Help me out.

      13                 MR. CHO:     Just so the record is

      14    clear, what question are you responding to?

      15                 THE WITNESS:      Whether I had a role

      16    in the information that was put together for

      17    this section.

      18                 BY MR. CONNELLY:

      19         Q.      Okay.    I'm going to help you a bit.

      20    I'm going to suggest something but you're going

      21    to get this straightened out.

      22                 Is this -- might have been, is this
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 65 of 275 PageID #:
                                    8962

                                                                         Page 65
       1    a possibility this was a time when you were off

       2    on an interim assignment?

       3         A.      That's right.        I was at NSC during

       4    this time.

       5                 Sorry.     I thought it was -- I was

       6    thinking of 2013 and for the extensive period

       7    leading up to that, I would have had a role,

       8    but given that's 2014, that was a full year

       9    after I was at NSC, I would say I had no role.

      10         Q.      All right.     Let's do one more

      11    document which is a logical break anyway, and

      12    then the videographer wants us to stop talking.

      13                    MR. CHO:    Just so the record is

      14    clear, are you redrawing your question about

      15    whether the FRN is accurate?

      16                 MR. CONNELLY:      Yes.

      17                 MR. CHO:     Okay.    Just so it's clear.

      18                 BY MR. CONNELLY:

      19         Q.      I will give you KA-7.        And I'll

      20    represent as you're going to review it, this is

      21    August 25, 2015, so you will think back in

      22    terms of whether you are back in your chief
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 66 of 275 PageID #:
                                    8963

                                                                         Page 66
       1    capacity or not.

       2                 Is this the FRN for the extension of

       3    TPS status for Haiti as of August 25, 2015?

       4         A.      Yes.

       5         Q.      And going back to my notes, am I

       6    correct, you would have been serving as chief

       7    of IHAD through August, at least through and

       8    beyond August of 2015?

       9         A.      Correct.

      10         Q.      I guess just slightly beyond, in

      11    September, you took another leave; is that

      12    right; in 2015?

      13         A.      I believe I started right at the

      14    start of September.        There was a bit of a

      15    handoff period in late August.

      16         Q.      Okay.    Have I given you enough time

      17    to review the document?

      18         A.      Yes.

      19         Q.      Again, on, you know, similarly

      20    formatted on Pages 4 and 5 of this document,

      21    the question is posed:         "Why is the secretary

      22    extending the TPS designation for Haiti through
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 67 of 275 PageID #:
                                    8964

                                                                         Page 67
       1    July 22, 2017?"

       2                 Do you see that?

       3         A.      Yes, sir.

       4         Q.      And to your best recollection, is

       5    the information that is contained under that

       6    section for the next two pages accurate?

       7                 MR. CHO:     Objection to form.

       8                 THE WITNESS:      Yes, it's accurate.

       9                 MR. CONNELLY:      Okay.    At the

      10    videographer's request, let's take a quick

      11    break.

      12                 THE VIDEOGRAPHER:       Going off the

      13    record at 11:00.

      14                 (A short recess was taken.)

      15                 THE VIDEOGRAPHER:       We are back on

      16    the record at 11:08.

      17                 MR. CONNELLY:      I have provided the

      18    witness with a document marked KA-8, which is

      19    -- appears to be a Temporary Protected Status:

      20    Calendar Year 2016 Annual Report to Congress.

      21                 BY MR. CONNELLY:

      22         Q.      I am only going to be asking you a
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 68 of 275 PageID #:
                                    8965

                                                                         Page 68
       1    question about its general format and then the

       2    Haiti information on Pages 24 and 25.             In case

       3    that helps you better acclimate yourself to the

       4    document.

       5                 MR. CHO:     I'm going to object to the

       6    introduction of the exhibit.          It is marked DPP,

       7    indicating that it contains deliberative

       8    process material, but since it was used at the

       9    prior deposition, I will allow questions about

      10    the exhibit.

      11                 I will note as counsel noted last

      12    time, that the first page does say insert date

      13    on the cover, suggesting that it was possibly a

      14    draft document.

      15                 You can go ahead and answer

      16    questions about the document, Mr. Prelogar.

      17                 BY MR. CONNELLY:

      18         Q.      Let me ask first:       Do you have any

      19    role in generating the information that is

      20    contained in this document?

      21         A.      Yes.

      22         Q.      What role is that?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 69 of 275 PageID #:
                                    8966

                                                                         Page 69
       1         A.      We were SCOPS team, that's the other

       2    office, drafts -- drafts these initially, and

       3    then I believe they pull content from, for

       4    these sections on the designations that largely

       5    we were responsible for.

       6         Q.      And your lawyer very correctly

       7    points out that there is no date on the front

       8    of this document.

       9                 I will represent to you that it's my

      10    good-faith belief that a document -- a more

      11    final documents of this type was generated on

      12    January 27, 2017, but you don't have to accept

      13    that as factually accurate.

      14                 Let me ask you a question:          To your

      15    recollection, was there a calendar year 2016

      16    annual report like this provided to Congress

      17    regarding temporary protected status?

      18         A.      Yes.

      19         Q.      Do you know whether there was also

      20    -- whether there was one in the following year,

      21    in other words, was there a calendar year 2017

      22    annual report that presumably would have been
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 70 of 275 PageID #:
                                    8967

                                                                         Page 70
       1    provided sometime near the early part of 2018?

       2         A.      Yes.

       3         Q.      For the document that you have

       4    before you, KA-8, if you will go to Page 24 on

       5    to 25, do you see that that section appears to

       6    be about Haiti?

       7         A.      Yes.

       8         Q.      And there is a bold observation near

       9    the top of the page which I will quote:             "The

      10    information below describing the reasons for

      11    the extension of Haiti's TPS designation has

      12    been excerpted from the August 25, 2015 Federal

      13    Register notice that announced the extension."

      14                 And does that comport -- if you know

      15    at all, is that then what follows for the next

      16    two pages, a portion of what had been in the

      17    previous FRN notice on August 25, 2015?

      18                 MR. CHO:     Object to the form.

      19                 You can answer.

      20                 Do you want him to compare the two

      21    documents?

      22                 BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 71 of 275 PageID #:
                                    8968

                                                                         Page 71
       1          Q.     If that's helpful, you are welcome

       2    to.    The other document was the one that I just

       3    showed you, KA-7.

       4          A.     Yes.

       5          Q.     And whose office -- I think you may

       6    have already told me, but whose office is it

       7    that pulls together this information for this

       8    annual report?        Is that SCOPS?

       9          A.     Yes.

      10          Q.     I'm going to hand you KA-9 which is

      11    titled:     "Haiti TPS Addendum, last updated

      12    February 7, 2017, Hurricane Matthew."

      13                 MR. CHO:     Same objection.      Again,

      14    this document is Bates-numbered DPP, suggesting

      15    that it contains deliberative process material.

      16                 Again, I'm going to allow the

      17    witness to answer questions about this exhibit

      18    though.

      19                 BY MR. CONNELLY:

      20          Q.     Can you tell me, is this a public

      21    document?

      22          A.     I can.    It's not.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 72 of 275 PageID #:
                                    8969

                                                                         Page 72
       1         Q.      It's not.     So who is this -- who

       2    generates this document and for what purpose?

       3         A.      The research unit within RAIO

       4    generated this document to be included in our

       5    Haiti determination, TPS determination process

       6    in 2017.

       7         Q.      I am not certain the date that this

       8    document was generated, at least there is not a

       9    date on it although obviously, from some of the

      10    internal information, we can roll in and out

      11    the general time frame.

      12                 Do you know with any precision

      13    exactly when this document was generated?

      14                 MR. CHO:     Object to the form.

      15                 You can answer.

      16                 THE WITNESS:      Yes, I believe it was

      17    generated after the inception of the new

      18    administration, current administration, and I

      19    believe in February.

      20                 BY MR. CONNELLY:

      21         Q.      All right.     Did you have any role at

      22    all in generating the document?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 73 of 275 PageID #:
                                    8970

                                                                         Page 73
       1                 MR. CHO:     Object to the form.

       2                 THE WITNESS:      Yes.

       3                 BY MR. CONNELLY:

       4         Q.      What was your role?

       5         A.      We directed generating the document,

       6    my division.

       7         Q.      When you say, "directed," you mean

       8    you requested the RAIO research unit to work up

       9    the information that is contained in the

      10    document?

      11         A.      That's correct.

      12         Q.      All right.     And then the subhead

      13    line on this is Hurricane Matthew.

      14                 Am I correct, I mean, obviously,

      15    take a chance to read it, but is this document

      16    largely about Hurricane Matthew and what effect

      17    it might have on Haiti and therefore, what

      18    effect it might have on the TPS status of

      19    Haiti?

      20                 MR. CHO:     Object to the form.

      21                 THE WITNESS:      Yes.

      22                 BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 74 of 275 PageID #:
                                    8971

                                                                         Page 74
       1         Q.      Did you review the document before

       2    it was finalized?

       3                 MR. CHO:     Object to the form.

       4                 THE WITNESS:      No.

       5                 BY MR. CONNELLY:

       6         Q.      Am I correct that Hurricane Matthew

       7    was an event that occurred sometime around

       8    October 2016 and therefore was considerably

       9    after the Haitian earthquake of January 2010?

      10                 MR. CHO:     Object to the form.

      11                 THE WITNESS:      Yes.

      12                 BY MR. CONNELLY:

      13         Q.      Was Hurricane Matthew in your

      14    estimation, was that a current condition in

      15    Haiti that might be of some relevance in

      16    determining Haiti's TPS status?

      17                 MR. CHO:     Object to the form.

      18                 THE WITNESS:      Yes.

      19                 BY MR. CONNELLY:

      20         Q.      This is a document not used last

      21    week, so let's just label this Exhibit 60.

      22                 (Deposition Exhibit 60 was marked
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 75 of 275 PageID #:
                                    8972

                                                                         Page 75
       1    for identification.)

       2                 BY MR. CONNELLY:

       3         Q.      Please familiarize yourself as you

       4    need to, but I will review for you that I'm

       5    going to be asking you about your e-mail on the

       6    bottom of the second page, Tuesday, February

       7    28, at 6:09 p.m., and then the two e-mails that

       8    are on the front page of the document.

       9                 MR. CHO:     Again, I'm going to object

      10    to the use of Exhibit 60 on the grounds that

      11    it's Bates-numbered DPP, suggesting that it

      12    contains deliberative process material, but I

      13    will allow the witness to answer questions

      14    about the e-mail.

      15                 I also object on the grounds that it

      16    seems like this e-mail refers to El Salvador

      17    and not Haiti, so this e-mail is beyond the

      18    scope of this litigation as well.

      19                 BY MR. CONNELLY:

      20         Q.      Are you ready for me to ask you a

      21    question?

      22         A.      No.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 76 of 275 PageID #:
                                    8973

                                                                         Page 76
       1         Q.      Okay.    Let me know.

       2         A.      Great.

       3         Q.      Okay.    I would like to direct you to

       4    the -- your e-mail that is on the bottom of the

       5    second page which bears a Bates number of 6092,

       6    and your e-mail went out on Tuesday, February

       7    28, 2017, to a Josie, J-O-S-I-E, Graziadio,

       8    G-R-A-Z-I-A-D-I-O.

       9                 Who is that person?

      10         A.      She was an individual in our office

      11    who managed traffic from the executive

      12    secretary.

      13         Q.      And it also went out to Kathryn

      14    Anderson who at the time was your deputy chief?

      15         A.      Correct.

      16         Q.      And it's regarding the El Salvador

      17    TPS; is that correct?

      18         A.      Yes.

      19         Q.      Your observation, a portion of your

      20    observation is:       "Wow, did we just get this?!

      21    How absurd."      And then it goes on:        "KA will

      22    call you in a bit to discuss and figure how to
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 77 of 275 PageID #:
                                    8974

                                                                         Page 77
       1    handle."

       2                 What was it that you found absurd?

       3                 MR. CHO:     Object to the form.

       4    Object on the grounds that this e-mail

       5    obviously reflects internal government

       6    deliberations.

       7                 You can go ahead and answer.

       8                 THE WITNESS:      Just the short

       9    turnaround time, I believe, as well as what is

      10    typical in assignments coming down from

      11    executive secretariat, where there is little in

      12    the way of a description provided for the

      13    subject matter of the meeting beyond a title,

      14    making it difficult to figure out how best to

      15    respond with content that would be helpful.

      16                 BY MR. CONNELLY:

      17         Q.      All right.     And if you will go to

      18    the first page of the document and to the

      19    letter -- I'm sorry, to the e-mail written by

      20    Samantha D-E-S-H-O-M-M-E-S to you and others on

      21    February 28 at 7:48 p.m.

      22                 Do you see that?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 78 of 275 PageID #:
                                    8975

                                                                         Page 78
       1         A.      Uh-huh.

       2         Q.      And near the end of her e-mail, I

       3    will pick up and read her -- the last -- the

       4    last sentence of the second paragraph:             "We

       5    suspect that despite OGC preparing a legal memo

       6    for S1, that this notice is purely operational

       7    and not changing status to extend the period to

       8    apply for TPS extension.         This may be an

       9    attempt by the new advisors to air concerns

      10    about TPS in general," followed by three dots

      11    and I'll close the quote on that.

      12                 First, can you tell me, OGC, is that

      13    Office of General Counsel?

      14         A.      Yes.

      15         Q.      For Department of Homeland Security?

      16         A.      Yes.

      17         Q.      And then the reference to S1, who is

      18    that?

      19         A.      The secretary.

      20         Q.      So that would be at the time

      21    Secretary Kelly?

      22         A.      Correct.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 79 of 275 PageID #:
                                    8976

                                                                         Page 79
       1         Q.      And now, the last of the e-mails on

       2    the chain, the top one is from you a couple of

       3    minutes later, and you say:          "KA and I had the

       4    same thoughts and conjecture."

       5                 What were those thoughts and the

       6    conjecture that you are referencing there?

       7                 MR. CHO:     Object to the form.

       8                 THE WITNESS:      The thoughts and

       9    conjecture that I can be certain we were

      10    referring to were at a minimum, the suspicion

      11    that the El Salvador EAD extension notice was

      12    likely the catalyst for leadership to call the

      13    meeting.

      14                 BY MR. CONNELLY:

      15         Q.      Could you also -- I'm sorry.

      16                 I should have brought this up

      17    earlier, but in Samantha's e-mail, she makes

      18    reference to -- and I quoted this sentence

      19    already:     "New advisors."

      20                 Do you recall that?

      21         A.      Uh-huh.

      22         Q.      Do you know who that was in
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 80 of 275 PageID #:
                                    8977

                                                                         Page 80
       1    reference to?

       2                 MR. CHO:     Object to the form.

       3                 Answer if you know.

       4                 THE WITNESS:      I have a suspicion but

       5    I can't say with certainty.

       6                 BY MR. CONNELLY:

       7         Q.      Well, could you give me your best

       8    estimation of who it was, understanding with

       9    the qualification that you are not certain.

      10                 MR. CHOP:     Object to the form.

      11                 You can answer.

      12                 THE WITNESS:      My suspicion would be

      13    that it refers to Gene Hamilton among others.

      14                 BY MR. CONNELLY:

      15         Q.      Okay.    Who is Mr. Hamilton?

      16         A.      Gene Hamilton ended up serving as a

      17    senior level and the primary advisor to

      18    Secretary Kelly and then Secretary Duke on all

      19    matters immigration-related.          I don't know if

      20    the scope of his duties extended beyond that.

      21         Q.      When you say, "senior level," was he

      22    a part of CIS?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 81 of 275 PageID #:
                                    8978

                                                                         Page 81
       1         A.      No, DHS headquarters, the

       2    secretary's front office.

       3         Q.      All right.     And when did Mr.

       4    Hamilton join DHS if you know?

       5         A.      I don't know.

       6         Q.      Was he a newcomer with the Trump

       7    Administration in 2017?

       8         A.      Yes.

       9         Q.      I'm going to give you KA-11, which

      10    is a fairly lengthy e-mail chain.            And I'll

      11    point out to you, the only e-mail that I'm

      12    going to be questioning you on, and perhaps

      13    that will help you in your review of that.

      14         A.      Okay.

      15         Q.      I'm only going to ask you questions

      16    about the e-mail that is on the page, who on

      17    the far bottom right says 16, so it's the

      18    second to the last page and it's the e-mail on

      19    March 2 at 3:46 p.m.

      20                 MR. CHO:     I'm going to object to

      21    Exhibit KA-11 on the grounds that it contains

      22    internal government deliberations but I will
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 82 of 275 PageID #:
                                    8979

                                                                         Page 82
       1    allow questions regarding this document.

       2                 THE WITNESS:      Okay.

       3                 BY MR. CONNELLY:

       4          Q.     And this e-mail which I have already

       5    described as having been -- well, it says it's

       6    from USCIS REGS.

       7                 Do you know what that is a reference

       8    to?

       9          A.     Yes, that's the regulatory

      10    coordination division.

      11          Q.     On March 2, 2017, at 3:46 p.m.

      12                 Let me read -- a portion of that

      13    e-mail reads as follows, in the center, first

      14    in bold letters, summary, and then:            "The USCIS

      15    recommendation memo discusses relevant country

      16    conditions in Haiti and explains USCIS's

      17    recommendation that the secretary extend the

      18    TPS designation of Haiti.          Following a decision

      19    by the secretary, the FRN would alert the

      20    public that the designations were for TPS of

      21    Haiti is being extended effective July 23rd,

      22    2017 through January 22nd, 2019."
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 83 of 275 PageID #:
                                    8980

                                                                         Page 83
       1                 And then there -- there's further

       2    information in the e-mail.

       3         A.      Uh-huh.

       4         Q.      So I'd -- I'd simply like to learn

       5    from you do you have any role at all in

       6    directing or writing or reviewing the USCIS

       7    recommendation memo that's referenced here?

       8         A.      Yes.

       9                 MR. CHO:     Object to the form.

      10                 BY MR. CONNELLY:

      11         Q.      And tell me about that.         Just the

      12    process.     Not the -- not the content.

      13                 Just tell me the process of -- of

      14    what your role is.

      15         A.      We -- we wrote the initial draft.

      16         Q.      "We" being IHAD?

      17         A.      That's right.

      18         Q.      Okay.    And in your initial draft,

      19    was it your recommendation that the extension

      20    of the TPS status for Haiti go for another 18

      21    months?

      22         A.      Yes.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 84 of 275 PageID #:
                                    8981

                                                                         Page 84
       1                 MR. CONNELLY:      Let's go off the

       2    record for just a second.

       3                 THE VIDEOGRAPHER:       We're going off

       4    the record at 11:33.

       5                 (A short recess was taken.)

       6                 THE VIDEOGRAPHER:       We're back on the

       7    record at 11:34.

       8                 MR. CONNELLY:      I handed the witness

       9    KA-12, which is a e-mail chain ending on March

      10    29th, 2017.

      11                 BY MR. CONNELLY:

      12         Q.      I am only going to be asking you

      13    questions about your e-mail on the bottom of

      14    the first page from March 24th, 2017, at 4:21

      15    p.m.

      16                 MR. CHO:     We object to KA-12 on the

      17    grounds that it contains internal governmental

      18    deliberations.

      19                 But I will allow questions regarding

      20    this e-mail chain.

      21                 BY MR. CONNELLY:

      22         Q.      Ready for a couple of questions?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 85 of 275 PageID #:
                                    8982

                                                                         Page 85
       1         A.      Almost.

       2                 Great.    Yes.

       3         Q.      Okay.    As I said, I'd like to direct

       4    you to your e-mail on the first page on Friday,

       5    March 24th, at 4:21 p.m.         And the subject of

       6    this memo is "The TPS Haiti memo," correct?

       7         A.      Yes.

       8         Q.      And then on the first -- well, let's

       9    -- let's -- let's just walk through this a bit.

      10                 Your memo starts out with:          "Hey,

      11    Mark.     Thanks for shepherding the TPS memo to

      12    SCOPS," S-C-O-P-S, "and OCC for clearance upon

      13    completion of the new draft."

      14                 Tell me who Mark is.

      15         A.      He is a -- one of the -- he's a

      16    colleague within the -- the regulate --

      17    regulation and coordination division --

      18    regulatory coordination division.

      19         Q.      His last name, for the record, is

      20    B-O-I-V-I-N?

      21         A.      Yes.    Boivin.

      22         Q.      Okay.    When -- and you -- when you
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 86 of 275 PageID #:
                                    8983

                                                                         Page 86
       1    say "Thanks for shepherding the TPS memo," is

       2    that -- the reference to "TPS memo" there, is

       3    that the same as in the subject line where you

       4    reference "TPS Haiti memo"?

       5         A.      Yes.

       6         Q.      And what -- what memo is that?

       7         A.      This is referring to the revised

       8    Haiti decision memo that we put together

       9    following a meeting at headquarters.

      10         Q.      And the memo goes to -- according to

      11    your e-mail, it goes to SCOPS and OCC?

      12         A.      That's right.

      13         Q.      And so, in the usual -- is that the

      14    usual procedure of memos of this type --

      15         A.      Yes.

      16         Q.      -- that that's who they would travel

      17    through?

      18         A.      Uh-huh.

      19         Q.      Correct?

      20         A.      Correct.

      21         Q.      Okay.    And from there, again, just

      22    as a general procedural matter, not necessarily
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 87 of 275 PageID #:
                                    8984

                                                                         Page 87
       1    in this memo, ordinarily then after SCOPS and

       2    OCC look at it, where -- what becomes of the

       3    memo?     Where does it -- where does it next

       4    travel?

       5                 MR. CHO:     Object to the form.

       6                 You can answer.

       7                 THE WITNESS:      After they review it

       8    and we incorporate any edits or any inputs they

       9    have, the memo would then be ready to move

      10    forward to the front office at USCIS.

      11                 BY MR. CONNELLY:

      12         Q.      Who was it who had requested the

      13    refashioning of the initial memo into this

      14    revised memo?

      15                 MR. CHO:     Object to the form.

      16                 THE WITNESS:      Gene Hamil --

      17                 MR. CHO:     Again, you can -- you can

      18    testify to the extent it doesn't reveal

      19    internal government communication or

      20    deliberations.

      21                 Go ahead.

      22                 BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 88 of 275 PageID #:
                                    8985

                                                                         Page 88
       1         Q.      Go ahead.

       2                 MR. CHO:     I think you already

       3    answered, but go ahead.

       4                 BY MR. CONNELLY:

       5         Q.      Who was it who had -- who had

       6    requested the refashioning of the memo?

       7                 MR. CHO:     Object to the form.       Same

       8    instruction.

       9                 THE WITNESS:      Gene Hamilton.

      10                 BY MR. CONNELLY:

      11         Q.      To your best recollection, is this

      12    the first time that Mr. Hamilton had requested

      13    the refashioning of any of the TPS memos --

      14                 MR. CHO:     Object to the form.

      15                 BY MR. CONNELLY:

      16         Q.      -- that -- that were being generated

      17    by CIS?

      18                 MR. CHO:     Object to the form.

      19                 You can -- again, to the extent

      20    there are any communications that touch on

      21    internal governmental deliberations, you can go

      22    ahead and answer without revealing those
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 89 of 275 PageID #:
                                    8986

                                                                         Page 89
       1    communications.

       2                 THE WITNESS:      To my knowledge, yes.

       3                 BY MR. CONNELLY:

       4         Q.      And then I'm going to quote you.

       5    Your third paragraph starts:          "Ultimately we

       6    are (USCIS) still going to assess that

       7    conditions continue to be met and extension is

       8    warranted (we hope), so think an extension FRN

       9    is the appropriate one to go" with -- "to go up

      10    with the package."

      11                 I just would like to find out a few

      12    things from -- from that sentence.

      13                 When you say in the second

      14    parenthetical "we hope," who is the "we" a

      15    reference to?

      16         A.      My division.

      17         Q.      And am I correct that this

      18    essentially says that your division believes

      19    that an extension of the FRN for Haiti is the

      20    appropriate recommendation to go up with the

      21    package?

      22         A.      No.   I'm sorry.      That's not --
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 90 of 275 PageID #:
                                    8987

                                                                         Page 90
       1    that's not an accurate --

       2         Q.      Okay.

       3         A.      -- statement.

       4         Q.      Could -- could you tell me then

       5    what -- what -- what was inaccurate about -- or

       6    how I characterized it?

       7         A.      Well, the extension FRN isn't a

       8    recommendation.       It accords with the

       9    recommendation.

      10         Q.      I see.    All right.

      11                 Next I'm going to quote your next

      12    sentence:     "Also, our thinking is we should try

      13    to avoid getting in the business of sending up

      14    a buffet" -- "buffet of FRNs even if we're

      15    including options in TPS decision memos going

      16    forward."

      17                 When you say "our thinking," whose

      18    thinking are you referencing?

      19         A.      Again, my division.

      20         Q.      And -- and then you say right

      21    afterwards:      "Our thinking is we should try to

      22    avoid."
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 91 of 275 PageID #:
                                    8988

                                                                         Page 91
       1                 Is the "we" also a reference to your

       2    division?

       3         A.      Yes.

       4         Q.      Okay.    And the reference to a buffet

       5    of FRNs, what does that mean?

       6         A.      Numerous FRNs to accord with various

       7    potential decision outcomes.

       8         Q.      Is that a practice that you had

       9    previously engaged in, sending up numerous FRNs

      10    as opposed to just an FRN?

      11                 MR. CHO:     Object to the form.

      12                 THE WITNESS:      No.

      13                 BY MR. CONNELLY:

      14         Q.      And then finally I'd just like -- I

      15    just want to find out who these -- by name who

      16    these folks are.

      17                 The rest of your e-mail make a

      18    reference to "S1's senior counselor."

      19                 Who is that?

      20         A.      Gene Hamilton.

      21         Q.      And S1, that would have been

      22    Secretary Kelly?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 92 of 275 PageID #:
                                    8989

                                                                         Page 92
       1         A.      Correct.

       2                 MR. CONNELLY:      I'm going to have to

       3    retreat a little bit later in my -- in my

       4    questions.      Because I'm -- my documents are

       5    scrambled slightly.        But rather than slow down,

       6    for the moment I'm just going to jump ahead,

       7    and I'll -- I'll figure that out maybe over the

       8    lunch break.

       9                 So I'm going to show you Exhibit 62.

      10                 (Deposition Exhibit 62 was marked

      11    for identification.)

      12                 MR. CHO:     Again, I'm going to object

      13    to Exhibit 62 on the grounds that it contains

      14    internal government deliberations and

      15    deliberative process materials.           It's also

      16    Bates No. DPP 18941.

      17                 But I will allow the witness to

      18    answer questions about the e-mails.

      19                 BY MR. CONNELLY:

      20         Q.      Are you ready?

      21         A.      I am.

      22         Q.      Great.    Okay.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 93 of 275 PageID #:
                                    8990

                                                                         Page 93
       1                 The first of the two e-mails on this

       2    page comes from a gentleman named Leroy Potts,

       3    who's title is given on his e-mail.

       4                 He's the chief of RAIO directorate;

       5    is that right?

       6                 Chief of research, I guess.

       7         A.      Yes, sir.

       8         Q.      Okay.    Is Mr. Potts someone that you

       9    would have known for some time prior to April

      10    13th of 2017?

      11         A.      He is.

      12         Q.      And his subject is "Haiti TPS,"

      13    correct?

      14         A.      Yes.

      15         Q.      And then part of his e-mail says:

      16    "For now I'm hoping you can give me your take

      17    on the Haiti TPS decision?          I'd like to know a

      18    little bit more about how it was decided

      19    current conditions," and then quotes within the

      20    e-mail, "'don't merit ongoing TPS designation'

      21    and when the current designation will come to

      22    an end."
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 94 of 275 PageID #:
                                    8991

                                                                         Page 94
       1                 Is your best recollection that a

       2    decision had been made by April 13th of 2017

       3    regarding the TPS designation for Haiti?

       4                 MR. CHO:     Object to the form.

       5                 You can answer.

       6                 THE WITNESS:      No.   A decision had

       7    not been made by then.

       8                 BY MR. CONNELLY:

       9         Q.      And you respond to Mr. Potts's

      10    e-mail --

      11         A.      I'm sorry.     That's --

      12         Q.      Go ahead.

      13         A.      I need greater precision to your

      14    question to be able to answer that.

      15                 What do you mean a decision made?

      16    On -- on the designation?

      17         Q.      Let's -- well, let's -- let's try

      18    and stay within -- within Mr. Potts's e-mail.

      19                 When he references the Haiti TPS

      20    decision, do you recall what it was that he

      21    was -- he was referencing by that observation?

      22                 MR. CHO:     Object to the form.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 95 of 275 PageID #:
                                    8992

                                                                         Page 95
       1                 THE WITNESS:      I believe he was

       2    referencing the recommended decision in the

       3    USCIS memo to the secretary.

       4                 BY MR. CONNELLY:

       5         Q.      And was that -- was -- did that

       6    recommendation -- was that the recommendation

       7    of your division?

       8         A.      No.

       9         Q.      Whose recommendation was it?

      10         A.      The acting director's.

      11         Q.      And who was that?

      12         A.      James McCament.

      13         Q.      Okay.    Was -- was that decision

      14    contrary -- or let me -- let's ask this:              Had

      15    your division made a recommendation?

      16         A.      Yes.

      17                 MR. CHO:     Object to the form.

      18                 BY MR. CONNELLY:

      19         Q.      Am I correct that your recommend --

      20    your division's recommendations was to extend

      21    the TPS status for Haiti?

      22                 MR. CHO:     Again, I'm going to object
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 96 of 275 PageID #:
                                    8993

                                                                         Page 96
       1    on the grounds that this touches on internal

       2    government deliberations.

       3                 But I will allow the witness to

       4    answer.

       5                 THE WITNESS:      Yes.

       6                 BY MR. CONNELLY:

       7         Q.      Do you recall for how long -- what

       8    -- how long the extension was that you

       9    recommended?

      10                 MR. CHO:     Same objection.

      11                 BY MR. CONNELLY:

      12         Q.      6 or 12 or 18 months or something

      13    other than any of those?

      14         A.      Yes.

      15         Q.      How --

      16         A.      18.

      17         Q.      18.    Okay.

      18                 So you get back to Mr. Potts inside

      19    -- in a little more than 30 minutes.

      20                 And I'll quote a portion of your

      21    e-mail to him:       "I don't think it was RU's fine

      22    work on the country conditions nor our original
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 97 of 275 PageID #:
                                    8994

                                                                         Page 97
       1    presentation of them in the decision memo we

       2    drafted, that didn't make the cut and lead to

       3    the conclusions USCIS should recommend

       4    termination."

       5                 The -- what is the reference to RU's

       6    fine work?

       7         A.      To their country conditions report.

       8         Q.      Do you recall -- does R -- does RU

       9    make a recommendation at all regarding

      10    extension, or do they simply provide factual

      11    information?

      12         A.      The latter.

      13         Q.      Okay.    And were you being facetious

      14    or sincere in -- in -- in referring to that

      15    work as fine work?

      16         A.      Sincere.

      17         Q.      Okay.    And that -- the RU is the --

      18    is the area where many Potts worked, correct?

      19         A.      Yes.

      20         Q.      All right.

      21         A.      He's in charge of the division.

      22         Q.      Okay.    And then you -- when you go
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 98 of 275 PageID #:
                                    8995

                                                                         Page 98
       1    on to say "nor our original presentation," is

       2    that a reference to the decision memo that you

       3    and your colleagues had sent out recommending

       4    an extension?

       5                 MR. CHO:     Object to the form.

       6                 THE WITNESS:      Yes.   To the portion

       7    of it that presented country conditions

       8    information.

       9                 BY MR. CONNELLY:

      10         Q.      And when you say "that didn't make

      11    the cut," is that a reference to some portion

      12    of your decision memo?

      13         A.      No.

      14         Q.      Okay.    What does that -- what does

      15    that refer to?

      16         A.      That refers to the decision memo as

      17    it was amended and the decision to amend the

      18    memo to reflect a different recommendation.

      19         Q.      Prior to this incident, do you

      20    have -- do you have a recollection of any --

      21    while you're the chief, up through April of

      22    2017, of your decision memos getting amended
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 99 of 275 PageID #:
                                    8996

                                                                         Page 99
       1    after they moved on from your office?

       2                 MR. CHO:     Object to the form.       I'm

       3    gong to instruct the witness not to answer that

       4    question because it goes beyond the scope of

       5    what's contained in this e-mail and also to the

       6    extent that it touches on topics other than

       7    Haiti TPS.

       8                 BY MR. CONNELLY:

       9         Q.      Am I correct that you're -- are you

      10    going to follow your lawyer's advice not to

      11    answer?

      12         A.      Yes.

      13         Q.      Okay.    Am I correct that you and

      14    your division had on prior occasions sent up

      15    decision memos not unlike this decision memo

      16    regarding Haiti in April 2017?

      17         A.      That we sent up decision memos not

      18    unlike that one?

      19         Q.      Yeah.

      20                 When I say "not unlike," I just mean

      21    in form, not in content.

      22         A.      Yes.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 100 of 275 PageID #:
                                     8997

                                                                         Page 100
        1         Q.      Okay.

        2         A.      We sent up decision memos for TPS

        3    decisions including Haiti TPS prior to April

        4    13th, 2017.

        5         Q.      And can you give me a rough estimate

        6    of, you know, how many decision memos your

        7    division would have sent up prior to April of

        8    2017 regarding either designations or

        9    extensions for a TPS status for countries?

      10          A.      Dozens.

      11          Q.      Okay.   Had -- had any of those

      12     decision memos -- had there -- had -- had there

      13     been any cuts or exclusions from your decision

      14     memos prior to this particular memo on April

      15     13th that -- that's referenced on April 13th of

      16     2017?

      17                  MR. CHO:    Object to the form.

      18     Again, that goes to internal governmental

      19     deliberations.

      20                  You can answer with that caveat in

      21     mind.

      22                  THE WITNESS:     The decision memos
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 101 of 275 PageID #:
                                     8998

                                                                         Page 101
        1    that we drafted and sent forward, to some

        2    degree or another, have frequently been subject

        3    to amendment as they work through the clearance

        4    process within USCIS and beyond.

        5                 BY MR. CONNELLY:

        6         Q.      So would you characterize, you know,

        7    how this process played out on this particular

        8    memo as being, you know, consistent with the

        9    process in general?

      10                  MR. CHO:    Object to the form.

      11                  You can answer.

      12                  THE WITNESS:     No.

      13                  BY MR. CONNELLY:

      14          Q.      How was it not consistent?

      15                  MR. CHO:    Object to the form.

      16                  THE WITNESS:     Amendments of the

      17     magnitude that took place with this decision

      18     memo without any consultation on the matter

      19     were not something that I previously

      20     experienced.

      21                  MR. CONNELLY:      KA-16.

      22                  MR. CHO:    Again, for the record, I'm
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 102 of 275 PageID #:
                                     8999

                                                                         Page 102
        1    objecting to KA-16 on the grounds that it

        2    contains internal government deliberation.

        3    It's also Bates No. DPP 18751.

        4                 But I will allow the witness to

        5    answer questions regard this -- these e-mails

        6    exchanges.

        7                 BY MR. CONNELLY:

        8         Q.      I'm going to be focused on the top

        9    e-mail.    But obviously all of this only covers

      10     a page.    So I'll let you review it.

      11          A.      Okay.

      12          Q.      All right.     And you were the

      13     recipient -- let -- no.         Let's see.     You were

      14     carbon copied on Kathryn Anderson's April 14,

      15     2017 e-mail to Mr. Potts with the subject

      16     remaining "Haiti TPS."

      17                  The -- I'm going to quote from

      18     Kathryn Anderson in her e-mail when she states:

      19     "We can share more when we talk.           But the short

      20     answer is that the decision was a political one

      21     by the FO and S1's advisors."

      22                  First, the FO is a reference to
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 103 of 275 PageID #:
                                     9000

                                                                         Page 103
        1    field off -- front office?

        2         A.      Front office.

        3         Q.      That would be the front office of

        4    CIS or DHS?

        5                 MR. CHO:     Object to the form.

        6                 BY MR. CONNELLY:

        7         Q.      If -- if there's a difference.

        8         A.      There is a difference.

        9         Q.      Okay.

      10          A.      She -- I read this as suggesting our

      11     front office at USCIS.        It could have meant

      12     both.

      13          Q.      All right.     And who was the

      14     reference to S1's advisors?

      15                  Who are those folks?

      16                  MR. CHO:    Object to the form.

      17                  Again, testify to what you know.

      18                  THE WITNESS:     The advisors for the

      19     secretary, including at the least Gene

      20     Hamilton.

      21                  BY MR. CONNELLY:

      22          Q.      Am I correct that the -- this --
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 104 of 275 PageID #:
                                     9001

                                                                         Page 104
        1    this e-mail -- the context of this e-mail is

        2    still the same topic area as -- as the Exhibit

        3    62, which I just showed you, which involves the

        4    decision -- the apparent decision to terminate

        5    Haiti's TPS status?

        6         A.      The decision memorandum recommending

        7    that --

        8         Q.      Yeah.

        9         A.      -- termination.      Yes.

      10          Q.      Okay.   So that -- in -- in the

      11     second line of Kathryn Anderson's e-mail

      12     when -- when there's "But the short answer is

      13     that the decision was a political one by the FO

      14     and S1's advisors," what did you understand her

      15     to be referencing when she said "the decision"?

      16                  MR. CHO:    Object to the form.

      17                  THE WITNESS:     The decision to

      18     recommend termination of Haiti's TPS

      19     designation.

      20          Q.      Okay.   And what -- what did you

      21     understand her to be saying when she said it

      22     was a political -- quote/unquote political one?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 105 of 275 PageID #:
                                     9002

                                                                         Page 105
        1                 MR. CHO:     Object to the form.

        2                 THE WITNESS:     That the decision

        3    didn't accord with -- with her and my -- our

        4    division's view of what the country conditions

        5    married up against the statute -- statute

        6    required.

        7                 MR. CONNELLY:      KA-17.

        8                 MR. CHO:     Again, I'm going to object

        9    to KA-17 on the grounds that it contains

      10     internal government deliberations and material.

      11     It's also Bates No. DPP 5153.

      12                  But I will allow the witness to

      13     answer questions regarding this e-mail.

      14                  BY MR. CONNELLY:

      15          Q.      Okay?

      16          A.      Uh-huh.

      17          Q.      All right.     The earlier e-mail was

      18     from a gentleman named Ebony, E-B-O-N-Y, Turner

      19     T-U-R-N-E-R.

      20                  Who is -- well, and -- and his

      21     title -- it's a male?

      22          A.      She's a she.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 106 of 275 PageID #:
                                     9003

                                                                         Page 106
        1         Q.      She?    It's a she?     Okay.   Thank you.

        2    Okay.

        3                 So her title is community relations

        4    officer at USCIS?

        5         A.      Yes.

        6         Q.      Okay.    And she is asking several

        7    people, yourself included, what were -- what --

        8    was there a change in the Haiti recommendation.

        9                 She also references that:         "I was

      10     out of the office and missed the TPS WG call

      11     last week."

      12                  What is -- what is the TPS WG call?

      13          A.      TPS working group call.

      14          Q.      Is that -- is that an -- is -- is

      15     that a regularly scheduled call?

      16          A.      Yes.

      17          Q.      I don't want to know any of the

      18     content of what the working group does.

      19                  But what's -- what's the nature of

      20     the call?

      21                  Who was involved in it?

      22          A.      It's a very working level call
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 107 of 275 PageID #:
                                     9004

                                                                         Page 107
        1    within USCIS that includes participants from

        2    various parts of USCIS who work on Temporary

        3    Protected Status programs essentially to

        4    coordinate action relating to the

        5    administration of the programs.

        6         Q.      Is that a -- is that what --

        7    regularly scheduled, is that a -- a weekly or

        8    how -- what determines how often the call is

        9    made?

      10          A.      It's either weekly or biweekly.

      11          Q.      And in -- in the organizational

      12     chart, who's the most senior person within CIS

      13     or Department of Homeland Security who would

      14     ordinarily be a part of this working group

      15     call?

      16          A.      A policy analyst.

      17          Q.      I'm sorry?

      18          A.      A policy analyst or, you know, their

      19     equivalent in operations and, you know, their

      20     equivalent in -- in counsel's office.

      21          Q.      So I take it, from what you just

      22     told me, that ordinarily you would not be a
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 108 of 275 PageID #:
                                     9005

                                                                         Page 108
        1    part of the call?

        2         A.      No.     I don't generally join the

        3    call.

        4         Q.      Okay.    And then the -- in the top

        5    e-mail from Guillermo, G-U-I-L-L-E-R-M-O

        6    Roman-Riefkohl, R-O-M-A-N, hyphen,

        7    R-I-E-F-K-O-H-L.

        8                 First let me ask you -- it looks

        9    like Guillermo has -- has some responsibility

      10     within USCIS; is that right?

      11          A.      Yes.

      12          Q.      What was -- what was his position?

      13          A.      He's within the service center

      14     operations directorate --

      15          Q.      Okay.

      16          A.      -- and helps manage the TPS

      17     portfolio.

      18          Q.      Okay.    And that service center

      19     operations role is captured in his -- in his

      20     e-mail signature, correct?

      21          A.      That's right.

      22          Q.      Okay.    And he -- he replies to Ebony
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 109 of 275 PageID #:
                                     9006

                                                                         Page 109
        1    by saying:     "Yes.    The termination of the TPS

        2    designation."

        3                 And again jumping out of his quote,

        4    but this is still -- by -- from the subject

        5    line, is the Haiti TPS recommendation that's

        6    under the conversation here, right?

        7                 MR. CHO:    Object to the form.

        8                 THE WITNESS:     Correct.

        9                 BY MR. CONNELLY:

      10          Q.      Okay.   And then, to pick it up again

      11     or to repeat, he -- he says:          "Yes.

      12     Termination of the TPS designation.            I have

      13     attached the recommendation memo for

      14     convenience."

      15                  What recommendation memo is that?

      16                  MR. CHO:    Object to the form.

      17                  THE WITNESS:     The recommendation

      18     memo from the director to the secretary on

      19     Haiti's TPS designation recommending

      20     termination.

      21                  BY MR. CONNELLY:

      22          Q.      And that's the -- that's the same
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 110 of 275 PageID #:
                                     9007

                                                                         Page 110
        1    recommendation memo that you had referenced,

        2    you know, a few minutes ago in -- as you

        3    explained the process; is that right?

        4                 This -- this is the -- what I'll --

        5    what I'll describe as a -- as -- as a memo

        6    basically from Hamilton, to the best of your

        7    knowledge?

        8                 MR. CHO:    Object to the form.        That

        9    mischaracterizes prior testimony.           He hasn't

      10     mentioned any memo from Hamilton.

      11                  BY MR. CONNELLY:

      12          Q.      I think you're allowed to answer

      13     though.

      14          A.      It's the same memo from James

      15     McCament, who was serving as the acting

      16     director of USCIS to Secretary Kelly.

      17                  MR. CONNELLY:      Let me look to the

      18     videographer.

      19                  Are we okay?

      20                  THE VIDEOGRAPHER:       Another half

      21     hour.

      22                  MR. CONNELLY:      KA-15.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 111 of 275 PageID #:
                                     9008

                                                                         Page 111
        1                 MR. CHO:    I'm going to object to

        2    KA-15 on the grounds that the e-mails contain

        3    internal government deliberations.           The first

        4    page is Bates-numbered DPP 3286 but I will

        5    allow the witness to answer questions regarding

        6    these e-mail exchanges.

        7                 BY MR. CONNELLY:

        8         Q.      I will let the deponent know, I'm

        9    going to be asking about the first in sequence

      10     and therefore last on these -- on this long

      11     e-mail string, the very last e-mail on Page

      12     3296, and then the very first e-mail which is

      13     on Page 3286, which heads the chain and

      14     therefore is the latest in time.

      15                  Have you had a chance to review it?

      16          A.      I did.    Thank you.

      17          Q.      Okay.    If we could go to the last

      18     page which is an e-mail from Kathy Nuebel

      19     Kovarik on April 7, 2017.         That was sent to you

      20     and to Kathryn Anderson and to a gentleman

      21     named Mark Phillips.

      22                  Can you tell me who Mark Phillips
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 112 of 275 PageID #:
                                     9009

                                                                         Page 112
        1    was?

        2         A.      Mark Phillips is chief for the

        3    residence and naturalization division within

        4    OP&S, a sister division of my division.

        5         Q.      Do you know, is Mr. Phillips

        6    ordinarily involved in assisting at all in

        7    making decisions about either terminations or

        8    extensions of TPS status for countries?

        9         A.      No, he is not.

      10                  MR. CHO:    Object to form.

      11                  THE WITNESS:     No.

      12                  BY MR. CONNELLY:

      13          Q.      And the subject is:       "TPS data."

      14                  Do you know whether this was -- from

      15     having reviewed the full e-mail chain, was --

      16     what -- the request from Kovarik, and I'll read

      17     it in a moment.

      18                  Was it limited to -- well, first of

      19     all, let me ask:       Was the request focused on

      20     gathering information about Haiti?

      21          A.      Yes.

      22          Q.      Was it strictly Haiti or was it
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 113 of 275 PageID #:
                                     9010

                                                                         Page 113
        1    Haiti plus other countries, best you recall?

        2         A.      Strictly Haiti.

        3         Q.      Okay.   Now I'll quote from her

        4    e-mail:    "Hey there.      I am hoping you guys can

        5    help pull some data to the extent possible by

        6    the end of the day.       Aside from that chart

        7    already provided with the country/year/number

        8    of TPS holders, here is what I need."

        9                 Let me stop right there.        TPS

      10     holders, is that -- are those also sometimes

      11     referred to as TPS beneficiaries?

      12          A.      Yes.

      13          Q.      And are those -- essentially, are

      14     those people -- well, let's use -- we'll use

      15     Haiti as an example.

      16                  They are Haitians who by and large

      17     are not living in Haiti and they are allowed to

      18     remain outside of Haiti because of the TPS

      19     status?

      20                  MR. CHO:    Object to the form.

      21                  THE WITNESS:     Allowed to remain

      22     outside of Haiti because of TPS?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 114 of 275 PageID #:
                                     9011

                                                                         Page 114
        1                 BY MR. CONNELLY:

        2         Q.      Well, I just -- let me break that

        3    down a little bit.

        4                 Is TPS holders -- is the synonym for

        5    TPS holders, TPS beneficiaries?

        6         A.      Yes.

        7         Q.      Okay.   Whichever phrase you use, why

        8    don't you explain rather than I presume, who

        9    are those people?

      10          A.      TPS beneficiaries are individuals

      11     who have applied for and been granted temporary

      12     protected status by the U.S. Government, and by

      13     attaining that status, they are able to remain

      14     in the United States during the duration of the

      15     designation.

      16          Q.      In April of 2017, can you give me a

      17     ballpark estimate of approximately how many TPS

      18     beneficiaries were in the United States at that

      19     time?

      20                  MR. CHO:    Object to the form.

      21                  THE WITNESS:     Tens of thousands.

      22     There were something of the order of 58,000
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 115 of 275 PageID #:
                                     9012

                                                                         Page 115
        1    some-odd, 59,000 Haiti TPS beneficiaries.             I

        2    think that based on some of the statistics that

        3    we gather regarding advance parole and travel,

        4    that based on those numbers alone and with some

        5    assumptions built in, it's safe to say that

        6    easily tens of thousands.

        7                 BY MR. CONNELLY:

        8         Q.      All right.     And then picking up

        9    again in Kathy Nuebel Kovarik's e-mails, after

      10     she says here is what I need, there are five

      11     bullet points and I'll read them.           "Details on

      12     how many TPS holders are on public and private

      13     relief," and the next:        "Any demographic data,

      14     including how many with TPS are school-aged

      15     kids."

      16                  Third point:     "How many have been

      17     convicted of crimes of any kind (any

      18     criminal/detainers that you can find.)             Next:

      19     "How often do they travel back and forth to the

      20     island," and then finally:         "Remittances" --

      21     R-E-M-I-T-T-A-N-C-E-S "data."

      22                  So Kathy Nuebel Kovarik is asking
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 116 of 275 PageID #:
                                     9013

                                                                         Page 116
        1    you and your -- and the other people on this

        2    e-mail to see what you could do as far as

        3    providing her with this information, correct?

        4                 MR. CHO:    Objection to form.        Also

        5    object on the grounds that this contains

        6    internal government deliberations, but the

        7    witness can answer the question.

        8                 THE WITNESS:     Yes.

        9                 BY MR. CONNELLY:

      10          Q.      Okay.   Had you ever previously been

      11     asked or on your own initiative pulled

      12     information on the details on how many TPS

      13     holders were on public and private relief in

      14     the United States?

      15                  MR. CHO:    Again, object on the

      16     grounds that that is touching upon internal

      17     government deliberations, but the witness can

      18     answer if he can.

      19                  THE WITNESS:     No.    I had not been

      20     asked that before.

      21                  BY MR. CONNELLY:

      22          Q.      Had you ever been asked before about
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 117 of 275 PageID #:
                                     9014

                                                                         Page 117
        1    any demographic data including how many with

        2    TPS are school-aged kids?

        3                 MR. CHO:    Same objection on the

        4    grounds of internal government deliberations

        5    but the witness can answer.

        6                 THE WITNESS:     I have not been asked

        7    -- I had not been asked before on demographic

        8    data that included how many TPS beneficiaries

        9    for a certain country were school-aged

      10     children.

      11                  BY MR. CONNELLY:

      12          Q.      Had you ever been -- previously been

      13     asked how many TPS holders had been convicted

      14     of crimes of any kind?

      15                  MR. CHO:    Same objection.

      16                  You can answer.

      17                  THE WITNESS:     No.

      18                  BY MR. CONNELLY:

      19          Q.      Had you ever been -- previously been

      20     asked how often TPS holders traveled back and

      21     forth to the island, presumably that's Haiti?

      22                  MR. CHO:    Same objection again.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 118 of 275 PageID #:
                                     9015

                                                                         Page 118
        1    These are internal government deliberations but

        2    the witness can answer.

        3                 THE WITNESS:     No.

        4                 BY MR. CONNELLY:

        5         Q.      And finally -- first tell me, do you

        6    have an understanding of what is the phrase

        7    remittances data, what does that convey?

        8         A.      I understand that to convey the

        9    amount of money the Haitian diaspora is sending

      10     back to Haitians in country.

      11          Q.      Prior to the request by Kathy Nuebel

      12     Kovarik in April of 2017, had you ever been

      13     asked to gather that type of data before?

      14                  MR. CHO:    Again, just to clarify,

      15     are your questions related just to Haiti or --

      16                  MR. CONNELLY:      Just to Haiti.

      17                  MR. CHO:    Same objection as well.

      18     Again, these are internal government

      19     deliberations but the witness can answer.

      20                  THE WITNESS:     No.

      21                  BY MR. CONNELLY:

      22          Q.      Would any of these five requests by
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 119 of 275 PageID #:
                                     9016

                                                                         Page 119
        1    Kathy Nuebel Kovarik, would that information

        2    have anything to do with the current conditions

        3    on the island of Haiti?

        4                 MR. CHO:    Object to the form.

        5    Vague.    Again, also calls for internal

        6    government deliberations but you can answer if

        7    you can.

        8                 THE WITNESS:     Would this

        9    information --

      10                  BY MR. CONNELLY:

      11          Q.      Yes.

      12          A.      -- have anything to do with --

      13          Q.      The current conditions.

      14          A.      -- current conditions in Haiti?

      15          Q.      Yes.

      16          A.      Yes.

      17                  MR. CHO:    Same objection.

      18                  BY MR. CONNELLY:

      19          Q.      How so?

      20                  MR. CHO:    Same objection.       Again,

      21     you can answer the question, but I object on

      22     the grounds that this is internal government
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 120 of 275 PageID #:
                                     9017

                                                                         Page 120
        1    deliberations.      Go ahead.

        2                 THE WITNESS:     I think that it's

        3    possible that the amount of relief individuals

        4    here in the United States are receiving could

        5    have an impact on the amount of assistance they

        6    could provide to family members back home.

        7    Demographic information could give you some

        8    idea of how many individuals here would be, for

        9    instance, of productive working age were they

      10     back in Haiti.

      11                  How often people travel back and

      12     forth to the island could have some

      13     relationship to conditions back home.

      14     Remittance data is clearly relevant to

      15     conditions back home, given the percent of the

      16     Haitian GDP that is composed of remittances.

      17                  BY MR. CONNELLY:

      18          Q.      If you will go to the very first

      19     e-mail in this chain, it is again from Kathy

      20     Nuebel Kovarik and she says to a number of

      21     people:    "All.    Thanks so much for your help on

      22     these data requests.        I do want to alert you
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 121 of 275 PageID #:
                                     9018

                                                                         Page 121
        1    all however that the secretary is going to be

        2    sending a request to us to be more responsive."

        3                 Is the reference to secretary, would

        4    that be Department of Homeland Security

        5    Secretary Kelly?

        6                 MR. CHO:     Object to the form.

        7                 THE WITNESS:     Yes.

        8                 BY MR. CONNELLY:

        9         Q.      And then she goes on:        "I know that

      10     some of it is not captured but we will have to

      11     figure out a way to squeeze more data out of

      12     our systems so we may as well get started.

      13     Thanks again."

      14                  What did you understand her to be

      15     requesting when she said, "we will have to

      16     figure out a way to squeeze more data out of

      17     our systems?"

      18                    MR. CHO:     Object to the form.

      19                  THE WITNESS:     Clear more complete

      20     information directly responsive to the data

      21     inquiries.

      22                  BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 122 of 275 PageID #:
                                     9019

                                                                         Page 122
        1         Q.      And what, if anything, did you do in

        2    response to that request from her?

        3                   MR. CHO:     Object to the form.

        4                 THE WITNESS:     I don't recall any

        5    further immediate action responsive to that

        6    statement.

        7                 BY MR. CONNELLY:

        8         Q.      KA-18.

        9                 MR. CHO:     Again, I object to KA-18

      10     on the grounds that it contains internal

      11     government deliberations.         It's also

      12     Bates-numbered, first page, DPP 6080, but the

      13     witness can answer questions regarding this

      14     e-mail exchange.

      15                  BY MR. CONNELLY:

      16          Q.      To give you a heads up while you're

      17     reviewing, I am simply going to be asking you

      18     about your observation which is the top memo.

      19                  Ready?

      20          A.      I'm ready.

      21          Q.      And so for the record, most of this

      22     document is a New York Times editorial piece
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 123 of 275 PageID #:
                                     9020

                                                                         Page 123
        1    about Haiti and its TPS status.

        2                 I just would like to understand what

        3    you are -- when you state:         "Right?     Give me a

        4    break."

        5                 In your Sunday, April 30, 2017

        6    e-mail to Kathryn Anderson with the subject of

        7    that e-mail being:       "The New York Times

        8    Editorial," what did you mean by making those

        9    observations?

      10                  MR. CHO:    Object to the form.

      11                  THE WITNESS:     I was expressing

      12     agreement with Kathryn's observation in the

      13     e-mail preceding it and some degree of

      14     incredulity.

      15                  BY MR. CONNELLY:

      16          Q.      So by way of context, the e-mail

      17     that preceded yours from Kathryn to you --

      18     well, it took you about 20, 25 minutes to

      19     respond, but her e-mail to you was:            "I

      20     especially appreciated that they noted, the

      21     memo did cite a bunch of horrible conditions

      22     but then somehow reached the wrong conclusion."
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 124 of 275 PageID #:
                                     9021

                                                                         Page 124
        1                 And was that -- was that also your

        2    belief that the memo referenced -- the internal

        3    memo referenced the New York Times article, did

        4    cite a bunch of horrible conditions, but at the

        5    same time concluded that the TPS status for

        6    Haiti should be terminated?

        7                 MR. CHO:    Object to the form.        Also

        8    on the grounds it's internal government

        9    deliberations, but you can answer.

      10                  THE WITNESS:     Yes.

      11                  BY MR. CONNELLY:

      12          Q.      And to be clear, am I right that

      13     your observation:       "Give me a break," was

      14     essentially a way of conveying that you also

      15     disagreed with the conclusion to terminate the

      16     TPS status for Haiti?

      17                  MR. CHO:    Object to the form.        It

      18     touches on government -- internal government

      19     deliberations, but also mischaracterizes entire

      20     testimony and facts not in evidence.

      21                  I think you might want to rephrase

      22     your question.      The way that's phrased, it's
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 125 of 275 PageID #:
                                     9022

                                                                          Page 125
        1    not correct in terms of the termination of

        2    Haiti's TPS as of April 2017.

        3                 BY MR. CONNELLY:

        4         Q.      I will be happy -- if you have

        5    trouble answering the question, I will be happy

        6    to rephrase it.        I don't mean to go over your

        7    attorney, but it's most important, you know, if

        8    you have difficulty with a question, I am glad

        9    to rephrase it.        Do you need it rephrased?        If

      10     not, you can answer the question.

      11          A.      I think that I probably heard the

      12     question as you had intended it rather than as

      13     you said it.       Do you mind --

      14          Q.      No.

      15          A.      -- restating the question?

      16          Q.      No, no.    Not at all, not at all.

      17                  Did you -- was it your belief that

      18     it was a wrong conclusion to terminate the TPS

      19     status of Haiti?

      20                  MR. CHO:    What time period are you

      21     referring to?

      22                  BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 126 of 275 PageID #:
                                     9023

                                                                         Page 126
        1         Q.      In -- as of April 30, 2017.

        2                 MR. CHO:    Again, object to the form.

        3    Those are facts not in evidence, but I don't

        4    know if you are misunderstanding time period,

        5    but Haiti termination -- TPS for Haiti was not

        6    terminated in April 2017.

        7                 MR. CONNELLY:      I understand.      All

        8    right.

        9                 BY MR. CONNELLY:

      10          Q.      I am really referencing the -- what

      11     the memo suggested that it should be

      12     terminated.

      13          A.      Yes.

      14          Q.      And you disagreed with the

      15     conclusion of that memo, correct?

      16                  MR. CHO:    Object to the form.

      17     Again, those are internal government

      18     deliberations but you can answer if you can.

      19                  THE WITNESS:     Correct.

      20                  BY MR. CONNELLY:

      21          Q.      And is that what you were -- and is

      22     your observation, give me a break, tell me what
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 127 of 275 PageID #:
                                     9024

                                                                         Page 127
        1    that means if anything as far as your views on

        2    the conclusion reached in the memo cited in the

        3    New York Times.

        4                 MR. CHO:    Objection.     Asked and

        5    answered.

        6                 He already answered that question

        7    about five minutes ago.         He can answer again if

        8    he can.

        9                 THE WITNESS:     Yeah, I think it's

      10     largely expressive of my -- my contention that

      11     the country conditions and the statutory

      12     requirements suggested a different decision.

      13                  BY MR. CONNELLY:

      14          Q.      And in your view, that different

      15     decision would have been to extend the TPS

      16     status, correct?

      17                  MR. CHO:    Objection.     It'd be --

      18                  BY MR. CONNELLY:

      19          Q.      Correct?

      20                  MR. CHO:    Object to the question

      21     also on the grounds that this is again internal

      22     government deliberations.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 128 of 275 PageID #:
                                     9025

                                                                         Page 128
        1                 But you can answer within the

        2    confines of this e-mail, KA-18.

        3                 THE WITNESS:     Yes.      That is

        4    consistent with what's expressed here.

        5                 MR. CONNELLY:      I am looking to the

        6    videographer.

        7                 Are we closing in on another change?

        8                 I'm sorry?

        9                 THE VIDEOGRAPHER:       Yes.    This is

      10     time.

      11                  MR. CONNELLY:      Okay.    So let's go

      12     off the record.

      13                  And then I'll let you guys -- do you

      14     guys want to break for lunch?           You want to --

      15     you want to go a little bit and then -- and

      16     then --

      17                  MR. CHO:    What is your preference?

      18     Where are you --

      19                  MR. CONNELLY:      Really, really, you

      20     guys -- I -- I want to really -- genuinely, I

      21     want to accommodate you guys.           Whatever you'd

      22     prefer to do.      I don't know what your, you
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 129 of 275 PageID #:
                                     9026

                                                                         Page 129
        1    know, body clocks say.

        2                 You want to confer and think about

        3    it and let me know?       I -- whatever -- whatever

        4    you like.

        5                 MR. CHO:    How much more do you have?

        6                 THE VIDEOGRAPHER:       We're going off

        7    the record at 12:35.

        8                 (A short recess was taken.)

        9                 THE VIDEOGRAPHER:       We're back on the

      10     record at 1:30.

      11                  MR. CONNELLY:      All right.     I'm going

      12     to give the witness KA-21.         It's an -- which is

      13     an e-mail string ending on May 8th, 2017, his

      14     e-mail to Kathryn Anderson.

      15                  BY MR. CONNELLY:

      16          Q.      It runs several pages.        I'm only

      17     going to be asking you questions about the

      18     first page.

      19                  MR. CHO:    I think I'm going to

      20     object to KA-21 that these e-mail exchanges

      21     contain internal government deliberations, but

      22     will allow the witness to answer questions
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 130 of 275 PageID #:
                                     9027

                                                                         Page 130
        1    regarding the e-mail.

        2                 BY MR. CONNELLY:

        3         Q.      Are you ready to answer some

        4    questions?

        5         A.      Yes.

        6         Q.      Okay.   Well, as I mentioned, I'm

        7    just going to have you focus on the first page

        8    of this chain e-mail and first direct your

        9    attention to the e-mail from Leroy Potts on May

      10     1, 2017, at 3:40 p.m., to you and others with

      11     the subject line being:         "TPS's data."

      12                  He then indicates:       "Unfortunately,

      13     conditions in Haiti remain difficult.            Please

      14     see below," and then provides five different

      15     bullet points.

      16                  You've had a chance to review those

      17     bullet points?

      18          A.      Yes.

      19          Q.      Okay.   And are those -- are those

      20     observations made by Mr. Potts, are those

      21     consistent with your understanding at least as

      22     of May 1 of 2017, what the current conditions
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 131 of 275 PageID #:
                                     9028

                                                                         Page 131
        1    in Haiti were?

        2                 MR. CHO:     Object to the form.

        3                 THE WITNESS:     Yes.

        4                 BY MR. CONNELLY:

        5         Q.      And then the top e-mail, which is

        6    written by you to Kathryn Anderson on May 8,

        7    2017.     Because I deposed Ms. Anderson last

        8    week, I already have some understanding of this

        9    memo I think, but I'm going to make sure that

      10     I, you know, see if I have it right.

      11                  First of all, when you begin the

      12     memo, "Roy/Tom," I take it Roy was probably

      13     Leroy Potts; is that correct?

      14          A.      Yes.

      15          Q.      And then Tom is who?

      16          A.      Tom Perkowski.

      17          Q.      What role does Mr. Perkowski have

      18     regarding TPS status?

      19          A.      He works for Roy and he covers the

      20     region that includes Central America and the

      21     Caribbean.

      22          Q.      All right.     Am I correct that the --
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 132 of 275 PageID #:
                                     9029

                                                                         Page 132
        1    this is a -- your e-mail is a draft e-mail that

        2    you were planning on sending to Roy and Tom,

        3    but initially, you are sending it to Kathryn

        4    Anderson to get some input from her?

        5         A.      Yeah.   It looks like we met with

        6    Kathy and she had conveyed instruction orally,

        7    and so I am flipping it to Kathryn to make sure

        8    that it, you know, fairly encapsulates what

        9    Kathy's instructions to us were.

      10          Q.      Do you know, did you eventually send

      11     out -- obviously, this goes to Kathy, not to

      12     either Roy or Tom, but do you know whether you

      13     ultimately sent out an e-mail or somehow

      14     conveyed the information in this e-mail to Roy

      15     and Tom?

      16          A.      Yes.

      17          Q.      I don't have that e-mail.

      18                  Is your best recollection that the

      19     final e-mail to these two gentlemen was largely

      20     consistent with what is in this draft?

      21                  MR. CHO:    Object to the form.

      22                  THE WITNESS:     I am confident of
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 133 of 275 PageID #:
                                     9030

                                                                         Page 133
        1    that, yes.

        2                 BY MR. CONNELLY:

        3         Q.      In your -- in the e-mail that we are

        4    looking at, the third numbered point in the

        5    last information in your draft e-mail, I'll

        6    quote:    "No. 3, information regarding the

        7    reconstruction of the presidential palace and

        8    what that suggests regarding the government of

        9    Haiti post-earthquake recovery and capacity."

      10                  Do you see that?

      11          A.      I do.

      12          Q.      Was that an information item that

      13     your team had been asked to look into by Kathy

      14     Nuebel Kovarik?

      15                  MR. CHO:    Object to the form.

      16     Object on the grounds that it seeks information

      17     relating to internal government deliberations,

      18     but the witness can answer limited to what is

      19     contained here in the e-mail.

      20                  THE WITNESS:     I believe the answer

      21     to that is yes, that that was an addition

      22     requested by DHS headquarters that was conveyed
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 134 of 275 PageID #:
                                     9031

                                                                         Page 134
        1    either directly to us with Kathy looped in as

        2    well, or more likely directed to Kathy directly

        3    who then passed it along to us.

        4                 BY MR. CONNELLY:

        5         Q.      And as far as taking a look at

        6    current conditions in Haiti for this decision

        7    memo, can you tell me, you know, what

        8    significance, if any, there would be to

        9    understanding current conditions by focusing on

      10     the reconstruction of the presidential palace?

      11                  MR. CHO:    Object to the form on the

      12     grounds that it seeks internal government

      13     deliberations but the witness can answer based

      14     on what is contained here in the e-mail.

      15                  THE WITNESS:     The question is what

      16     relevance -- what relevance I think

      17     reconstruction of the presidential palace has

      18     in evaluating country conditions in Haiti?

      19                  BY MR. CONNELLY:

      20          Q.      Yes.   And let me refine that

      21     slightly just to say, what level of relevance

      22     if any?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 135 of 275 PageID #:
                                     9032

                                                                         Page 135
        1                 MR. CHO:    Same objection.       Also, it

        2    calls for a legal conclusion.

        3                 But the witness can answer if he

        4    can.

        5                 THE WITNESS:     When I wrote this

        6    e-mail, I didn't have a firm notion of what

        7    relevance or -- I suppose most accurately, I

        8    questioned the relevance of reconstruction of

        9    the presidential palace as a salient and

      10     relevant country condition.

      11                  But also thought it worth seeking

      12     the opinion of our research experts as to what

      13     they believed one might be able to infer about

      14     Haiti's earthquake recovery and capacity from

      15     the reconstruction of the presidential palace.

      16                  BY MR. CONNELLY:

      17          Q.      KA-25.

      18                  MR. CHO:    I'm going to object to

      19     KA-25 on the grounds that these e-mail chains

      20     contain internal government deliberations.

      21     Notwithstanding that objection, the witness can

      22     answer questions regarding this exhibit.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 136 of 275 PageID #:
                                     9033

                                                                         Page 136
        1                 BY MR. CONNELLY:

        2         Q.      I am only going to be focused on

        3    your e-mail which begins at the very bottom of

        4    the first page, giving us that it is your

        5    e-mail to Kathryn Anderson and then the short

        6    e-mail itself which is on the top of the second

        7    page, which is Bates-stamped 8095.

        8                 MR. CHO:     In case I haven't, I do

        9    object on KA-25 again on the deliberative

      10     process privilege.       These e-mail exchanges do

      11     contain internal government deliberations, but

      12     the witness may answer questions about the

      13     e-mail just so the record is clear.

      14                  THE WITNESS:     Okay.

      15                  BY MR. CONNELLY:

      16          Q.      All right.     Let me -- first, I'm

      17     going to be asking you about a series of dates

      18     that are close in time to Saturday, May 20,

      19     2017, which is the last on the e-mail chain.

      20                  First, the next document I am going

      21     to show you is the FRN for Haiti, which I will

      22     represent to you was published on Wednesday,
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 137 of 275 PageID #:
                                     9034

                                                                         Page 137
        1    May 24.    So that is a few days after Saturday,

        2    May 20.

        3                 Do you recall, prior to the actual

        4    publication of the FRN, was there a public

        5    announcement preceding the publication of the

        6    FRN that the Haiti's TPS status was going to be

        7    extended for six months?

        8         A.      Yes, announcement preceded FRN.

        9         Q.      Do you remember when that

      10     announcement was made?

      11          A.      The exact date?

      12          Q.      Yeah.   Well -- or more specifically,

      13     whether before or after, right now, I have got

      14     you bracketed Saturday, May 20, and four days

      15     later, Wednesday, May 24, is the FRN.

      16                  I don't know if that helps you in

      17     terms of your best recollection of when the

      18     public announcement was made.

      19          A.      My best recollection is that the

      20     public announcement was made that Monday,

      21     because I think this followed the -- I think we

      22     made the first announcement on a Monday,
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 138 of 275 PageID #:
                                     9035

                                                                         Page 138
        1    because we did a press call following the

        2    weekend when I was away.

        3         Q.      When you say you did a press call, I

        4    have become familiar with the concept of an

        5    embargoed media call.

        6                 Is that a phrase that has meaning to

        7    you?

        8         A.      Yes.

        9         Q.      What is an embargoed media call?

      10          A.      A call with standard media outlets,

      11     the information from which may not be used or

      12     released until a certain time that takes place

      13     after the meeting or call.

      14          Q.      Is your best recollection that the

      15     embargoed media call regarding the decision on

      16     Haiti would have been made, what, slightly

      17     before the public announcement?

      18          A.      Yes.

      19          Q.      And again, any -- just a best

      20     recollection, I am just trying to get general

      21     time frames.

      22                  Can you tell me was it at or near
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 139 of 275 PageID #:
                                     9036

                                                                         Page 139
        1    Monday, May 22, when the media call would have

        2    been made then followed by the announcement?

        3         A.      I think that's right.        I think we

        4    did the media call in the morning.           I think it

        5    was a Monday and then the announcement followed

        6    thereafter.

        7         Q.      Did you frequently -- whether it was

        8    for Haiti or any other country, which would be

        9    either there was a determination of a TPS

      10     status or an extension of a TPS status, did you

      11     frequently take part in embargoed media calls

      12     prior to the public announcements?

      13          A.      No.

      14          Q.      Maybe another way that I might come

      15     at it, how unusual was it to have an embargoed

      16     media call when there was an upcoming extension

      17     decision for a TPS status?

      18                  MR. CHO:    Objection.     Object to the

      19     form.

      20                  THE WITNESS:     It was unusual.

      21                  BY MR. CONNELLY:

      22          Q.      Had you done one previously?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 140 of 275 PageID #:
                                     9037

                                                                         Page 140
        1                 MR. CHO:    Object to the form.

        2                 THE WITNESS:     An embargoed media

        3    call prior to an announcement relating to?

        4                 BY MR. CONNELLY:

        5         Q.      TPS status.

        6         A.      A TPS submission?

        7                 MR. CHO:    Object to the form.

        8                 BY MR. CONNELLY:

        9         Q.      Whether a designation or an

      10     extension.

      11          A.      I don't believe so.

      12          Q.      Was that call made at your

      13     initiative, or did you participate in the call

      14     at the request of someone?

      15                  MR. CHO:    Object to the form.

      16                  THE WITNESS:     At the request of

      17     someone.

      18                  BY MR. CONNELLY:

      19          Q.      Who requested that you participate?

      20                  MR. CHO:    Object to the form.

      21                  THE WITNESS:     DHS headquarters, OPA.

      22                  BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 141 of 275 PageID #:
                                     9038

                                                                         Page 141
        1         Q.      Do you recall the particular person?

        2                 MR. CHO:    Object to the form.

        3                 THE WITNESS:     I think David Lapan or

        4    Lapron.

        5                 BY MR. CONNELLY:

        6         Q.      That's, I think, L-A-P-I-N?

        7         A.      L-A-P-A-N, L-A-P-L-A-N.

        8         Q.      All right.

        9         A.      Wanted subject matter experts

      10     present.

      11          Q.      And what's your best recollection of

      12     who on the government side participated in the

      13     embargoed media call?

      14          A.      Kathryn and I did, I think Angela

      15     Hirsch for USCIS, David did, is it -- Joanne

      16     Talbot maybe and David Lapan.

      17          Q.      Who is -- what part of the

      18     organization is Talbot with?

      19          A.      I think she was OPA, public affairs

      20     headquarters as well.

      21          Q.      I don't know -- I do not want to

      22     know the content but, do you have a
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 142 of 275 PageID #:
                                     9039

                                                                         Page 142
        1    recollection, was there some type of a

        2    preparation session by you and the others who

        3    eventually were a part of the embargoed media

        4    call?

        5                 MR. CHO:    Objection to form.        Also

        6    calls for internal government deliberations,

        7    but the witness can answer subject to those

        8    limitations.

        9                 THE WITNESS:     Yes.

      10                  BY MR. CONNELLY:

      11          Q.      And who was a part of that

      12     preparation process beyond the folks that you

      13     -- if anyone, beyond those folks that you've

      14     already mentioned to me.

      15                  MR. CHO:    Same objection.

      16                  You can answer.

      17                  THE WITNESS:     A number of people

      18     were involved in preparing for the call from

      19     DHS headquarters as well as USCIS.

      20                  BY MR. CONNELLY:

      21          Q.      Was there -- was that a single

      22     preparation session or more than one?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 143 of 275 PageID #:
                                     9040

                                                                         Page 143
        1         A.      As I recall, we prepared -- we

        2    worked on talking points, essentially, you

        3    know, a script and responses to anticipated

        4    questions, over the course of -- which is

        5    standard for preparing for calls with the

        6    media, over the course of largely, the Sunday

        7    and maybe Monday morning in advance of the

        8    call, you know, and then as well as a brief

        9    pre-meet before the call took place itself.

      10          Q.      And is it fair to conclude that by

      11     Saturday, May 20th, you were aware of the plan

      12     to extend the TPS status of Haiti for another

      13     six months?

      14                  MR. CHO:    Object to the form.

      15                  THE WITNESS:     Yes.

      16                  BY MR. CONNELLY:

      17          Q.      And I'm going to ask you, then we

      18     will get to the document finally.           My

      19     understanding is that on Friday, May 19,

      20     Kathryn Anderson had a meeting that included

      21     Deputy Secretary Duke and others.

      22                  Were you a part of that meeting?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 144 of 275 PageID #:
                                     9041

                                                                          Page 144
        1           A.    No.

        2           Q.    Now, focusing on KA-25 and in

        3    particular, the part of the e-mail string which

        4    is your e-mail on Saturday, May 20, at 9:58

        5    a.m., subject line is:        "Haiti Comms,"

        6    C-O-M-M-S.

        7                 What is C-O-M-M-S?

        8           A.    Comms.     The communications material

        9    and plan relating to the Haiti decision.

      10          Q.      All right.     And a portion of your

      11     short e-mail reads:       "Bummer phone call.        These

      12     people need a helping hand out.           So deeply

      13     distraught to hear this pillar of normality

      14     (our trustee second in charge) was anything

      15     but.    It looks like there are whack jobs

      16     everywhere.     Even the civil service."

      17                  What is the reference to "bummer

      18     phone call?"

      19                  MR. CHO:    Object to the form.

      20                  THE WITNESS:     I think it's a

      21     reference to a phone call that I had with

      22     Kathryn in the wake of the Friday meeting,
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 145 of 275 PageID #:
                                     9042

                                                                         Page 145
        1    either Friday or Saturday, probably Friday.

        2                 BY MR. CONNELLY:

        3         Q.      And could you help me understand the

        4    next sentence:      "These people need a helping

        5    hand out."

        6                 Who are "these people" and what were

        7    you conveying by saying, "need a helping hand

        8    out?"

        9                 MR. CHO:    Object to the form.

      10                  THE WITNESS:     I don't know recall.

      11     That could mean a couple of different things.

      12     I'm not -- I don't recall.

      13                  BY MR. CONNELLY:

      14          Q.      Next you say:      "So deeply distraught

      15     to hear this pillar of normality (our trusty

      16     second in charge) was anything but."

      17                  Who is the reference to the second

      18     in charge?

      19                  MR. CHO:    Object to the form.

      20                  THE WITNESS:     Our deputy secretary,

      21     acting deputy secretary.

      22                  BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 146 of 275 PageID #:
                                     9043

                                                                         Page 146
        1         Q.      That would be Duke?

        2         A.      Yes.

        3         Q.      Okay.   And what were the --

        4         A.      I don't remember whether she was

        5    acting or not at the time.

        6         Q.      Okay.   But are you comfortable with

        7    your -- I mean, the reference was to Duke?

        8         A.      To Elaine Duke, yeah.

        9         Q.      And what were you conveying when it

      10     appears -- if you just slightly rework the

      11     subject of the verb, that you were distraught

      12     to hear that the Acting Secretary Duke was

      13     acting anything but normal?

      14                  MR. CHO:    Object to the form and to

      15     the extent that it seeks information relating

      16     to internal deliberations but the witness can

      17     answer.

      18                  THE WITNESS:     I think that I am

      19     referring to the impression that I had based on

      20     the readout of the call, that the deputy

      21     secretary was -- seemed to be in alignment with

      22     some of the perspectives on temporary protected
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 147 of 275 PageID #:
                                     9044

                                                                         Page 147
        1    status that were being advanced by parties with

        2    whom we disagreed.

        3                 BY MR. CONNELLY:

        4         Q.      I don't want to hear about the

        5    conversations but what were the topics with

        6    which you recall disagreeing with?

        7                 MR. CHO:    Object to the form.

        8    Again, calls for information relating to

        9    internal government deliberations but you can

      10     answer given the caveats articulated by the

      11     attorney.

      12                  THE WITNESS:     The standing Temporary

      13     Protected Status designations, how they were

      14     wrought, how decisions were made regarding

      15     their extension or termination historically.

      16                  BY MR. CONNELLY:

      17          Q.      Did you find that there was a

      18     contrast between how the decisions had been

      19     made historically as compared to the decision

      20     that was being made in May of 2017 regarding

      21     the extension of the Haiti TPS status?

      22                  MR. CHO:    Object to the question.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 148 of 275 PageID #:
                                     9045

                                                                          Page 148
        1    Again, seeks information relating to internal

        2    government deliberations.

        3                 I would ask the attorney to rephrase

        4    the question.

        5                 MR. CONNELLY:      Well, do you have

        6    trouble following the question?

        7                 MR. CHO:    Well, I am objecting based

        8    on the way the question is phrased, because

        9    asking specific questions about internal

      10     government deliberations, so I'd ask that you

      11     rephrase the question.

      12                  MR. CONNELLY:      Well, I don't -- I am

      13     not -- don't go ahead of me, I'm sorry.             I just

      14     want to make sure that I understand.

      15                  BY MR. CONNELLY:

      16          Q.      Do you have difficulty understanding

      17     the question?

      18          A.      I don't know that I have difficulty

      19     understanding the question, although it doesn't

      20     naturally follow from what I was just

      21     suggesting by way of my interpretation in my

      22     response.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 149 of 275 PageID #:
                                     9046

                                                                         Page 149
        1         Q.      Was there -- and again, I don't want

        2    deliberations with anyone else on this.

        3                 Was there some disconnect in your

        4    mind in terms of how the Haiti situation was

        5    being handled in May 2017 as compared to your

        6    reference to historical antecedents to this

        7    decision?

        8                 MR. CHO:    Again, objection.       Also,

        9    that question is vague.

      10                  Is it confined to prior TPS

      11     determination relating to Haiti or something

      12     else?

      13                  MR. CONNELLY:      We can confine it to

      14     Haiti.

      15                  MR. CHO:    Okay.    Again, also I

      16     object on the grounds that it seeks internal

      17     government deliberations but the witness can

      18     answer if he can.

      19                  THE WITNESS:     Yes, I think Haiti was

      20     handled differently.

      21                  BY MR. CONNELLY:

      22          Q.      You had mentioned -- and I'm sorry I
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 150 of 275 PageID #:
                                     9047

                                                                         Page 150
        1    didn't write it down because I wanted to stay

        2    in the flow of the conversation we were having,

        3    I thought you had mentioned somehow, you were

        4    referencing back to a -- I think you said a

        5    call.

        6                 I don't think you said a recorded

        7    call but I just didn't capture your phrase, but

        8    that you thought that you were referring to

        9    some earlier call that prompted these

      10     observations?

      11          A.      Yes.

      12          Q.      What was that?      I don't want the

      13     content.     I just need an understanding of --

      14          A.      I think it was a call that I had

      15     with Kathryn following this meeting.

      16          Q.      Okay.

      17          A.      During which she just gave me a

      18     readout of the meeting.

      19          Q.      So to summarize, make clear for

      20     someone who is not in the room for us, you

      21     think you -- it was apparently was a reference

      22     to, you had a call with Kathryn sometime after
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 151 of 275 PageID #:
                                     9048

                                                                         Page 151
        1    her Friday, May 19, meeting, a meeting that you

        2    did not attend?

        3         A.      Right.

        4         Q.      Okay.    When you stated in your

        5    e-mail:    "Looks like there are whack jobs

        6    everywhere," who were you referring to?

        7                 MR. CHO:    Objection to form.

        8                 You can answer.

        9                 THE WITNESS:     I think I was

      10     referring to senior DHS officials including the

      11     deputy secretary.

      12                  BY MR. CONNELLY:

      13          Q.      And when you said, "even the civil

      14     service," is that really -- am I really asking

      15     you the same question?

      16                  What did you mean by that?

      17                  MR. CHO:    Objection to form.

      18                  THE WITNESS:     Yeah, senior DHS

      19     officials including but not limited to those

      20     who came from the civil service.

      21                  BY MR. CONNELLY:

      22          Q.      And differentiate for me.         Can you
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 152 of 275 PageID #:
                                     9049

                                                                         Page 152
        1    tell me, again, I don't want any conversations,

        2    I just would like to know labeling, who were

        3    the senior officials who came from the civil

        4    service versus those who had not?

        5                 MR. CHO:     Objection to form.

        6                 THE WITNESS:     You know, Deputy

        7    Secretary Duke is -- I understood it here, and

        8    I think as I still understand it, came from the

        9    civil service.        Others in the front office

      10     personnel, including Gene Hamilton, did not

      11     come directly from civil service into their

      12     politically-appointed positions.

      13                  BY MR. CONNELLY:

      14          Q.      KA-27.    I will represent that this

      15     is the FRN of May 24, 2017, regarding the

      16     extension of the TPS designation for Haiti, and

      17     I am only going to be asking you questions

      18     regarding the information under the same rubric

      19     that had been used in similar FNRs:            "Why is

      20     the secretary extending the TPS designation for

      21     Haiti through January 22, 2018."

      22                  Are you ready to respond?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 153 of 275 PageID #:
                                     9050

                                                                          Page 153
        1         A.      I am.

        2         Q.      Okay.   Am I correct that this is the

        3    FRN for the extension of the TPS status for

        4    Haiti that was issued on Wednesday, May 24,

        5    2017?

        6         A.      That's right.

        7         Q.      And in reviewing the various items

        8    that are contained under this section:             "Why is

        9    the secretary extending the TPS designation for

      10     Haiti through January 22, 2018," are those --

      11     is that summary of the current conditions in

      12     Haiti consistent with your recollection of what

      13     the relevant factors were and why the secretary

      14     extended the designation?

      15                  MR. CHO:    Objection to form.        Calls

      16     for a legal conclusion.

      17                  But you can answer the question.

      18                  THE WITNESS:     Yes, actually.

      19                  BY MR. CONNELLY:

      20          Q.      And just for the record -- so, I

      21     mean, it's a longer summary than what I am

      22     about to say, but among the factors that were
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 154 of 275 PageID #:
                                     9051

                                                                         Page 154
        1    mentioned as to why the secretary extended,

        2    they included Hurricane Matthew, April 27,

        3    2017, the flooding and landslide and an ongoing

        4    cholera epidemic, among other things; is that

        5    right?

        6                 MR. CHO:    Again, the document speaks

        7    for itself.

        8                 You can answer.

        9                 THE WITNESS:     Yes.

      10                  BY MR. CONNELLY:

      11          Q.      Were there any current conditions

      12     that are not included in this explanation of

      13     why the secretary extended, that you wished to

      14     have included?

      15                  MR. CHO:    Objection to form.        Seeks

      16     information relating to the deliberative

      17     process.     I will allow the witness to answer

      18     based what is contained here in the FRN.

      19                  THE WITNESS:     I can't say for sure

      20     at the time that this was written that I didn't

      21     think that there were some omissions, but in

      22     reading it now, it's a fairly good summation of
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 155 of 275 PageID #:
                                     9052

                                                                         Page 155
        1    what I believed to be relevant country

        2    conditions in support of an extension for

        3    Haiti's TPS designation.

        4                 MR. CONNELLY:      KA-28.

        5                 MR. CHO:     The government objects to

        6    KA-28 on the grounds that these e-mail

        7    exchanges also contain internal governmental

        8    deliberations.       And the subject line also notes

        9    that these are draft responses.

      10                  With that in mind, the witness can

      11     answer questions relating to this e-mail.

      12                  BY MR. CONNELLY:

      13          Q.      And then, as I've done in the past,

      14     I will, you know, obviously invite you to read

      15     the entire chain.       I think I'm only going to be

      16     asking you questions about the e-mail that's

      17     contained on the first page from USCIS

      18     executive presumably secretary SEC on Tuesday,

      19     May 23rd.

      20          A.      Okay.

      21          Q.      All right.     So to get our time

      22     frames in order, the memo that I'm asking you
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 156 of 275 PageID #:
                                     9053

                                                                         Page 156
        1    to look at on the first page of this document

        2    was Tuesday, May 23rd, 2017, which would have

        3    been the day before the formal publication of

        4    the FRN extending Haiti's TPS status for

        5    another six months, correct?

        6         A.      That's right.      Uh-huh.

        7         Q.      Okay.   And in the middle of that

        8    memo, I'll quote "DCOS comments" -- let's stop

        9    there.

      10                  Who's DCOS?

      11          A.      Deputy chief of staff.

      12          Q.      Who was that?

      13          A.      I can't say with 100 percent

      14     certainty, but I want to say Chad Wolf.

      15          Q.      And this would have been the deputy

      16     chief of staff to the secretary of the

      17     Department of Homeland Security?

      18          A.      That's how I read it.

      19          Q.      Okay.   And it goes on.       This quote

      20     is within the document itself:          "For S1"...

      21                  Is your best understanding that

      22     would be a reference to then Secretary Kelly?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 157 of 275 PageID #:
                                     9054

                                                                         Page 157
        1         A.      Yes.    S1 is always a reference to

        2    the person who is currently the secretary.

        3         Q.      Of the Department of --

        4         A.      Of the Department --

        5         Q.      -- Homeland Security.

        6         A.      -- of Homeland Security.

        7                 Okay.    I'll -- I'll start again:

        8    "For S1 letters on Haiti TPS, he wants a

        9    stronger response beginning to build a case for

      10     not extending."

      11                  It further goes on:       "From S1, make

      12     the case as such" colon.

      13                  And then there are two bulleted

      14     matters, which I'll read:         "Highlight temporary

      15     nature."     Then a semicolon.

      16                  And the second bullet point:          "2010

      17     earthquake is the only reason for TPS being

      18     granted.     Not based on hurricane or current

      19     economic conditions.        Not based on cholera

      20     epidemic.

      21                  "Suggested language:       'As you know,

      22     granting TPS was based solely on 2010
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 158 of 275 PageID #:
                                     9055

                                                                         Page 158
        1    earthquake that ravaged Port Au Prince.

        2    Primarily localized damage in capital region of

        3    Port Au Prince.      Recovery slow but steady, UN

        4    has determined their stabilization force is no

        5    longer needed.      Decision to rebuild palace

        6    shows economic is recovering."

        7                 The portion that I've just read to

        8    you, starting with the "2010 earthquake"

        9    through the "decision to rebuild the palace

      10     shows economic is recovering," does that little

      11     summary accurately describe the current

      12     conditions in Haiti as of May 23rd, 2017?

      13                  MR. CHO:    Object to the form.

      14                  THE WITNESS:     The portions of it

      15     that relate to country conditions, in my view,

      16     are perhaps not totally accurate

      17     representations and perhaps not the most

      18     relevant to a future determination, although I

      19     note that much of this material does not

      20     actually encapsulate a -- or directly represent

      21     a country condition, per se.

      22                  BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 159 of 275 PageID #:
                                     9056

                                                                         Page 159
        1         Q.      And I'll just ask you one further

        2    question on this document.         And -- and drawing

        3    your attention to the observation made in the

        4    USCIS executive secretary memo where it states:

        5    "Not based on cholera epidemic."

        6                 Do you see that phrase?

        7         A.      I do.

        8         Q.      And if you could just go back to the

        9    document that I just showed you, which was the

      10     official FRN, which is KA-27, the document that

      11     comes out in print one day later on May 24th,

      12     2017.

      13                  Am I correct that one of the reasons

      14     it is stated in that document why the secretary

      15     is extending the TPS designation, one of the

      16     things that's mentioned is the ongoing cholera

      17     epidemic.

      18                  MR. CHO:    Object to the form.

      19                  BY MR. CONNELLY:

      20          Q.      Is that right?

      21                  MR. CHO:    Object to the form.

      22                  Again, the documents speak for
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 160 of 275 PageID #:
                                     9057

                                                                         Page 160
        1    themselves.

        2                 THE WITNESS:     I think that's

        3    correct.

        4                 BY MR. CONNELLY:

        5         Q.      KA --

        6         A.      But --

        7         Q.      -- 20 -- I'm sorry.       Did you -- did

        8    you -- I -- I didn't mean to cut you off.

        9                 As I -- as I encouraged you, you

      10     know, at the very top of this whole process, I

      11     want to make sure that you're --

      12          A.      It's just that --

      13          Q.      -- you answer as fully --

      14          A.      That -- that --

      15          Q.      -- as you like?

      16          A.      -- that bullet by the -- is

      17     purported as being the -- the comment from the

      18     deputy chief of staff just doesn't -- doesn't

      19     wholly make sense insofar as the -- the

      20     relevant designation was the 2011 designation,

      21     the redesignation in 2011, not -- not the 2010

      22     designation.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 161 of 275 PageID #:
                                     9058

                                                                         Page 161
        1                 The 2010 designation, the reasons

        2    for it were folded into the 2011 redesignation.

        3    The 2011 redesignation included other things,

        4    including cholera.

        5                 MR. CONNELLY:      We'll go to KA-29.

        6                 MR. CHO:    Same objection to KA-29,

        7    Bates No. DPP 10924.        This e-mails contains

        8    internal deliberative communications and is

        9    subject to the deliberative process privilege.

      10                  But I will allow the witness to

      11     answer questions relating to this e-mail

      12     exchange.

      13                  BY MR. CONNELLY:

      14          Q.      Unlike the -- some of the earlier

      15     e-mail chains, I'm -- I'm probably going to

      16     walk you through, you know, a fair amount of

      17     this one.

      18          A.      Okay.

      19          Q.      In case that makes any difference in

      20     how you review it before answering questions.

      21          A.      Is it all right if I grab a little

      22     sparkling water?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 162 of 275 PageID #:
                                     9059

                                                                         Page 162
        1         Q.      Oh, sure.    Any time.     Take -- take

        2    whatever break you need.

        3         A.      I'm ready whenever.

        4         Q.      All right.     The first e-mail in this

        5    chain, which is on the last page, appears to

        6    come from Tina Wimbush W-I-M-B-U-S-H, who is a

        7    writer-editor in the office of the executive

        8    secretariat at USCIS, correct?

        9         A.      Yes.

      10          Q.      And again, for the record, it's

      11     not -- it's not identical, but a portion of her

      12     e-mail picks up on the same language that I had

      13     just shown you in the previous document, KA-28.

      14                  Quoting:    "From S1," meaning

      15     Secretary Kelly, "make" such -- "make case as

      16     such:     Highlight temporary nature."         Then it

      17     goes on to talk about the 2010 earthquake and

      18     -- and other suggested language.

      19                  I'm not going to -- you don't have

      20     to review it.       I just -- I'm just trying to

      21     acclimate you to the start of this chain.

      22          A.      Yes.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 163 of 275 PageID #:
                                     9060

                                                                         Page 163
        1         Q.      All right.     And then I don't have

        2    any questions until we go a few e-mails further

        3    when Kathryn Anderson, on Wednesday June 7th,

        4    at 2:38 p.m., sends you an e-mail that's on

        5    the -- that's on the middle page of this

        6    document.

        7                 Do -- do you have that in front of

        8    you?

        9         A.      I do.

      10          Q.      And she states:      "This is

      11     ridiculous."

      12                  What did you understand her to be

      13     referencing with that comment?

      14                  MR. CHO:    Object to the form.

      15                  You can answer.

      16                  THE WITNESS:     I think she was

      17     referencing the -- the chain of events wherein

      18     we initially received the instruction to

      19     incorporate those points into congressional and

      20     other external responses that we drafted on

      21     Haiti TPS.

      22                  We drafted a response and sent it
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 164 of 275 PageID #:
                                     9061

                                                                         Page 164
        1    forward and then got back a subsequent

        2    reissuance of the same instruction.            And I

        3    think I read -- I read her -- her first comment

        4    as an expression of discontent with our having

        5    to take another run at incorporating that

        6    material.

        7                 BY MR. CONNELLY:

        8         Q.      And -- and let's go to the first

        9    page for a moment.       I know I'm taking you

      10     slightly out of sequence.         But the first page

      11     appears to be a -- a draft of a letter by you,

      12     which begins with the title "Your eminence."

      13                  Do you see that?

      14          A.      Uh-huh.

      15          Q.      Who --

      16          A.      I do.

      17          Q.      Who was that -- am I right that this

      18     is a draft of what, you know, was -- was

      19     planned to be some kind of a letter or response

      20     to someone?

      21          A.      That's right.

      22          Q.      Okay.    Who is -- who is it that the
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 165 of 275 PageID #:
                                     9062

                                                                         Page 165
        1    letter was being drafted to?

        2                 MR. CHO:     Again, we object on the

        3    grounds that this draft is obviously a draft

        4    and touches on internal government

        5    deliberations.

        6                 But the witness can answer.

        7                 THE WITNESS:     I think it was to --

        8    was Cardinal Joseph Tobin perhaps.

        9                 BY MR. CONNELLY:

      10           Q.     Would you spell the last name for

      11     me.

      12                  Tobin, T-O-B-I-N?

      13           A.     Yeah.    Yes.

      14           Q.     And --

      15           A.     T-O-B-I-N.

      16           Q.     Is he a U.S. cardinal?

      17           A.     I -- to the best of my recollection.

      18           Q.     And -- and am I correct -- I'm just

      19     trying to get an overall sense of this e-mail

      20     chain.

      21                  Do you think this -- I mean

      22     obviously this was chained together.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 166 of 275 PageID #:
                                     9063

                                                                         Page 166
        1                 Is -- is the -- the general thrust

        2    of this e-mail chain a request that you or

        3    someone on your team generate a response to a

        4    request by Cardinal Tobin?

        5                 MR. CHO:    Object to the form.

        6                 THE WITNESS:     I'm sorry.     Is the --

        7    can -- can you repeat the question.

        8                 MR. CONNELLY:      Yeah.

        9                 THE WITNESS:     I apologize.

      10                  BY MR. CONNELLY:

      11          Q.      I'm just trying to get an overall

      12     sense of the e-mail chain.

      13                  And I'm wondering whether it's a

      14     fair characterization that -- that basically

      15     the chain is that you or a member of your team

      16     is -- is be -- is -- has been requested to

      17     provide a response to some type of an inquiry

      18     from Cardinal Tobin.

      19          A.      Yes.   That's correct.

      20          Q.      And again --

      21          A.      The --

      22          Q.      Go ahead.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 167 of 275 PageID #:
                                     9064

                                                                         Page 167
        1         A.      -- instruction is -- is general to

        2    all S1 letters relating to Haiti TPS.            We

        3    understood it to be that way.          This is the

        4    instance -- immediate instance at hand.

        5         Q.      Okay.   And indeed, if we could get

        6    there on the first page internally to your

        7    draft response.      It says:     "Thank you for your

        8    April 21st, 2017 letter."

        9                 Do you see that?

      10          A.      I do.

      11          Q.      Which -- which would suggest that

      12     Cardinal Tobin sent a letter sometime around

      13     April 21st, and then this was going to be an

      14     effort to respond to his letter, correct?

      15          A.      Yes.

      16                  MR. CHO:    Object to the form.

      17                  BY MR. CONNELLY:

      18          Q.      Do you happen to remember did -- I

      19     mean I don't have Cardinal Tobin's letter.

      20                  Do you happen to remember the gist

      21     of his letter or what it was that he would like

      22     to have someone get back to him on?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 168 of 275 PageID #:
                                     9065

                                                                         Page 168
        1                 MR. CHO:    Object to the form.

        2                 THE WITNESS:      I can infer it.

        3                 MR. CHO:    Again, don't guess.        If

        4    you know, testify to what you know on your --

        5    based on your own personal knowledge.

        6                 THE WITNESS:      This letter regarded

        7    Haiti TPS and perhaps other kinds of TPS.

        8                 BY MR. CONNELLY:

        9           Q.    So now let's go back into the

      10     sequencing.

      11                  You've just told me about Kathryn

      12     Anderson's e-mail to you on Wednesday, June

      13     7th.

      14                  And then you respond to her e-mail

      15     fairly promptly, less than five minutes later.

      16     And you say:      "I'll just pull some stuff from

      17     his statement.      Unreal."

      18                  When you say "I'll just pull some

      19     stuff from his statement," are you referring to

      20     a statement made by Secretary Kelly?

      21          A.      Yes.

      22          Q.      And -- and what -- do you remember
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 169 of 275 PageID #:
                                     9066

                                                                         Page 169
        1    what statement was it where you were -- would

        2    have the ability to pull up something that he

        3    had -- had said?

        4         A.      His statement announcing the

        5    extension of the TPS designation for Haiti.

        6         Q.      Okay.   What did you mean by using

        7    the word "unreal"?

        8         A.      It's was an expression of

        9    exacerbation with the exercise.

      10          Q.      Next, Kathryn Anderson gets back to

      11     you, again in very short order, a few minutes

      12     later, and says:       "Did you see the suggested

      13     language?     It's amazing (and mostly incorrect).

      14     This idea of localized damage from the

      15     earthquake is insane."

      16                  When -- what did you understand her

      17     to be referencing when she asked if you had

      18     seen the suggested language?

      19                  MR. CHO:    Object to the form.

      20                  THE WITNESS:     I understood it to be

      21     referencing the language at the end of the

      22     directive regarding points that we were to make
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 170 of 275 PageID #:
                                     9067

                                                                         Page 170
        1    in letters for -- from the secretary on Haiti

        2    TPS following the phrase "suggested language."

        3                 BY MR. CONNELLY:

        4         Q.      And her next observation:         "It's

        5    amazing (and mostly incorrect.)"

        6                 Do you have an understanding that

        7    that -- that was also referring to the

        8    directive?

        9         A.      Yes.

      10          Q.      Do you know what was mostly

      11     incorrect in that direct -- in that directive?

      12                  MR. CHO:    Object to the form.

      13     Again, objection on the grounds that it touches

      14     on internal government deliberations.

      15                  But you can answer based on what's

      16     contained here in the e-mail.

      17          A.      Yes.

      18                  BY MR. CONNELLY:

      19          Q.      Then she goes on to make the

      20     observation:      "This idea of localized damage

      21     from the earthquake is insane."

      22                  Did you agree with that observation?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 171 of 275 PageID #:
                                     9068

                                                                            Page 171
        1                 MR. CHO:    Object to the form.        And

        2    again, object based on the internal government

        3    deliberations components of this e-mail.

        4                 But you can answer if you can.

        5                 THE WITNESS:     Yes.

        6                 BY MR. CONNELLY:

        7         Q.      And then you get back to her, again

        8    very quickly, a few minutes later, and say:               "I

        9    know.     We saw it before and noted the same

      10     thing.    I'm torn between taking a first run at

      11     saying not untrue things and just quoting

      12     Secretary Kelly saying untrue things from the

      13     get-go."

      14                  What were you referencing when you

      15     referenced quoting Secretary Kelly saying

      16     untrue things?

      17                  MR. CHO:    Again object to the form.

      18     And object on the grounds that this contain

      19     internal government deliberations.

      20                  But the witness may answer as to his

      21     understanding.

      22                  THE WITNESS:     Aspects of the
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 172 of 275 PageID #:
                                     9069

                                                                         Page 172
        1    statement announcing the extension of Haiti's

        2    TPS designation with which I took issue.

        3                 BY MR. CONNELLY:

        4         Q.      Do you remember more specifically

        5    what one or more things in that statement you

        6    thought were untrue?

        7                 MR. CHO:    Object to the form.        Also

        8    object on the grounds of internal government

        9    deliberations.

      10                  But the witness may answer.

      11                  THE WITNESS:     Yes.    I believe there

      12     were -- was an element to the statement that

      13     was suggesting enthusiasm from the Haitian

      14     government to receive its people back.             The

      15     characterization of the trajectory of the

      16     country's improvement.        And some of the other

      17     aspects which I then maybe folded into this

      18     letter.

      19                  BY MR. CONNELLY:

      20          Q.      Going to the first page, the draft

      21     that you pulled together on Wednesday, June

      22     7th, at 3:35 p.m.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 173 of 275 PageID #:
                                     9070

                                                                         Page 173
        1                 Before we go to content, do you have

        2    a recollection -- ultimately did -- did the

        3    draft become a final that went to Cardinal

        4    Tobin?

        5         A.      Did this draft as it's written

        6    become final and go to Cardinal Tobin --

        7         Q.      Well --

        8         A.      -- as its written?

        9         Q.      No.     Not necessarily as it's

      10     written.     I -- I -- although I -- I can get to

      11     that.

      12                  But let -- well, why don't you go

      13     ahead and answer that question first.            Yeah.

      14          A.      I don't know.

      15          Q.      Okay.

      16          A.      I can't -- I can't recall.

      17          Q.      Was -- was a letter sent to Cardinal

      18     Tobin?

      19                  Do you -- do you recall that?

      20                  MR. CHO:    Object to the form.

      21                  THE WITNESS:     I -- in my capacity, I

      22     wouldn't know -- I wouldn't know with certainty
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 174 of 275 PageID #:
                                     9071

                                                                         Page 174
        1    whether any letter is actually sent out of the

        2    department after we've drafted it.           That's --

        3    that happens after we have hands on it.

        4                 BY MR. CONNELLY:

        5         Q.      Where -- where would your draft go

        6    in the department for further, you know, review

        7    or determination whether or not to send it?

        8         A.      Through --

        9                 MR. CHO:    Object to the form.

      10                  THE WITNESS:     Through the executive

      11     secretary's formal clearance channels to

      12     offices deemed relevant for review and

      13     clearance, and then eventually to the

      14     individual, or I suppose a designee, but I

      15     think probably to -- to the individual who's

      16     intended to be the sender of the letter for

      17     signature.

      18                  MR. CONNELLY:      KA-30.

      19                  MR. CHO:    The government objects to

      20     KA-30 again on the ground that these e-mails

      21     contain internal government deliberations.

      22                  But the witness may answer questions
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 175 of 275 PageID #:
                                     9072

                                                                         Page 175
        1    limited to what's contained here in the e-mail.

        2                 BY MR. CONNELLY:

        3         Q.      I'm only going to be asking you

        4    about the first page of this e-mail string.

        5         A.      Okay.

        6         Q.      This -- this picks up basically on

        7    the same topic.      And there are two additional

        8    e-mails on KA-30 that were not on KA-29.

        9                 Let's -- let's first go to your

      10     e-mail that's Wednesday, June 7th, at 4:59 p.m.

      11     to Kathryn Anderson where you say:           "Thanks.

      12     I'll admit, once I thought about elaborating on

      13     TPS's inherently temporary nature, it got me

      14     sort of enthused to spin that out.           The INA is

      15     so instructive.      Safe travels."

      16                  What is the INA?

      17          A.      The Immigration and Nationality Act.

      18          Q.      And when you said it got you

      19     enthused to spin that out, what -- what did you

      20     mean by that?

      21          A.      Senior level officials in this

      22     administration had spoken a great bit about the
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 176 of 275 PageID #:
                                     9073

                                                                         Page 176
        1    inherently temporary nature of TPS and seemed

        2    to suggest that there was something about the

        3    nature of -- of the benefit that was inherently

        4    bounded in the sense that an extension could

        5    not go on too long just by dint of the passage

        6    of time.

        7                 We had not, I think, before been

        8    placed in a position where we were in need of

        9    analyzing fully the extent of how exactly TPS

      10     is temporary under INA Section 244.

      11                  But the statute does speak about

      12     time-bound periods.       And those are in the form

      13     of how long initial designations may be made

      14     for, how long extension may be made for, when

      15     periodic reviews must take place.

      16                  And so I was enjoying the exercise

      17     of crystallizing exactly how it is that the

      18     statute dictates the temporary nature of TPS.

      19          Q.      When you say "the statute," you're

      20     referring to the INA statute?

      21          A.      Yes.

      22          Q.      Which is different -- I -- I'm
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 177 of 275 PageID #:
                                     9074

                                                                         Page 177
        1    guessing, but you tell me.

        2                 That's different than the statute

        3    that I -- we started this deposition off with

        4    that I showed you in KA-1?

        5         A.      No.    It's the same.

        6         Q.      Same one.    That --

        7         A.      Uh-huh.

        8         Q.      Okay.   So that -- that's a reference

        9    to the statute KA-1 that you were shown at the

      10     top of the deposition?

      11          A.      Yes.

      12          Q.      All right.     Did -- did your review

      13     of INA -- was it consistent with what the

      14     senior officials thought the temporary nature

      15     of -- of the TPS status --

      16                  MR. CHO:    Object to the --

      17                  BY MR. CONNELLY:

      18          Q.      -- permitted?

      19                  MR. CHO:    Object to the form.        Calls

      20     for speculation.       And also seeks information

      21     relating to internal government deliberations.

      22                  I ask the attorney to rephrase that
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 178 of 275 PageID #:
                                     9075

                                                                         Page 178
        1    question because it's asking this witness to

        2    contemplate what some other person is thinking.

        3                 MR. CONNELLY:      Yeah.    No.

        4                 BY MR. CONNELLY:

        5         Q.      I don't -- I don't want what any --

        6    what anyone else was thinking.

        7                 I just wanted to find out from you

        8    if what -- whatever was, you know, said to you

        9    about the -- what some of the senior officials

      10     thought the temporary nature of the TPS statute

      11     was, whether that understanding was consistent

      12     or inconsistent with your review of the INA

      13     which, by your own words, you found

      14     instructive?

      15                  MR. CHO:    Again, same objection.

      16     Also Calls for a legal conclusion.

      17                  This witness can testify to his own

      18     personal knowledge but not those of some other

      19     official.

      20                  MR. CONNELLY:      Right.    I -- I agree

      21     with that -- that -- that qualification.

      22                  MR. CHO:    Answer if you can.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 179 of 275 PageID #:
                                     9076

                                                                         Page 179
        1                 THE WITNESS:     Based on the

        2    conversations I was a part of and other forms

        3    of communication regarding the views --

        4    reflecting the views or -- or directly passing

        5    along -- purporting to pass along the views of

        6    senior level officials, this encapsulation here

        7    is mostly consistent with theirs, perhaps with

        8    some exception to the bit about there being no

        9    limit on the number of times a designation may

      10     be extended.

      11                  BY MR. CONNELLY:

      12          Q.      When you say "this encapsulation

      13     here," are you referring to the content of your

      14     draft letter to Cardinal Tobin?

      15          A.      Yes.

      16          Q.      Okay.   And when you say "this

      17     encapsulation here is mostly consistent

      18     with" -- I don't have -- I don't have a

      19     photographic memory.

      20                  But you seem to say this

      21     encapsulation seem -- is consistent with at

      22     least some senior staff people's views on the
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 180 of 275 PageID #:
                                     9077

                                                                         Page 180
        1    temporary nature of TPS?

        2                 MR. CHO:    Object to the form.        Also

        3    mischaracterizes his prior testimony.

        4                 THE WITNESS:     It is insofar as I

        5    don't think -- I feel as though many of the

        6    more senior level officials understood these

        7    elements of the statute or didn't quibble with

        8    our representation of them.

        9                 BY MR. CONNELLY:

      10          Q.      And I -- okay.

      11                  And from that I'd just like the find

      12     out -- since you reference this -- this -- this

      13     encapsulation here was consistent with their

      14     views, I'd like to find out, particularly in

      15     light of -- if you took a look back at the INA,

      16     whether the encapsulation was consistent with

      17     your views.

      18                  MR. CHO:    Object to the form.

      19     Again, seeks information relating to internal

      20     government deliberations.

      21                  But you can answer based on what's

      22     contained here in the e-mail.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 181 of 275 PageID #:
                                     9078

                                                                         Page 181
        1                 THE WITNESS:     This encapsulation

        2    perfectly reflects my view.          I wrote it

        3    intending it to perfectly encapsulate my view

        4    and my understanding of what the INA requires

        5    in Paragraph 2, I believe.

        6                 BY MR. CONNELLY:

        7         Q.      Let me ask about Kathryn Anderson's

        8    e-mail to you on Wednesday, June 7th, at 4:54

        9    p.m. where she states:        "That's the best

      10     possible combo of true things from you and

      11     quotes of not true things from SK."

      12                  "SK" being Secretary Kelly; is that

      13     right?

      14          A.      Yes.

      15          Q.      Okay.   Close quote.

      16                  And if you look at your draft,

      17     you -- the first paragraph doesn't quote

      18     anything from Secretary Kelly, nor does the

      19     second, nor the third, which is just one

      20     sentence.

      21                  Fourth paragraph, which begins

      22     "States currently receiving protection," there
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 182 of 275 PageID #:
                                     9079

                                                                         Page 182
        1    is a quote at the end from Secretary Kelly.

        2                 The fifth paragraph, beginning "The

        3    secretary elaborated on Haiti's progress,"

        4    there is a -- a lengthy quote from Secretary

        5    Kelly."

        6                 And I believe those are the only

        7    quotes, although guide me if there's anything

        8    else that just doesn't happen to have quotation

        9    marks on it.

      10                  But is -- if -- if I'm correct that

      11     the fourth and fifth paragraph are the quotes

      12     from Secretary Kelly, can you tell me what part

      13     of those quotes you thought not to be true?

      14                  MR. CHO:    Object to the form.

      15     Object to the fact that the document also

      16     speaks for itself.

      17                  When you refer to fourth and fifth

      18     paragraph, I just want to make sure we're

      19     referring to the same paragraph.           Because we

      20     count them slightly different than you do.

      21                  MR. CONNELLY:      Okay.

      22                  BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 183 of 275 PageID #:
                                     9080

                                                                         Page 183
        1         Q.      Well, the paragraphs that I'm

        2    referring to are the ones that start -- I'm

        3    calling the fourth paragraph the one that

        4    starts with "States currently receiving

        5    protection under Haiti's designation?"

        6                 And I'm calling the fifth paragraph

        7    the one obviously that follows it:           "The

        8    secretary elaborated on Haiti's progress,

        9    noting:"     and then a quote that precedes for

      10     the remaining five --

      11          A.      I think there's just a formatting

      12     error.    The sentence from the first page is the

      13     start of the third paragraph.          "Haiti was

      14     initially designated for TPS on January 21st,

      15     2010, with almost 60,000 Haitians in the United

      16     States currently" --

      17          Q.      I see.    I see.    Okay.    Well, all

      18     right.

      19          A.      So --

      20                  MR. CHO:    Maybe break down your

      21     question so it's a little more clear as to what

      22     you're referring to.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 184 of 275 PageID #:
                                     9081

                                                                         Page 184
        1                 BY MR. CONNELLY:

        2         Q.      Okay.   I'm referring to the

        3    paragraph that begins on the bottom of the

        4    first page that says:        "Haiti was initially

        5    designated for TPS."

        6                 We'll -- we'll call that -- thanks

        7    to your observation, we'll call that a third

        8    paragraph of your draft.         And there is a quote

        9    from Secretary Kelly in that paragraph.

      10                  The next paragraph, which we'll now

      11     renumber four -- and for the record, we'll

      12     describe it starting with:         "The secretary

      13     elaborated on Haiti's progress, noting:"             And

      14     then there is a quote that extends for the

      15     entire remainder of that paragraph.

      16                  What I'd like to know is, in that

      17     quoted material, what did you conclude was

      18     untrue?

      19                  MR. CHO:    Object to the form of the

      20     question.     Also mischaracterizes prior

      21     testimony.

      22                  But you can answer if you can.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 185 of 275 PageID #:
                                     9082

                                                                         Page 185
        1                 THE WITNESS:     I think that I thought

        2    it was untrue that, if Haiti's recovery from

        3    the 2010 earthquake continued at the pace of

        4    recovery that was taking place at the time,

        5    that that would render it in a state where it

        6    didn't warrant further TPS extension beyond

        7    January 2018.

        8                 BY MR. CONNELLY:

        9         Q.      Anything else in those quoted

      10     materials that you at the time thought was

      11     untrue?

      12                  MR. CHO:    Object to the form.        Also

      13     mischaracterizes prior testimony.

      14                  But you can answer.

      15                  THE WITNESS:     I'm not sure that I

      16     agree that the economy was recovering or

      17     growing or at least not in a meaningful sense.

      18     I didn't agree with the characterization of the

      19     state of the displaced, although the actual

      20     statements about the camps closing is right,

      21     and I also questioned whether stated plans by

      22     the government to rebuild the Haiti
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 186 of 275 PageID #:
                                     9083

                                                                         Page 186
        1    presidential residence at the national palace

        2    was indicative of Haiti's success in recovering

        3    from the earthquake.

        4                 And also some question about whether

        5    the withdrawal of MINUSTAH was wholly

        6    indicative of its success in recovering from

        7    the earthquake.

        8                 THE VIDEOGRAPHER:       We are going off

        9    the record at 2:49.

      10                  (A short recess was taken.)

      11                  THE VIDEOGRAPHER:       We are back on

      12     the record at 3:00.

      13                  BY MR. CONNELLY:

      14          Q.      During the break, I was reminded

      15     that I had failed to ask a question on a

      16     particular topic a little bit earlier, so we're

      17     going to go out of sequence just momentarily,

      18     and I'd ask the witness to go back to KA-21

      19     which is an e-mail sequence that ends with his

      20     e-mail on May 8, 2017, at 6:48 p.m.

      21                  Do you have that document in front

      22     of you?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 187 of 275 PageID #:
                                     9084

                                                                         Page 187
        1         A.      I do.

        2         Q.      If you would go to about five pages

        3    in, the Bates number on the bottom is 7864, and

        4    this is a Kathy Nuebel Kovarik e-mail on April

        5    25, 2017, at 12:13 p.m.?

        6         A.      Yes.

        7         Q.      I'm going to ask you -- I'm going to

        8    read into the record the portion that I wanted

        9    to ask you a question about, and it's a

      10     separate portion of her e-mail under the

      11     heading:     "Remittances."

      12                  It reads:    "According to the World

      13     Bank, Haiti received an estimated 2.19 billion

      14     in remittances in 2015.         Of this amount, an

      15     estimated 1.34 billion were from the United

      16     States.    Total remittances to Haiti accounted

      17     for approximately 25 percent of Haiti's GDP in

      18     2015 (total GDP equaled $8.77 billion).

      19     Remittances from the United States accounted

      20     for approximately 15 percent of Haiti's GDP in

      21     2015."

      22                  First, do you know what the acronym
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 188 of 275 PageID #:
                                     9085

                                                                         Page 188
        1    GDP stands for?

        2         A.      Yes.

        3         Q.      What's that?

        4         A.      Gross domestic product.

        5         Q.      And do you have an informed basis

        6    for knowing, you know, comparative to other

        7    countries, whether the remittances accounting

        8    for 25 percent of Haiti's GDP in 2015 was a

        9    significantly larger amount of money than makes

      10     up the GDP of most countries?

      11                  MR. CHO:    Object to the form.

      12     Vague.    Overbroad.

      13                  Perhaps you can rephrase your

      14     question or if you are able to answer the

      15     question, go ahead.

      16                  BY MR. CONNELLY:

      17          Q.      Are you able to answer?

      18          A.      I have a strong feeling that I know

      19     the answer to that question but no, not with

      20     certainty, I'm not an expert in that.

      21          Q.      But again, I appreciate it.         I don't

      22     want -- if you have raw speculation, but if you
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 189 of 275 PageID #:
                                     9086

                                                                         Page 189
        1    have -- I'm not asking for your expertise, I am

        2    just asking for your, you know, your

        3    informational knowledge.

        4          A.     I would say that 25 percent of GDP

        5    being composed of remittances is high.

        6          Q.     Okay.   And again, last question on

        7    this, just based on your experience in the work

        8    you do, is a high percent of a country's GDP

        9    being based on remittances, is that a sign of

      10     good financial circumstances of a country,

      11     maybe it's a sign of nothing or maybe it's a

      12     sign of poor financial circumstances in the

      13     country.     Can you --

      14           A.     Yes, I think we generally look at

      15     that as a sign of poor financial circumstances

      16     in a country.

      17           Q.     Now we will chronologically get back

      18     on track and I will give you KA -- I think it's

      19     36.

      20                  MR. CHO:    The government objects to

      21     KA-36 based on Bates No. DPP 3323 which is the

      22     first page, again on the grounds that this
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 190 of 275 PageID #:
                                     9087

                                                                         Page 190
        1    e-mail exchange contains internal government

        2    deliberations.

        3                 Given that caveat, the witness can

        4    answer questions about this exhibit.

        5                 BY MR. CONNELLY:

        6         Q.      This is a reasonably lengthy e-mail

        7    chain and so with no question pending, I will

        8    just inform the witness that I'm only going to

        9    be asking him about the e-mails on the first

      10     page and additionally, so that you can puzzle

      11     through this as you are reviewing the entirety

      12     of the chain, there is a reference at least in

      13     some of the e-mails to three memos.

      14                  I'm going to be asking you what that

      15     is, so with those two filters, please spend as

      16     much time as you want reviewing the document

      17     before I ask you any questions.

      18          A.      Okay.   Thank you.

      19                  Okay.

      20          Q.      All right.     On the first page of

      21     this long e-mail chain, you have an e-mail on

      22     October 13, 2017, at 8:30 a.m., to Laurence
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 191 of 275 PageID #:
                                     9088

                                                                         Page 191
        1    Levine and Kathy Nuebel Kovarik, and in your

        2    e-mail, you reference -- you say:           "Send to us

        3    the three memos with the right docs to include

        4    to provide the country conditions and analysis

        5    on the available options."

        6                 Can you tell me what those three

        7    memos were?

        8                 MR. CHO:    Object to the form.        That

        9    is requesting information relating to internal

      10     government deliberations, but you can answer

      11     with respect to what is contained in those

      12     e-mails.

      13                  THE WITNESS:     I think the three

      14     memos I am referencing are the draft decision

      15     memos for the three Central American countries

      16     that were designated for TPS, El Salvador,

      17     Honduras and Nicaragua.

      18                  BY MR. CONNELLY:

      19          Q.      We won't spend much time on this

      20     since it is not directly related to Haiti, but

      21     I will ask you then to -- let's go to the last

      22     memo, the top memo from Kathy Nuebel Kovarik to
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 192 of 275 PageID #:
                                     9089

                                                                         Page 192
        1    you and others, on October 13, 2017, at 8:52

        2    a.m.

        3                 She says:    "I am going to send you a

        4    revision of all three memos by 10 a.m."

        5                 So let me stop there for a second.

        6    As best you are able to remember, this now

        7    being more than a year ago, do you remember,

        8    did your team generate drafts of three decision

        9    memos for Kathy Nuebel Kovarik to consider?

      10                  MR. CHO:    Object to the form.

      11                  THE WITNESS:     Yes.

      12                  BY MR. CONNELLY:

      13          Q.      And when she says:       "I'm going to

      14     send you a revision of all three memos," what

      15     did you understand by that?

      16                  MR. CHO:    Object to the form.

      17                  THE WITNESS:     I understood it to

      18     mean that she would be sending back the memos

      19     that we had drafted, edited by her and other

      20     senior leadership.

      21                  BY MR. CONNELLY:

      22          Q.      Okay.   Then she goes on to say:         "We
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 193 of 275 PageID #:
                                     9090

                                                                         Page 193
        1    don't need them finalized but in good shape for

        2    Director Cissna before he meets with Secretary

        3    Duke at 4:30 p.m."

        4                 She continues:      "The problem is that

        5    it reads as though we'd recommend an extension

        6    because we talked so much about how bad it is,

        7    but there is not enough in there about positive

        8    stuff that has been taken since its

        9    designation."

      10                  What did you understand her to mean

      11     by talking about there is not enough in there

      12     about positive steps?

      13                  MR. CHO:    I'm going to object to

      14     that question.      Obviously, as to form, but also

      15     to the extent that seeks information relating

      16     to internal government deliberations.

      17                  As this witness testified, these

      18     memos had nothing to do with Haiti, and as

      19     counsel identified as well, this is beyond the

      20     scope of this litigation as well, so I'm going

      21     to instruct him not to answer that question as

      22     beyond the scope of this litigation as well.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 194 of 275 PageID #:
                                     9091

                                                                         Page 194
        1                 MR. CONNELLY:      All right.     Although

        2    I do think that, generally, broadly speaking in

        3    depositions, anything that is -- that could

        4    lead to useful or relevant information is

        5    generally considered to be fair game.

        6                 And so I would suggest again,

        7    particularly given the limited nature of what I

        8    am asking, I don't think I am looking for any

        9    deliberative process here, I am just trying to

      10     have an understanding of what Kovarik was

      11     conveying to him on decision memos that are

      12     being made contemporaneously with a decision

      13     memo on Haiti, so I think that's close enough

      14     to have relevance in this case.

      15                  MR. CHO:    That's a slightly

      16     different question.       You know, again, this

      17     e-mail is referring to -- and as this witness

      18     identified, three other Central American

      19     countries other than Haiti.

      20                  Now, if your question is relating to

      21     Haiti, that would be permissible, but that's a

      22     separate question that you've asked.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 195 of 275 PageID #:
                                     9092

                                                                         Page 195
        1                 BY MR. CONNELLY:

        2         Q.      Did you get any requests by

        3    secretary -- I'm sorry, not secretary, by Kathy

        4    Nuebel Kovarik or anyone else senior within the

        5    Department of Homeland Security from you to

        6    indicate that there weren't -- there wasn't

        7    enough positive -- about the positive steps

        8    that were being taken in Haiti during the fall

        9    deliberations in 2017 regarding its continued

      10     TPS status?

      11                  MR. CHO:    Again, object to the form

      12     of the question.       And again, the document

      13     that's in front of this witness now is KA-36.

      14     He can respond in connection with what is

      15     contained here in the exhibit.

      16                  You can go ahead and answer.

      17                  THE WITNESS:     There is nothing in

      18     this exhibit that I take to be referring to the

      19     presentation of country conditions in a Haiti

      20     decision memo.

      21                  BY MR. CONNELLY:

      22          Q.      Last question that I have on this,
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 196 of 275 PageID #:
                                     9093

                                                                         Page 196
        1    and then we can move to the next set of

        2    documents.

        3                 Do you recall -- I don't want

        4    content, but do you recall, did your team

        5    provide revised decision memos for these three

        6    countries after Kathy Nuebel Kovarik made this

        7    request?

        8                 MR. CHO:    Objection to form.

        9                 You can answer.

      10                  THE WITNESS:     I believe that we did.

      11                  BY MR. CONNELLY:

      12          Q.      Let's go to KA -- KA-37.        I think

      13     this simply adds the top e-mail to the chain

      14     that we just looked at and I need some

      15     clarification in terms of some of the terms.

      16     That's what I will be asking about, but it's

      17     only your memo at 8:59 a.m. on October 13.

      18                  MR. CHO:    And before we get to that,

      19     the government objects to KA-37 on the grounds

      20     that these e-mail chains contain deliberative

      21     information and is subject to the deliberative

      22     process privilege, but the witness is permitted
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 197 of 275 PageID #:
                                     9094

                                                                           Page 197
        1    to answer questions regarding these e-mail

        2    exchanges.

        3                 BY MR. CONNELLY:

        4          Q.     Again, with the understanding of the

        5    concerns and cautions that your lawyer has

        6    raised, this is about three Central American

        7    countries that are not Haiti.          Buried in this

        8    e-mail chain, there is a reference to Haiti but

        9    let's leave that to the side for the moment.              I

      10     am trying to get some terminology down.

      11                  In your October 13, 2017, 8:59 a.m.

      12     memo back to Kathy Nuebel Kovarik and others,

      13     you say:     "We can comb through the country

      14     conditions to try to see what else there might

      15     be, but the basic problem is that it is bad

      16     there, WRT, all of the standard metrics."

      17                  Is WRT shorthand for with regard to?

      18           A.     Yeah, with regard to, with respect

      19     to.

      20           Q.     And when you reference standard

      21     metrics, what is that a reference to?

      22           A.     All of the standard sorts of country
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 198 of 275 PageID #:
                                     9095

                                                                         Page 198
        1    conditions and measurements of a country's

        2    well-being that we look at.

        3         Q.      So is that a -- when you use

        4    standard metrics, does that same analysis or

        5    application apply when you are looking at Haiti

        6    as opposed to looking at the three Central

        7    American countries?

        8                 MR. CHO:    Objection to form.

        9                 THE WITNESS:     Yes.    All I'd want to

      10     say by way of caveat is, of course, different

      11     bases for different temporary protected status

      12     designations, different events that prompt

      13     different designations, obviously impact

      14     countries in different ways, so it's, you know,

      15     sort of the same basket, full basket of metrics

      16     that one might draw from, but some might not be

      17     wholly relevant in one context versus another,

      18     say depending on whether you are talking about

      19     a TPS designation based on an ongoing armed

      20     conflict versus environmental disasters or

      21     something different.

      22                  With that caveat though, yes, we try
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 199 of 275 PageID #:
                                     9096

                                                                         Page 199
        1    to look in like situations with the same sort

        2    basket of metrics.

        3                 BY MR. CONNELLY:

        4         Q.      Or even -- let's stay within

        5    environmental conditions, purely hypothetical

        6    question on my part, but might the standard

        7    metrics be somewhat different if a trigger

        8    event in a country was an earthquake where the

        9    ground opened, buildings fall and bridges

      10     collapse, let's say versus a flood, which

      11     obviously also creates great damage, but in a

      12     different format, is -- are you saying given,

      13     you know, those -- the differences in those

      14     trigger events, the manner in which standard

      15     metrics are applied may -- will be adjusted

      16     according to the circumstances?

      17                  MR. CHO:    Objection.     Calls for --

      18     it's a hypothetical.        It's calls for

      19     speculation.      Object to the form.

      20                  You can answer.

      21                  THE WITNESS:     Yes.

      22                  BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 200 of 275 PageID #:
                                     9097

                                                                         Page 200
        1         Q.      Okay.    Then lastly, then we will

        2    move on.     I will quote a portion of your

        3    e-mail.

        4                 You say:    "We can work with RU to

        5    try to get more and/or comb through the country

        6    conditions.     We are again -- looking for

        7    positive gems, but the conditions are what they

        8    are."

        9                 RU is the research unit; is that

      10     correct?

      11          A.      Correct.

      12          Q.      KA-38.

      13                  MR. CHO:    The government objects to

      14     KA-38 again based on the DPP 21118 on the

      15     grounds that this e-mail exchange contains

      16     internal government deliberations and is

      17     subject to deliberative process privilege, but

      18     given that caveat, the witness is able to

      19     testify as to this information contained in the

      20     e-mail exchange.

      21                  THE WITNESS:     Okay.

      22                  BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 201 of 275 PageID #:
                                     9098

                                                                         Page 201
        1         Q.      And I would like to direct your

        2    attention to your e-mail of this two-way e-mail

        3    document on Thursday, October 12, 2017, 10:10

        4    p.m., to Kathy Nuebel Kovarik, where you state:

        5    "Kathryn and I have completed a draft Haiti TPS

        6    decision memo (attached).         In short, based on

        7    our review or country conditions, we have

        8    written it so that it could support either

        9    extension or termination but left the

      10     recommendation blank pending further

      11     discussion."

      12                  Was it unusual to write a decision

      13     memo that left the recommendation blank?

      14                  MR. CHO:    Object to the form.        Is

      15     your question confined to Haiti or --

      16                  MR. CONNELLY:      Yes, to Haiti.

      17                  MR. CHO:    Okay.    You can go ahead

      18     and answer, again subject to the deliberative

      19     process privilege but you can still answer.

      20                  THE WITNESS:     With regard to Haiti,

      21     I think that it was unusual in the sense that

      22     it wasn't what had been done with regard to
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 202 of 275 PageID #:
                                     9099

                                                                         Page 202
        1    nearly any of the past draft decision memos.

        2                 BY MR. CONNELLY:

        3         Q.      Do you recall who it was who asked

        4    you to draft leaving the recommendation blank?

        5                 MR. CHO:    Object to the form.        Also,

        6    object on the grounds that that question seeks

        7    information relating to the government --

        8    internal government deliberations and is beyond

        9    the scope of what is contained in this e-mail.

      10     I suggest that counsel rephrase the question.

      11                  MR. CONNELLY:      I'm sorry.     I don't

      12     know --    well, I guess I can always rephrase

      13     the question, but it seems like my question is

      14     appropriate, but I will ask if not again, could

      15     you answer this question.

      16                  BY MR. CONNELLY:

      17          Q.      Did someone ask you to leave the

      18     recommendation blank?

      19          A.      No.

      20          Q.      And so when you say:       "We have

      21     written it so it could support either extension

      22     or termination," and you tell me that it was
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 203 of 275 PageID #:
                                     9100

                                                                         Page 203
        1    unusual, how did it come about that you

        2    provided this unusual document to your

        3    superior, Kathy Nuebel Kovarik?

        4                 MR. CHO:     Object to the form.       Also,

        5    the question calls for internal government

        6    deliberations but the witness can answer.

        7                 THE WITNESS:     I don't -- I just want

        8    to say I don't think that the document or the

        9    format that it took was generally unusual, with

      10     respect to past decision memos for Haiti TPS,

      11     in reflecting on them, I think all the drafts

      12     or almost all the drafts had a recommendation

      13     already baked in before we elevated it for

      14     review.

      15                  This memorandum took on this format

      16     based on consultation between Kathryn and me on

      17     what we thought was the best approach at this

      18     stage of the decision making process.

      19                  BY MR. CONNELLY:

      20          Q.      All right.     And I will not encroach

      21     upon you as far as the rest of those

      22     conversations, because I think that might --
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 204 of 275 PageID #:
                                     9101

                                                                         Page 204
        1    well, reveal some deliberations, you know, at

        2    your team level, so I will forego that

        3    question.

        4                 And ask you now to look at KA-40.

        5                 One last question on this document.

        6    Had you been asked by anyone before submitting

        7    a draft that didn't have a recommendation, had

        8    you been asked to provide a recommendation?

        9                 MR. CHO:    Object to the form.

      10     Again, that question calls for testimony

      11     relating to internal government deliberations,

      12     but the witness can answer.

      13                  THE WITNESS:     I cannot recall with

      14     perfect clarity, but I do not think so.

      15                  BY MR. CONNELLY:

      16          Q.      KA-40.

      17                  MR. CHO:    The government objects to

      18     KA-40 based on DPP 3336, again on the grounds

      19     that this e-mail chain contains internal

      20     government deliberations but the witness can

      21     answer questions about the e-mail.

      22                  BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 205 of 275 PageID #:
                                     9102

                                                                         Page 205
        1         Q.      Let me before -- because I have --

        2    again, I have thought of a final question that

        3    I wanted to ask about the previous document,

        4    KA-38, before we go there.

        5                 This is the document where you left

        6    the recommendation blank.

        7                 What was the reason that you left

        8    the recommendation blank?

        9                 MR. CHO:    Object to the form.        The

      10     question calls for testimony relating to

      11     internal government deliberations, but based on

      12     what is contained in KA-38, you can go ahead

      13     and answer.

      14                  THE WITNESS:     We thought that

      15     including upfront a recommendation to extend

      16     would likely leave our reviewers in a state

      17     less amenable to considering that

      18     recommendation.

      19                  That is, we thought that it helped

      20     to impress upon them the disinterested nature

      21     of our analysis.

      22                  BY MR. CONNELLY:
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 206 of 275 PageID #:
                                     9103

                                                                         Page 206
        1         Q.      I rarely reach for analogies, but

        2    I'm to go ahead, I can't help myself.

        3                 So effectively, were you putting

        4    yourself in a role of a parent who deliberately

        5    does not suggest what college their child

        6    should go to, believing that just by suggesting

        7    it, you're likely not to get the results you

        8    want?

        9                 MR. CHO:    Objection to form.        Calls

      10     for speculation.       It's a hypothetical.

      11                  You can answer if you are able to.

      12                  THE WITNESS:     My children are still

      13     very young.     So I'm not sure I'm in best

      14     position to speak to the analogy.

      15                  But as I understand it, I think it

      16     suffices to say that we felt the odds of our

      17     preferred course being taken were improved by

      18     leaving that out.

      19          Q.      And I think you were now -- you were

      20     reviewing -- do you have KA-40 --

      21          A.      I do.

      22          Q.      -- in front of you?       Okay.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 207 of 275 PageID #:
                                     9104

                                                                         Page 207
        1                 MR. CHO:    If I haven't raised it

        2    already -- I think I did -- but the government

        3    objects to KA-40 on the grounds that the e-mail

        4    contains internal government deliberations.

        5                 Given that objection, the witness

        6    can answer questions about the e-mail.

        7                 BY MR. CONNELLY:

        8           Q.    Are you ready?

        9           A.    I am.

      10          Q.      Okay.   The earlier e-mail is from

      11     you to Kathy Nuebel Kovarik on October 12th at

      12     10:11 p.m.     And the top e-mail in this -- well,

      13     I guess there's -- there -- there's two more

      14     e-mails.

      15                  The next longer e-mail is ten days

      16     later from Robert Law to Kathy Nuebel Kovarik

      17     on October 22nd where he writes:           "The draft is

      18     overwhelmingly weighted for extension, which I

      19     did not think is the conclusion we are looking

      20     for.    The memo seems to dismiss or downplay the

      21     positive developments that would suggest

      22     reauthorization is inappropriate.           The memo
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 208 of 275 PageID #:
                                     9105

                                                                         Page 208
        1    also makes no mention of the substantial amount

        2    of foreign aid the U.S. and charities have

        3    invested in Haiti since the earthquake, another

        4    relevant factor to indicate that Haiti" is

        5    no -- "that Haiti no longer meets the

        6    definition of TPS."

        7                 And this is -- the subject line on

        8    Robert Law's e-mail and your e-mail is "Haiti

        9    draft TPS memo."

      10                  So first let me ask is the Haiti

      11     draft TPS memo, is that another way of talking

      12     about the -- a draft of a decision memo coming

      13     from your team, you know, moving up to Kathy

      14     Nuebel Kovarik and then beyond, as you

      15     previously explained --

      16          A.      Yes.

      17          Q.      -- the process?      Okay.    Okay.

      18                  Were you -- and you're not -- you're

      19     not copied on the Robert Law memo that I've

      20     just read to you.

      21                  Do you -- were you informed that

      22     Robert Law was taking exception to your draft
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 209 of 275 PageID #:
                                     9106

                                                                         Page 209
        1    decision memo?

        2                 MR. CHO:    Object to the form.        Also

        3    to the extent it calls for internal government

        4    deliberations.

        5                 But you can answer.

        6         A.      Not at this time but later.

        7                 BY MR. CONNELLY:

        8         Q.      Okay.   How much later?

        9                 Before the decision was made to

      10     terminate Haiti --

      11                  MR. CHO:    Object to the --

      12                  BY MR. CONNELLY:

      13          Q.      -- of the TPS -- of its status?

      14                  MR. CHO:    Again, object to the form.

      15     And object on the grounds that that question

      16     request internal government deliberation

      17     information.

      18                  But you can answer.

      19                  THE WITNESS:     Yes.

      20                  BY MR. CONNELLY:

      21          Q.      Do you recall, after whatever format

      22     your draft decision memo was in, in -- on
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 210 of 275 PageID #:
                                     9107

                                                                         Page 210
        1    October 12th, do you know whether your team

        2    was -- continued to be engaged in the process

        3    of drafting the decision memo for Haiti's TPS

        4    status?

        5         A.      I'm sorry.     After this point,

        6    October --

        7         Q.      Yeah.

        8         A.      -- 22nd?

        9         Q.      Well -- or let's take -- well, why

      10     don't we jump into -- to -- after October 22nd,

      11     yeah.

      12                  MR. CHO:    Object to the form.        And

      13     also to the extent it calls for internal

      14     government deliberations, but with regard to

      15     that document the witness can answer.

      16                  THE WITNESS:     Yes.    Because we got

      17     back redlines from Rob.

      18                  BY MR. CONNELLY:

      19          Q.      I'm sorry.

      20                  Your -- your team got back redlines?

      21          A.      Yes.

      22          Q.      And do you know where those redlines
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 211 of 275 PageID #:
                                     9108

                                                                         Page 211
        1    came from?

        2         A.      From Rob.

        3         Q.      Who is Robert Law?

        4         A.      He's a -- her senior counsel or

        5    advisor.     Something of that sort.

        6         Q.      To CIS?

        7         A.      No.    To Kathy.

        8         Q.      Okay.   So for -- to OPS.

        9         A.      Yes.

      10          Q.      Was he a -- a -- an appointment that

      11     came in with the new administration in 2017?

      12          A.      Yes.

      13          Q.      I'd like to ask -- he makes

      14     reference to the amount of foreign aid the U.S.

      15     and charities have invested in Haiti since the

      16     earthquake and -- and further says that

      17     another -- and then goes on to talk about

      18     another relevant factor, which, as a matter of

      19     semantics, would -- would seem to suggest that

      20     he thought that foreign aid the U.S. and

      21     charities have invested in Haiti is a relevant

      22     factor in the TPS process.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 212 of 275 PageID #:
                                     9109

                                                                         Page 212
        1                 Is -- is that a factor that you

        2    traditionally had considered when determining

        3    whether a country should either be given or

        4    extended TPS status?

        5                 MR. CHO:    Objection.     Calls for a

        6    legal conclusion.       Also calls for information

        7    relating to internal government deliberations

        8    and processes.

        9                 But you can answer if you can.

      10                  THE WITNESS:     Yes.    We have looked

      11     at foreign aid and, in particular, the extent

      12     to which that foreign aid translated into

      13     projects that resulted in improved conditions.

      14                  MR. CONNELLY:      Let's take a short

      15     break.

      16                  MR. CHO:    Sure.

      17                  MR. CONNELLY:      I think I'm getting a

      18     sugar low.

      19                  These -- these documents can't be

      20     as -- as slightly mismatched as I think they

      21     are.   So I'd like -- I'm going to take a quick

      22     restroom break and then sit down and get them
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 213 of 275 PageID #:
                                     9110

                                                                         Page 213
        1    reorganized.

        2                 And -- and for all of your sakes,

        3    you know, how long is this guy going to take.

        4    There's maybe -- I -- I think there's about

        5    five documents, to give you a general sensing

        6    of --

        7                 MR. CHO:    Sure.

        8                 MR. CONNELLY:      -- where we're at.

        9                 THE VIDEOGRAPHER:       Okay.   We're

      10     going off the record at 3:38.

      11                  (A short recess was taken.)

      12                  THE VIDEOGRAPHER:       We are back on

      13     the record at 3:45.

      14                  (Deposition Exhibit 64 was marked

      15     for identification.)

      16                  MR. CONNELLY:      I have handed the

      17     deponent Exhibit 64, which is an e-mail chain

      18     dated Monday, October 23rd, 2017, at 5:56 p.m.

      19                  MR. CHO:    The government objects to

      20     Exhibit 64 on the grounds that the e-mail

      21     contains internal government deliberations.

      22                  But the witness can answer questions
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 214 of 275 PageID #:
                                     9111

                                                                         Page 214
        1    about these e-mails.

        2                 BY MR. CONNELLY:

        3         Q.      I am only going to be asking you

        4    about your top e-mail.

        5         A.      All right.

        6         Q.      Okay.   The last e-mail in this chain

        7    is from you to several people on October 23rd,

        8    2017, at 5:56 p.m.       And you begin out by

        9    saying:    "All good by us, Sam."

      10                  Is Sam a reference to Samantha

      11     Deshommes, D-E-S-H-O-M-M-E-S?

      12          A.      Yes.

      13          Q.      And you go on to say:        "We knew of

      14     the desire for interagency/WH input."

      15                  What is the reference to

      16     "interagency WH" input?

      17          A.      Interagency/White House input,

      18     meaning other departments and agencies and the

      19     White House.

      20          Q.      This was input regarding the FRNs

      21     that would be coming out for several countries

      22     regarding terminating their TPS status?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 215 of 275 PageID #:
                                     9112

                                                                         Page 215
        1                 MR. CHO:    Object to the form.

        2                 THE WITNESS:     No.    Not on the FRNs.

        3                 BY MR. CONNELLY:

        4           Q.    Where was the -- what was the input

        5    going to be used for?

        6                 MR. CHO:    Object to the form.

        7                 And again, just to clarify, this

        8    e-mail chain relates to Central American TPS

        9    countries, not Haiti, which include El

      10     Salvador, Honduras and Nicaragua.           So certainly

      11     questions outside of Haiti are beyond the scope

      12     of this litigation.

      13                  But the witness can go ahead and

      14     answer if you're able to.

      15                  THE WITNESS:     Interagency and White

      16     House input on the decisions relating to those

      17     countries' TPS designations.

      18                  BY MR. CONNELLY:

      19          Q.      And it's accurate -- I think

      20     accurate, but you can confirm this, point it

      21     out.

      22                  This e-mail chain relates to the
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 216 of 275 PageID #:
                                     9113

                                                                         Page 216
        1    three Central American countries of El

        2    Salvador, Honduras, and Nicaragua; is that

        3    correct?

        4         A.      Yes.

        5         Q.      And then finally, you -- you were --

        6    going back to your e-mail, I quote:            "Both our

        7    notes reflected KNK's" -- that would be Kathy

        8    Nuebel Kovarik, correct?

        9         A.      Yes.

      10          Q.      -- "KNK's parting words on the TPS

      11     FRNs were to go ahead and draft them as

      12     terminations with placeholders for delayed

      13     effective date, but limit to USCIS parties for

      14     review."

      15                  Did I read that correctly?

      16          A.      Yes.

      17                  MR. CONNELLY:      And we're going to go

      18     -- oh.    Let's make this 41.

      19                  MR. CHO:    Is this KA-41 or --

      20                  MR. CONNELLY:      I'm sorry.     K --

      21                  MR. CHO:    Okay.

      22                  MR. CONNELLY:      You're -- you're
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 217 of 275 PageID #:
                                     9114

                                                                         Page 217
        1    correct.     KA-41.

        2                 MR. CHO:    Thank you.

        3                 The government objects to KA-41 on

        4    the grounds that this e-mail results or

        5    contains internal government deliberations

        6    which are protected by deliberative process

        7    privilege.

        8                 But the witness is able to answer

        9    questions regarding this e-mail.

      10                  BY MR. CONNELLY:

      11          Q.      And essentially I'm just going to be

      12     asking you to zone in on the numerical sixth

      13     point that is made in the final e-mail from

      14     Kathy -- Kathryn Anderson on November 2nd at

      15     7:14 a.m. to you.

      16          A.      Okay.    All right.

      17                  MR. CONNELLY:      I don't know how

      18     sensitive our audio equipment is.           But it may

      19     be that a outside car alarm is going to be

      20     underscoring the question and answer for just a

      21     short time.

      22                  THE WITNESS:     I thought it was just
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 218 of 275 PageID #:
                                     9115

                                                                         Page 218
        1    in my head.

        2                 BY MR. CONNELLY:

        3         Q.      So in Kathryn Anderson's top e-mail

        4    on November 2nd to you, she makes reference

        5    early in -- in -- in it to saying:           "Read them

        6    all this morning."

        7                 What -- what -- what is your

        8    understanding of what she had been reading that

        9    morning?

      10                  MR. CHO:    Object to the form.

      11                  You can answer if you know.

      12                  THE WITNESS:     Yeah.    This is the

      13     material from the state department relating to

      14     the three central American countries and Haiti.

      15                  BY MR. CONNELLY:

      16          Q.      And is that -- s that -- that

      17     material is -- is strictly generated by the

      18     state department as opposed to being generated

      19     in some fashion by your team?

      20          A.      That's correct.

      21          Q.      Okay.   And when she gets down to --

      22     I mean I quote her last point, which is
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 219 of 275 PageID #:
                                     9116

                                                                         Page 219
        1    numbered 6, says:       "Don't know whether you read

        2    Haiti, but it looks like one of our messes.

        3    The country conditions cited completely support

        4    an extension, not the stated conclusion of

        5    termination."

        6                 First of all let me ask you:          Had

        7    you read the state department's summary of

        8    Haiti that she's referencing here?

        9         A.      At the moment when I received her

      10     e-mail, did I read it the night before I went

      11     -- when I went to sleep?         I --

      12          Q.      Whether -- whether you read it prior

      13     to this time or later, I just want to get an --

      14     have an understanding if you have in mind, you

      15     know, what -- in -- at least generally what the

      16     state department --

      17          A.      Yes, I read it.      I can't tell from

      18     the e-mail --

      19          Q.      That's fine.

      20          A.      -- chain whether I read it --

      21          Q.      I -- I don't care about exactly when

      22     you read it.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 220 of 275 PageID #:
                                     9117

                                                                         Page 220
        1                 So -- and that helps me though then

        2    formulate the next question, which is, when she

        3    references that the state department memo in

        4    Haiti "looks like one of our messes," do you

        5    have an understanding of what she was telling

        6    you?

        7                 MR. CHO:    Object to the form.        Calls

        8    for speculation.

        9                 But you can answer if you can.

      10                  THE WITNESS:     I read that as

      11     relating to various instances of -- and -- and

      12     a couple of very specific instances of decision

      13     memoranda that we had drafted that included,

      14     either initially or even in final form, a

      15     fairly extensive accounting of country

      16     conditions we thought to be supportive of

      17     extension but where the recommended course was

      18     termination.

      19                  BY MR. CONNELLY:

      20          Q.      And are those -- are those examples

      21     that you just gave me, was that particular just

      22     to Haiti, or is that a reference to memos that
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 221 of 275 PageID #:
                                     9118

                                                                         Page 221
        1    had recommended extensions but the conclusion

        2    was to terminate for countries beyond Haiti?

        3                 MR. CHO:    Object to the form,

        4    specific to the extent it seeks information

        5    relating to countries other than Haiti.

        6                 But you can answer.

        7                 THE WITNESS:     I took it to be a

        8    reference to the -- the broader set.

        9                 BY MR. CONNELLY:

      10          Q.      Beyond just Haiti.

      11          A.      Yes.

      12                  MR. CHO:    Same objection.

      13                  BY MR. CONNELLY:

      14          Q.      And what -- what -- what -- in -- in

      15     the time -- if there is a time frame, did you

      16     have an understanding of this broader set of

      17     memos where country conditions cited --

      18     supported an extension but the stated

      19     conclusion was termination -- was that broader

      20     set of memos, was that all within 2017, or were

      21     some of those memos -- did those occur in

      22     earlier administrations?
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 222 of 275 PageID #:
                                     9119

                                                                         Page 222
        1                 MR. CHO:    Object to the form.        Same

        2    objection.     Also to the extent it seeks

        3    information relating to internal government

        4    deliberations.

        5                 Perhaps counsel can clarify the

        6    question.     Is he referring to countries other

        7    than Haiti or just Haiti?

        8                 MR. CONNELLY:       Well, because, see, I

        9    -- I -- I -- I don't think it'd be a fair

      10     question for me to just narrow in on Haiti.

      11     Because he was saying that the -- the

      12     observation that was made was for a broader set

      13     of countries than just Haiti.

      14                  So I'd like --

      15                  MR. CHO:    Okay.

      16                  MR. CONNELLY:      I'd like him to

      17     clarify, if he can, just to let me know -- I --

      18     I just want a time frame.

      19                  MR. CHO:    Sure.    Same objection.

      20                  The witness can answer if you're

      21     able to.

      22                  THE WITNESS:     2017.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 223 of 275 PageID #:
                                     9120

                                                                         Page 223
        1                 MR. CONNELLY:      KA-42.

        2                 MR. CHO:    The government objects to

        3    KA-42, Bates No. DPP 11273, and following the

        4    document on the grounds that these e-mail

        5    chains also contain internal government

        6    deliberations.

        7                 But the witness is permitted to

        8    answer questions regarding the e-mail itself.

        9                 MR. CONNELLY:      And I'm going to --

      10     I'm going to simultaneously give you KA-43.

      11     Going to ask you to compare them.

      12                  MR. CHO:    Thank you.

      13                  The government also objects to

      14     KA-43 -- again, that's Bates No. DPP 19502 --

      15     to the extent this is a draft of a final

      16     release.

      17                  Subject to that limitation, the

      18     witness can answer questions relating to this

      19     exhibit.

      20                  BY MR. CONNELLY:

      21          Q.      Okay?

      22          A.      (Witness nodding head.)
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 224 of 275 PageID #:
                                     9121

                                                                         Page 224
        1         Q.      Let's go to the second document

        2    first, KA-43, which is entitled "Acting

        3    Secretary Elaine Duke announcement of temporary

        4    protective status for Haiti, release date

        5    November 20th, 2017," and then followed by "For

        6    immediate release, office of the press

        7    secretary."     Gives a contact number.

        8                 To your best recollection, is this

        9    the -- the actual press announcement that went

      10     out on November 20th regarding the change in

      11     the TPS status for Haiti?

      12                  MR. CHO:    Object to the form.

      13                  THE WITNESS:     This document?

      14                  BY MR. CONNELLY:

      15          Q.      KA-43, yes.

      16          A.      Without com -- I -- I did a very

      17     quick comparison.       It looks to be identical to

      18     this.     The document -- the -- the -- the

      19     copy-and-paste that's in my e-mail is the -- I

      20     have more confidence in saying is what was

      21     released.

      22          Q.      Okay.   All right.      That's fine.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 225 of 275 PageID #:
                                     9122

                                                                         Page 225
        1    Okay.

        2                 So you're -- you're confident that

        3    the Elaine Duke announcement contained in

        4    KA-42, which is a part of an e-mail chain, was

        5    the actual announcement, correct?

        6                 MR. CHO:    Object to the form.

        7                 THE WITNESS:     Correct.     I think

        8    they're the same.

        9                 MR. CONNELLY:      Yeah.

      10                  THE WITNESS:     But I mean I didn't do

      11     a review.

      12                  BY MR. CONNELLY:

      13          Q.      I happen to believe that, too.          I

      14     mean, obviously, anybody can do the comparison,

      15     but, you know, my good-faith effort to compare,

      16     they appear to be identical.

      17          A.      Okay.   Good.

      18          Q.      I just asked about the freestanding

      19     one in case it made it any easier.           Apparently,

      20     we can move beyond that concern.

      21                  So let me -- let's use -- because

      22     it's, you know, the freestanding document, stay
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 226 of 275 PageID #:
                                     9123

                                                                         Page 226
        1    with KA-43 for a minute.

        2                 Did you or your team have any role

        3    in drafting this public announcement by Acting

        4    Secretary Elaine Duke?

        5          A.     In drafting it?

        6          Q.     Yes.

        7          A.     I'm sorry, it's a bit of a difficult

        8    question to answer.       But I think the answer is

        9    no.

      10           Q.     Did you or your team have a role in

      11     providing information, you know, prior to this

      12     public release going out, that you were asked

      13     to provide to assist in pulling together this

      14     public release?

      15                  MR. CHO:    Object to the form.

      16                  THE WITNESS:     Some of the

      17     information contained in here is content that

      18     draws upon some bits of language that we may

      19     have included in material that we had produced.

      20                  BY MR. CONNELLY:

      21           Q.     You will see in the second full

      22     paragraph, I'm reading from, partially from the
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 227 of 275 PageID #:
                                     9124

                                                                         Page 227
        1    sentence of the release:         "Acting Secretary

        2    Duke determined that those extraordinary but

        3    temporary conditions caused by the 2010

        4    earthquake no longer exist."

        5                 Did you agree with that assessment?

        6                 MR. CHO:    Object to the form.        Also,

        7    objection to the extent it calls for internal

        8    government deliberations.

        9                 You can answer the question based on

      10     the document in front of you.

      11                  THE WITNESS:     I did not agree that

      12     the extraordinary and temporary conditions

      13     relating to the 2010 earthquake no longer

      14     exist.

      15                  BY MR. CONNELLY:

      16          Q.      Let's go now to KA-42, which in

      17     large measure is that press release, is the

      18     first of the few e-mails on this two-page

      19     document, and then you have an e-mail to

      20     Kathryn Anderson on November 20 at 8:28 p.m.,

      21     where you said:      "Just read, worth a good

      22     collective read and chuckle in the morning.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 228 of 275 PageID #:
                                     9125

                                                                         Page 228
        1    How dense are these folks?"

        2                 What did you mean by posing the

        3    question:     "How dense are these folks?"

        4                 MR. CHO:    Object to the form.

        5                 You can answer.

        6                 THE WITNESS:     I think that I was --

        7    I was commenting on various aspects of the

        8    statement that I thought were reflective of a

        9    misunderstanding of the statute, poor grammar,

      10     other irrelevant content, generally insensitive

      11     syntax, and other elements I found sloppy or

      12     unimpressive.

      13                  BY MR. CONNELLY:

      14          Q.      Okay.   Could you take a moment and

      15     just give me, by way of example, where you

      16     thought that within the press release, there

      17     was a misconstruction or misunderstanding of

      18     the statute?

      19                  MR. CHO:    Object to the form.        Calls

      20     for a legal conclusion but you can answer if

      21     you can.

      22                  THE WITNESS:     Sure.    They refer to
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 229 of 275 PageID #:
                                     9126

                                                                          Page 229
        1    extraordinary but temporary conditions that

        2    prevented Haiti from adequately handling the

        3    return of their nationals, the extraordinary

        4    and temporary conditions which is a third basis

        5    for designation for TPS, and preventing a

        6    country from being able to adequately handle

        7    the return of its nationals is relevant to the

        8    second basis for designation for TPS, which is

        9    environmental.      It's whether nationals can

      10     return in safety that is relevant to

      11     extraordinary and temporary conditions.

      12                  And then it includes the phrase, "as

      13     required by statute," which is ironic because

      14     it misconstrues what the statute requires.              It

      15     also -- that's it.

      16                  BY MR. CONNELLY:

      17          Q.      You also said that there was some

      18     irrelevant content in the press release.

      19                  Could you give me an example of

      20     that?

      21                  MR. CHO:    Objection to form.

      22                  You can answer.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 230 of 275 PageID #:
                                     9127

                                                                         Page 230
        1                 THE WITNESS:     That the acting

        2    secretary met with the Haitian foreign minister

        3    and the Haitian ambassador recently in

        4    Washington to discuss the issue.

        5                 That we conducted extensive outreach

        6    to Haitian communities throughout the country.

        7                 That Haiti is able to safely receive

        8    traditional levels of return citizens.

        9                 Are you asking me to --

      10                  BY MR. CONNELLY:

      11          Q.      No, no.    If you have completed your

      12     answer, I'm sorry, I was getting ready for my

      13     next question.

      14                  Have you completed your answer?

      15          A.      I can't remember whether you --

      16          Q.      I was asking you for examples of

      17     what you perceived to be irrelevant content.

      18          A.      Those examples.

      19          Q.      And then after your observation, how

      20     dense are these folks, Kathryn Anderson got

      21     back to you shortly, 15 minutes later, and

      22     said:     "Brilliant.    How did we end up with a
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 231 of 275 PageID #:
                                     9128

                                                                         Page 231
        1    department of dunces?"

        2                  And then you follow up with the last

        3    of the e-mails about an hour later, and simply

        4    say:      "Unbelievable."

        5                  What were you intending to convey

        6    with the word "unbelievable?"

        7                  MR. CHO:    Objection to form.

        8                  You can answer.

        9                  THE WITNESS:    That an announcement

      10     by the secretary that in my view was riddled

      11     with errors of various sorts would be released.

      12                  BY MR. CONNELLY:

      13          Q.      I think the last document I have to

      14     show you is KA-44, which I will indicate it

      15     appears to be the FRN for the Haiti TPS status

      16     issued on Thursday, January 18, 2018.

      17          A.      All right.

      18          Q.      All right?     And was I correct that

      19     this is the FRN for January 2018 terminating

      20     the TPS status of Haiti?

      21          A.      Yes.

      22          Q.      And if you will go with me to the
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 232 of 275 PageID #:
                                     9129

                                                                         Page 232
        1    fourth page, again, formatting being very

        2    similar to prior FRNs, you see the section

        3    under the bolded question:           "Why is the

        4    secretary terminating the TPS designation for

        5    Haiti as of July 22, 2019."

        6         A.      I do.

        7         Q.      Did your team provide any input in

        8    order to assist in the information that answers

        9    that question and that is contained, you know,

      10     for several paragraphs on Page 4?

      11                  MR. CHO:    Object to the form.

      12                  You can answer.

      13                  THE WITNESS:     Yes.

      14                  BY MR. CONNELLY:

      15          Q.      Was all of your team's input

      16     included in the information contained on Page 4

      17     answering the question why the secretary

      18     terminated?

      19                  MR. CHO:    Object to the form, to the

      20     extent it calls for information related to the

      21     internal government deliberations, but the

      22     witness can answer.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 233 of 275 PageID #:
                                     9130

                                                                         Page 233
        1                 THE WITNESS:     I do not think so.

        2                 BY MR. CONNELLY:

        3         Q.      If you would just momentarily go

        4    back to where you compare and contrast, if you

        5    could go back to a document KA-27, which was

        6    the May 24 FRN extending Haiti's TPS status for

        7    six months, and if you go with me to Page 4 on

        8    to Page 5, with that document, where the

        9    explanation is provided to the recurring

      10     question:     "Why is the secretary extending the

      11     TPS designation for Haiti through January 22,

      12     2018?"

      13                  Do you have that before you?

      14          A.      Yes.

      15          Q.      Would you agree, obviously, you

      16     know, anybody can read, but given your

      17     particular position and experience, would you

      18     agree that the information contained on the May

      19     2017 extension is not the same information

      20     that's contained on the January 2018

      21     termination?

      22                  MR. CHO:    Object to the form.        The
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 234 of 275 PageID #:
                                     9131

                                                                         Page 234
        1    document speaks for itself.

        2                 The witness can answer.

        3                 THE WITNESS:     Yes.

        4                 BY MR. CONNELLY:

        5         Q.      Did you think, going to the last

        6    document that I have shown you, the January

        7    2018 termination FRN, did you think that

        8    current conditions in Haiti warranted a

        9    termination of its TPS status?

      10                  MR. CHO:    Object to the form to the

      11     extent it calls for information relating to

      12     internal government deliberations, but the

      13     witness can answer.

      14                  THE WITNESS:     My assessment of

      15     country conditions in Haiti, given the

      16     statutory requirements was that extension was

      17     warranted.     A view that I passed along.

      18                  BY MR. CONNELLY:

      19          Q.      Passed along to your superiors?

      20          A.      Yes.

      21                  MR. CHO:    Object to the form.

      22                  MR. CONNELLY:      Those are all the
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 235 of 275 PageID #:
                                     9132

                                                                         Page 235
        1    questions that I have.

        2                 MR. CHO:    Okay.    I have raised a

        3    number of objections today.          To the extent

        4    counsel believes that we need to contact the

        5    Court to address any objections I have raised

        6    today, we'd certainly invite counsel to do so,

        7    but we are not going to bring Mr. Prelogar back

        8    for a second day of deposition.

        9                 With that understanding, do you need

      10     to reach out to the Court at this time or reach

      11     out to the Court today?

      12                  MR. CONNELLY:      I'm sorry.     I heard

      13     you until the very end and I just made a

      14     last --

      15                  MR. CHO:    Right.    So as you know,

      16     the Court is on standby to the extent we need

      17     to address the objections I raised today.

      18                  MR. CONNELLY:      Right.    No, no.    I

      19     don't think there is anything that occurred in

      20     today's deposition that would require the Court

      21     to give us direction.

      22                  MR. CHO:    Okay.    Very well.
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 236 of 275 PageID #:
                                     9133

                                                                         Page 236
        1                 So we will read and sign the

        2    transcript.     Thank you.

        3                 THE VIDEOGRAPHER:       The deposition is

        4    concluded.

        5                 We're going off the record at 4:26.

        6                 (Whereupon, the proceeding was

        7    concluded at 4:26 p.m.)

        8

        9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22     DEPOSITION ERRATA SHEET
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 237 of 275 PageID #:
                                     9134

                                                                         Page 237
        1    Our Assignment No. 448924

        2    Case Caption:      Saget

        3    vs. Trump

        4

        5         DECLARATION UNDER PENALTY OF PERJURY

        6    I declare under penalty of perjury that I have

        7    read the entire transcript of my Deposition

        8    taken in the captioned matter or the same has

        9    been read to me, and the same is true and

      10     accurate, save and except for changes and/or

      11     corrections, if any, as indicated by me on the

      12     DEPOSITION ERRATA SHEET hereof, with the

      13     understanding that I offer these changes as if

      14     still under oath.

      15

      16     Signed on the___________day of ____________,

      17     2018.

      18       ________________________________

      19       Brandon Prelogar

      20

      21

      22                   DEPOSITION ERRATA SHEET
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 238 of 275 PageID #:
                                     9135

                                                                         Page 238
        1    Page No.______ Line No.______ Change to:______

        2    ______________________________________________

        3    Reason for change:____________________________

        4    Page No.______ Line No.______ Change to:______

        5    ______________________________________________

        6    Reason for change:____________________________

        7    Page No.______ Line No.______ Change to:______

        8    ______________________________________________

        9    Reason for change:____________________________

      10     Page No.______ Line No.______ Change to:______

      11     ______________________________________________

      12     Reason for change:____________________________

      13     Page No.______ Line No.______ Change to:______

      14     ______________________________________________

      15     Reason for change:____________________________

      16     Page No.______ Line No.______ Change to:______

      17     ______________________________________________

      18     Reason for change:____________________________

      19

      20     SIGNATURE________________________DATE:________

      21                Brandon Prelogar

      22                    DEPOSITION ERRATA SHEET
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 239 of 275 PageID #:
                                     9136

                                                                         Page 239
        1    Page No.______ Line No.______ Change to:______

        2    ______________________________________________

        3    Reason for change:____________________________

        4    Page No.______ Line No.______ Change to:______

        5    ______________________________________________

        6    Reason for change:____________________________

        7    Page No.______ Line No.______ Change to:______

        8    ______________________________________________

        9    Reason for change:____________________________

      10     Page No.______ Line No.______ Change to:______

      11     ______________________________________________

      12     Reason for change:____________________________

      13     Page No.______ Line No.______ Change to:______

      14     ______________________________________________

      15     Reason for change:____________________________

      16     Page No.______ Line No.______ Change to:______

      17     ______________________________________________

      18     Reason for change:____________________________

      19

      20     SIGNATURE:______________________DATE__________

      21                  Brandon Prelogar

      22               CERTIFICATE OF NOTARY PUBLIC
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 240 of 275 PageID #:
                                     9137

                                                                         Page 240
        1              I, Bonnie L. Russo, the officer before

        2    whom the foregoing deposition was taken, do

        3    hereby certify that the witness whose testimony

        4    appears in the foregoing deposition was duly

        5    sworn by me; that the testimony of said witness

        6    was taken by me in shorthand and thereafter

        7    reduced to computerized transcription under my

        8    direction; that said deposition is a true

        9    record of the testimony given by said witness;

      10     that I am neither counsel for, related to, nor

      11     employed by any of the parties to the action in

      12     which this deposition was taken; and further,

      13     that I am not a relative or employee of any

      14     attorney or counsel employed by the parties

      15     hereto, nor financially or otherwise interested

      16     in the outcome of the action.

      17                          ____________________________

      18                         Notary Public in and for

      19                          the District of Columbia

      20

      21     My Commission expires:        June 30, 2020

      22
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 241 of 275 PageID #:
                                        9138
                                                                                               Page 1

          A             71:11                 178:20 185:16,18     120:5 161:16       75:13 77:7 80:3
ability 169:2         adding 36:10            227:5,11 233:15      187:14 188:9       80:11 87:6 88:22
able 43:10 59:13      addition 133:21         233:18               208:1 211:14       92:18 94:5,14
  63:4 94:14 114:13   additional 36:10      agreement 123:12      analogies 206:1     96:4 99:3,11
  135:13 188:14,17      175:7               ahead 16:12 29:20     analogy 206:14      100:20 101:11
  192:6 200:18        additionally 190:10     30:22 40:16 50:4    analysis 40:6,8     102:5,20 104:12
  206:11 215:14       address 235:5,17        53:4 55:4 59:12      191:4 198:4        105:13 110:12
  217:8 222:21        adds 196:13             68:15 77:7 87:21     205:21             111:5 116:7,18
  229:6 230:7         adequately 229:2,6      88:1,3,22 92:6      analyst 107:16,18   117:5,16 118:2,19
Absent 52:14          adjudicate 37:17        94:12 120:1         analysts 22:22      119:6,21 122:13
absolutely 11:9         37:19                 148:13 166:22       analyzing 176:9     124:9 125:10
absurd 76:21 77:2     adjudicates 37:13       173:13 188:15       Anderson 23:4,8     126:18 127:7
accept 69:12          adjudications 38:2      195:16 201:17        25:18 76:14        128:1 129:22
acclimate 68:3        adjusted 199:15         205:12 206:2         102:18 111:20      130:3 133:18,20
  162:21              administers 16:1        215:13 216:11        123:6 129:14       134:13 135:3,22
accommodate             38:4                aid 208:2 211:14,20    131:6,7 132:4      136:12 142:7,16
  128:21              administration          212:11,12            136:5 143:20       146:17 147:10
accord 91:6 105:3       17:4,21 23:17,18    air 78:9               163:3 169:10       149:18 151:8
accords 90:8            55:13 57:13 72:18   al 1:4,6 8:7           175:11 217:14      153:17 154:8,17
accounted 187:16        72:18 81:7 107:5    alarm 217:19           227:20 230:20      155:11 160:13
  187:19                175:22 211:11       alert 82:19 120:22    Anderson's 102:14   161:11 163:15
accounting 188:7      administrations       alignment 146:21       104:11 168:12      165:6 170:15
  220:15                221:22              allow 68:9 71:16       181:7 218:3        171:4,20 172:10
accurate 63:6         admit 175:12            75:13 82:1 84:19    and/or 200:5        173:13 174:22
  65:15 67:6,8        adoption 13:21          92:17 96:3 102:4     237:10             178:22 180:21
  69:13 90:1 158:16   advance 24:17           105:12 111:5        Angela 141:14       184:22 185:14
  215:19,20 237:10      115:3 143:7           129:22 154:17       announced 70:13     188:14,17,19
accurately 135:7      advanced 147:1          161:10              announcement        190:4 191:10
  158:11              advice 99:10          allowed 110:12         137:5,8,10,18,20   193:21 195:16
acronym 36:22         advisor 14:14 45:2      113:17,21            137:22 138:17      196:9 197:1
  49:18 187:22          80:17 211:5         amazing 169:13         139:2,5 140:3      199:20 201:18,19
Act 175:17            advisors 78:9 79:19     170:5                224:3,9 225:3,5    202:15 203:6
acting 14:17 19:20      102:21 103:14,18    ambassador 230:3       226:3 231:9        204:12,21 205:13
  20:15,18 21:13,13     104:14              amenable 205:17       announcements       206:11 207:6
  23:13,18 45:15      affairs 14:5,15       amend 98:17            139:12             209:5,18 210:15
  95:10 110:15          15:15,18 17:8       amended 98:17,22      announcing 169:4    212:9 213:22
  145:21 146:5,12       18:22 22:5 23:2     amendment 101:3        172:1              215:14 217:8,20
  146:13 224:2          37:5 141:19         Amendments            annual 5:17 67:20   218:11 220:9
  226:3 227:1 230:1   age 120:9               101:16               69:16,22 71:8      221:6 222:20
action 107:4 122:5    agencies 214:18       America 131:20        answer 28:12,22     223:8,18 226:8,8
  240:11,16           agency 16:22 18:9     American 191:15        33:1 35:9 41:20    227:9 228:5,20
actual 38:1 137:3       22:9 31:15,20         194:18 197:6         44:14 52:3 53:5    229:22 230:12,14
  185:19 224:9          38:3                  198:7 215:8 216:1    53:12 55:4,11      231:8 232:12,22
  225:5               ago 110:2 127:7         218:14               56:14 57:4,11      234:2,13
Addendum 5:18           192:7               amount 10:19           61:1,3 68:15      answered 88:3
                      agree 170:22            48:13 118:9 120:3    70:19 71:17 72:15  127:5,6
  Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 242 of 275 PageID #:
                                       9139
                                                                                                   Page 2

answering 11:20        126:6 154:2 167:8    Attachment 6:11        230:21 233:4,5         125:17
 24:19 125:5           167:13 187:4         attaining 114:13       235:7                believe 15:4 42:21
 161:20 232:17       area 97:18 104:2       attempt 78:9          background 11:15        43:6,19 50:10,19
answers 232:8        armed 28:6 198:19      attend 151:2          backwards 10:15         51:4 53:18 62:6
antecedents 149:6    article 124:3          attended 54:11        bad 193:6 197:15        66:13 69:3 72:16
anticipated 143:3    articulated 147:10     attention 130:9       baked 203:13            72:19 77:9 95:1
anybody 49:22        Aside 55:21 113:6        159:3 201:2         ballpark 114:17         133:20 140:11
 225:14 233:16       asked 35:15 116:11     attorney 11:10,19     Bank 187:13             172:11 181:5
anytime 11:1,10        116:20,22 117:6,7      125:7 147:11        base 48:5               182:6 196:10
anyway 65:11           117:13,20 118:13       148:3 177:22        based 115:2,4           225:13
apologize 64:11        127:4 133:13           240:14               134:13 146:19        believed 135:13
 166:9                 169:17 194:22        attorneys 24:9         148:7 154:18           155:1
apparent 104:4         202:3 204:6,8        Attorney's 3:8 9:8     157:18,19,22         believes 89:18
apparently 150:21      225:18 226:12        Au 158:1,3             159:5 168:5            235:4
 225:19              asking 10:20 67:22     audio 217:18           170:15 171:2         believing 206:6
appear 34:20           75:5 84:12 106:6     August 65:21 66:3      179:1 180:21         beneficiaries
 225:16                111:9 115:22           66:7,8,15 70:12      189:7,9,21 198:19      113:11 114:5,10
APPEARANCES            122:17 129:17          70:17                200:14 201:6           114:18 115:1
 3:1                   136:17 148:9         available 191:5        203:16 204:18          117:8
appears 62:3 67:19     151:14 152:17        Avenue 14:21           205:11 227:9         benefit 176:3
 70:5 146:10 162:5     155:16,22 175:3      avoid 90:13,22        bases 198:11          benefits 16:1 37:20
 164:11 231:15         178:1 189:1,2        aware 143:11          basic 197:15            38:3
 240:4                 190:9,14 194:8       awkward 11:3          basically 15:2        best 26:10 41:13
application 37:14      196:16 214:3         a.m 1:14 8:12 144:5    110:6 166:14           42:3 43:20 47:7
 37:14 198:5           217:12 230:9,16        190:22 192:2,4       175:6                  47:12 49:10,11
applications 37:20   aspects 33:5 171:22      196:17 197:11       basis 188:5 229:4,8     63:4 64:8 67:4
 38:2                  172:17 228:7           217:15              basket 198:15,15        77:14 80:7 88:11
applied 114:11       assess 89:6                                   199:2                  94:1 110:6 113:1
 199:15              assessment 31:9,13              B            Bates 76:5 92:16        132:18 137:17,19
apply 78:8 198:5       31:18 32:2,9 34:3    b 27:16,20             102:3 105:11           138:14,19 141:11
appointment            34:8 35:3 36:5       back 15:10 16:17       161:7 187:3            156:21 165:17
 211:10                43:4 227:5 234:14      16:18 17:5 22:3      189:21 223:3,14        181:9 192:6
appreciate 188:21    assignment 55:22         23:19 26:18 31:14   Bates-numbered          203:17 206:13
appreciated 123:20     65:2 237:1             63:22 64:1 65:21     71:14 75:11 111:4      224:8
approach 203:17      assignments 77:10        65:22 66:5 67:15     122:12               better 56:17 68:3
appropriate 89:9     assist 30:12 226:13      84:6 96:18 115:19   Bates-stamped         beyond 35:4 66:8
 89:20 202:14          232:8                  117:20 118:10        136:7                  66:10 75:17 77:13
approximately        assistance 120:5         120:6,10,11,13,15   bears 76:5              80:20 99:4 101:4
 54:13 114:17        assisting 17:7 112:6     129:9 150:4 159:8   beginning 23:9          142:12,13 185:6
 187:17,20           associated 37:14         164:1 167:22         157:9 182:2            193:19,22 202:8
April 93:9 94:2      assumptions 115:5        168:9 169:10        begins 8:5 29:11        208:14 215:11
 98:21 99:16 100:3   asylum 13:3,17,18        171:7 172:14         62:2 136:3 164:12      221:2,10 225:20
 100:7,14,15           14:15 16:2 22:12       180:15 186:11,18     181:21 184:3         billion 187:13,15
 102:14 111:19         31:7                   189:17 192:18       behalf 2:19 3:2,7       187:18
 114:16 118:12       attached 109:13          197:12 210:17,20     9:6,8,11,15          Bishop 50:5
 123:5 125:2 126:1     201:6                  213:12 216:6        belief 69:10 124:2    bit 10:9,16 11:21
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 243 of 275 PageID #:
                                        9140
                                                                                                  Page 3

  18:12 35:21 37:15    221:19 222:12      calls 35:7 119:5      caveats 147:10           239:6,7,9,10,12
  49:18 59:12 64:19   broadly 22:21         135:2 139:11        center 37:11 82:13       239:13,15,16,18
  66:14 76:22 85:9     46:13 56:11 194:2    142:6 143:5 147:8     108:13,18            changes 237:10,13
  92:3 93:18 114:3    Brooklyn 3:10         153:15 177:19       central 131:20         changing 78:7
  128:15 175:22       brought 79:16         178:16 199:17,18      191:15 194:18        channels 174:11
  179:8 186:16        Brown 2:6 3:3,16      203:5 204:10          197:6 198:6 215:8    characterization
  226:7                3:16 8:15 9:1,4,6    205:10 206:9          216:1 218:14           166:14 172:15
bits 226:18           brushstrokes 30:7     209:3 210:13        certain 72:7 79:9        185:18
biweekly 107:10       buffet 90:14,14       212:5,6 220:7         80:9 117:9 138:12    characterize 101:6
blank 201:10,13        91:4                 227:7 228:19        certainly 215:10       characterized 90:6
  202:4,18 205:6,8    build 157:9           232:20 234:11         235:6                charge 38:9,11,15
body 129:1            buildings 199:9     camps 185:20          certainty 43:8 80:5      97:21 144:14
Boivin 85:21          built 115:5         Canada 51:5             156:14 173:22          145:16,18
bold 27:16 29:12      bullet 115:11       capacities 55:13        188:20               charities 208:2
  70:8 82:14           130:15,17 157:16   capacity 14:17,18     CERTIFICATE              211:15,21
bolded 59:6 232:3      160:16               15:13 22:7,16         239:22               chart 18:13,18 20:5
Bonnie 1:17 8:18      bulleted 157:13       56:2,22 66:1        certify 240:3            107:12 113:6
  240:1               bummer 144:11,17      133:9 135:14        cetera 22:14           Chicago 3:4
border 49:16          bunch 123:21          173:21              Chad 156:14            chief 15:14,17 16:9
bottom 62:2 75:6       124:4              capital 158:2         chain 4:7,9,11 5:20      18:21 19:11,19,20
  76:4 81:17 84:13    bureau 34:5         Caption 237:2           6:2,4,6,8,10,12,14     20:2 22:4 23:1,4
  136:3 184:3 187:3   Buried 197:7        captioned 237:8         6:19,21 7:2,4,6,8      23:12,13 44:11
bounded 176:4         business 90:13      capture 150:7           7:10,12,14 79:2        45:3 56:4 57:1
bracketed 137:14      B-O-I-V-I-N 85:20   captured 108:19         81:10 84:9,20          58:18,21 59:18
Branch 3:17 9:11                            121:10                111:13 112:15          60:10 61:8,11,17
Brandon 1:11 2:1               C          car 217:19              120:19 130:8           62:17 65:22 66:6
  4:2 8:6 9:18 10:5   C 4:1 8:1 27:20     carbon 102:14           136:19 155:15          76:14 93:4,6
  237:19 238:21       cabining 56:7       cardinal 165:8,16       162:5,21 163:17        98:21 112:2
  239:21              Cadman 3:10           166:4,18 167:12       165:20 166:2,12        156:11,16 160:18
Brantley 3:16 9:3     calendar 5:17         167:19 173:3,6,17     166:15 190:7,12      child 206:5
break 11:8 42:16        21:21 58:16 67:20   179:14                190:21 196:13        children 117:10
  65:11 67:11 92:8      69:15,21          care 219:21             197:8 204:19           206:12
  114:2 123:4         call 25:18 76:22    careful 55:20           213:17 214:6         Cho 3:7 9:7,7 24:20
  124:13 126:22         79:12 106:10,12   Caribbean 131:21        215:8,22 219:20        25:9,12,21 26:3,7
  128:14 162:2          106:13,15,20,22   case 1:3 10:18 68:2     225:4                  26:13,16,20 28:11
  183:20 186:14         107:8,15 108:1,3    136:8 157:9,12      chained 165:22           28:21 29:19 30:5
  212:15,22             138:1,3,5,9,10,13   161:19 162:15       chains 135:19            30:16,21 32:22
breaks 11:12 19:4       138:15 139:1,4,16   194:14 225:19         161:15 196:20          33:9,22 34:18
bridges 199:9           140:3,12,13         237:2                 223:5                  35:7,13 36:15
brief 143:8             141:13 142:4,18   cases 13:20,22 31:5   chance 73:15             39:2,10 40:11,15
briefly 15:16 17:12     143:8,9 144:11,18 catalyst 79:12          111:15 130:16          41:1,7,17 42:7,11
Brilliant 230:22        144:21 146:20     caused 227:3          change 23:17 106:8       42:20 43:15 44:3
bring 235:7             150:5,7,9,14,22   cautions 197:5          128:7 224:10           44:13,19 45:12,16
broad 10:10 30:7        184:6,7           caveat 53:2 100:20      238:1,3,4,6,7,9,10     46:6,10,17,22
  57:19               called 49:17          190:3 198:10,22       238:12,13,15,16        47:14 48:2,15
broader 221:8,16      calling 183:3,6       200:18                238:18 239:1,3,4       49:1 52:2 53:1,11
 Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 244 of 275 PageID #:
                                      9141
                                                                                                  Page 4

53:21 54:9 55:2       170:12 171:1,17     Cissna 20:21 193:2       57:20 146:6         conclude 143:10
55:10 56:5,12         172:7 173:20        cite 123:21 124:4      coming 77:10            184:17
57:3,9 58:12 60:1     174:9,19 177:16     cited 127:2 219:3        208:12 214:21       concluded 26:19
60:6,21 62:5,18       177:19 178:15,22      221:17               comment 10:20           124:5 236:4,7
62:20 63:2,7 64:3     180:2,18 182:14     citizens 230:8           160:17 163:13       conclusion 17:20
64:13 65:13,17        183:20 184:19       Citizenship 3:18         164:3                 123:22 124:15
67:7 68:5 70:18       185:12 188:11         9:14 13:2 15:11      commenting 228:7        125:18 126:15
71:13 72:14 73:1      189:20 191:8          18:8                 comments 156:8          127:2 135:2
73:20 74:3,10,17      192:10,16 193:13    civil 3:9 144:16       Commission              153:16 178:16
75:9 77:3 79:7        194:15 195:11         151:13,20 152:3,9      240:21                207:19 212:6
80:2 81:20 83:9       196:8,18 198:8        152:11               Comms 144:5,8           219:4 221:1,19
84:16 87:5,15,17      199:17 200:13       clarification 196:15   communication           228:20
88:2,7,14,18          201:14,17 202:5     clarify 42:9 62:20       54:22 87:19 179:3   conclusions 97:3
91:11 92:12 94:4      203:4 204:9,17        118:14 215:7         communications        condition 33:6
94:22 95:17,22        205:9 206:9 207:1     222:5,17               51:13 52:20 88:20     74:14 135:10
96:10 98:5 99:2       209:2,11,14         clarity 204:14           89:1 144:8 161:8      158:21
100:17 101:10,15      210:12 212:5,16     clear 61:6 64:14       communities 230:6     conditions 28:8
101:22 103:5,16       213:7,19 215:1,6      65:14,17 121:19      community 106:3         31:9,13 32:9,19
104:16 105:1,8        216:19,21 217:2       124:12 136:13        comparative 188:6       33:20 34:2,6,8,9
109:7,16 110:8        218:10 220:7          150:19 183:21        compare 70:20           34:14,20,21 35:4
111:1 112:10          221:3,12 222:1,15   clearance 85:12          223:11 225:15         35:16,21 36:3
113:20 114:20         222:19 223:2,12       101:3 174:11,13        233:4                 82:16 89:7 93:19
116:4,15 117:3,15     224:12 225:6        clearly 51:17          compared 38:22          96:22 97:7 98:7
117:22 118:14,17      226:15 227:6          120:14                 48:14 147:19          105:4 119:2,13,14
119:4,17,20 121:6     228:4,19 229:21     click 37:9               149:5                 120:13,15 123:21
121:18 122:3,9        231:7 232:11,19     clocks 129:1           comparison 224:17       124:4 127:11
123:10 124:7,17       233:22 234:10,21    close 78:11 136:18       225:14                130:13,22 134:6,9
125:20 126:2,16       235:2,15,22           181:15 194:13        complete 121:19         134:18 153:11
127:4,17,20         cholera 154:4         closing 128:7          completed 201:5         154:11 155:2
128:17 129:5,19       157:19 159:5,16       185:20                 230:11,14             157:19 158:12,15
131:2 132:21          161:4               collapse 199:10        completely 219:3        191:4 195:19
133:15 134:11       CHOP 80:10            colleague 85:16        completion 85:13        197:14 198:1
135:1,18 136:8      chronological         colleagues 98:3        component 52:4          199:5 200:6,7
139:18 140:1,7,15     10:17               collective 227:22      components 37:21        201:7 212:13
140:20 141:2        chronologically       college 12:1 206:5       171:3                 219:3 220:16
142:5,15 143:14       189:17              colon 157:12           comport 70:14           221:17 227:3,12
144:19 145:9,19     chuckle 227:22        Columbia 240:19        composed 120:16         229:1,4,11 234:8
146:14 147:7,22     circumstances 25:5    com 224:16               189:5                 234:15
148:7 149:8,15        189:10,12,15        comb 197:13 200:5      comprised 17:15       conduct 35:16
151:7,17 152:5        199:16              combo 181:10           computerized            37:18 38:1
153:15 154:6,15     CIS 20:8 21:3,4       come 93:21 139:14        240:7               conducted 35:15
155:5 158:13          23:16 27:9,12         152:11 162:6         concept 138:4           230:5
159:18,21 161:6       30:11 32:14 36:13     203:1                concern 225:20        confer 129:2
163:14 165:2          45:4 58:10 80:22    comes 36:11 93:2       concerned 11:20       confidence 224:20
166:5 167:16          88:17 103:4           159:11               concerns 78:9         confident 132:22
168:1,3 169:19        107:12 211:6        comfortable 24:18        197:5                 225:2
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 245 of 275 PageID #:
                                        9142
                                                                                                 Page 5

confine 149:13        98:9 99:8 101:5       204:15,22 205:22      64:9 67:5 68:20       53:8 54:6 109:6
confined 39:14        101:13,21 102:7       207:7 209:7,12,20     73:9 99:5 133:19      150:2
  149:10 201:15       103:6,21 105:7,14     210:18 212:14,17      134:14 153:8        conversations
confines 128:2        109:9,21 110:11       213:8,16 214:2        154:18 155:17         44:11,17 45:8,14
confirm 215:20        110:17,22 111:7       215:3,18 216:17       170:16 175:1          46:4,14,15,20
conflict 28:7         112:12 114:1          216:20,22 217:10      180:22 191:11         47:7 48:6,21
  198:20              115:7 116:9,21        217:17 218:2,15       195:15 200:19         52:20 53:3 147:5
confusing 11:2        117:11,18 118:4       220:19 221:9,13       202:9 205:12          152:1 179:2
Congress 67:20        118:16,21 119:10      222:8,16 223:1,9      225:3 226:17          203:22
  69:16               119:18 120:17         223:20 224:14         232:9,16 233:18     converted 14:4
congressional         121:8,22 122:7,15     225:9,12 226:20       233:20              convey 118:7,8
  163:19              123:15 124:11         227:15 228:13       contains 68:7 71:15     231:5
conjecture 79:4,6,9   125:3,22 126:7,9      229:16 230:10         75:12 81:21 84:17   conveyed 132:6,14
connection 195:14     126:20 127:13,18      231:12 232:14         92:13 102:2 105:9     133:22
Connelly 3:2 4:3      128:5,11,19           233:2 234:4,18,22     116:5 122:10        conveying 124:14
  8:22,22 10:1        129:11,15 130:2       235:12,18             161:7 190:1           145:7 146:9
  24:22 25:10,14,22   131:4 133:2 134:4   consider 34:15          200:15 204:19         194:11
  26:4,8,14,17,21     134:19 135:16         192:9                 207:4 213:21        convicted 115:17
  28:14 29:2,22       136:1,15 139:21     considerable 19:3       217:5                 117:13
  30:9,17 33:3,12     140:4,8,18,22       considerably 74:8     contemplate 178:2     coordinate 107:4
  34:11 35:1,11       141:5 142:10,20     considerations 40:3   contemporaneous       coordination 82:10
  36:6,16 39:5,17     143:16 145:2,13     considered 32:20        10:21 38:6            85:17,18
  40:13,20 41:3,10    145:22 147:3,16       33:6 194:5 212:2    contemporaneou...     copied 102:14
  41:12 42:2,10,13    148:5,12,15         considering 36:20       194:12                208:19
  42:14 43:9,17       149:13,21 151:12      205:17              content 47:6 59:20    copies 24:8
  44:5,16,21 45:13    151:21 152:13       consistent 101:8,14     60:5,13 69:3        copy-and-paste
  45:18 46:7,12,19    153:19 154:10         128:4 130:21          77:15 83:12 99:21     224:19
  47:5,18 48:7,18     155:4,12 158:22       132:20 153:12         106:18 141:22       correct 18:3,13,15
  49:3 52:11 53:9     159:19 160:4          177:13 178:11         150:13 173:1          18:16,19 19:6,21
  53:14 54:4,12       161:5,13 164:7        179:7,17,21           179:13 196:4          20:3,9 21:7,9,16
  55:6,18 56:9,11     165:9 166:8,10        180:13,16             226:17 228:10         32:12 34:1 36:7
  56:16,20 57:6,14    167:17 168:8        consonant 41:21         229:18 230:17         36:14 38:11 54:20
  60:3,9 61:2 62:7    170:3,18 171:6        42:5,18             contention 127:10       58:18 60:19 61:18
  62:22 63:3,9 64:5   172:3,19 174:4,18   consult 11:9,18       context 104:1           61:19 63:12 66:6
  64:18 65:16,18      175:2 177:17        consultation            123:16 198:17         66:9 73:11,14
  67:9,17,21 68:17    178:3,4,20 179:11     101:18 203:16       continue 34:9           74:6 76:15,17
  70:22 71:19 72:20   180:9 181:6         contact 48:22 50:1      57:16 89:7            78:22 85:6 86:19
  73:3,22 74:5,12     182:21,22 184:1       54:8,22 55:9,14     continued 6:1 7:1       86:20 89:17 92:1
  74:19 75:2,19       185:8 186:13          55:14 56:6 57:1       185:3 195:9 210:2     93:13 95:19 97:18
  77:16 79:14 80:6    188:16 190:5          224:7 235:4         continues 193:4         99:9,13 103:22
  80:14 82:3 83:10    191:18 192:12,21    contain 111:2         contrary 52:14          108:20 109:8
  84:1,8,11,21        194:1 195:1,21        129:21 135:20         95:14                 116:3 125:1
  87:11,22 88:4,10    196:11 197:3          136:11 155:7        contrast 147:18         126:15,19 127:16
  88:15 89:3 91:13    199:3,22 200:22       171:18 174:21         233:4                 127:19 131:13,22
  92:2,19 94:8 95:4   201:16 202:2,11       196:20 223:5        convenience 109:14      153:2 156:5
  95:18 96:6,11       202:16 203:19       contained 63:5,17     conversation 47:13      159:13 160:3
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 246 of 275 PageID #:
                                        9143
                                                                                               Page 6

  162:8 165:18          139:8 155:1         creates 199:11      141:3,15,16          declare 237:6
  166:19 167:14         158:15,21 189:10    crimes 115:17      day 24:11 113:6       decreased 38:22
  182:10 200:10,11      189:13,16 191:4       117:14            156:3 159:11         deemed 174:12
  216:3,8 217:1         195:19 197:13,22    criminal/detainers  235:8 237:16         deeper 35:21
  218:20 225:5,7        199:8 200:5 201:7     115:18           days 137:1,14         deeply 144:12
  231:18                212:3 219:3         crystallizing       207:15                145:14
corrections 237:11      220:15 221:17         176:17           DCOS 156:8,10         Defendants 1:7 3:7
correctly 20:6 69:6     229:6 230:6         current 32:19 35:3 December 1:13         deference 40:18,21
  216:15                234:15                56:2 72:18 74:14  8:11                 definition 208:6
Council 16:15 17:7    country's 33:5 35:3     93:19,21 119:2,13decide 34:16          degree 12:5 47:15
  47:10,20 48:11,20     172:16 189:8          119:14 130:22    decided 93:18          101:2 123:13
  49:6,17,20 50:1       198:1                 134:6,9 153:11   deciding 30:13        delayed 216:12
  50:12,18 51:1,9     country/year/nu...      154:11 157:18    decision 29:7 30:13   deliberately 206:4
  51:13,20 52:22        113:7                 158:11 234:8      31:2,19,22 32:13     deliberation 102:2
  53:20 55:1,16       couple 14:10 19:3     currently 157:2     34:16 35:17 36:12     209:16
counsel 8:20 9:22       79:2 84:22 145:11     181:22 183:4,16   38:19 39:6 40:9      deliberations 77:6
  47:2,3 68:11          220:12              cut 97:2 98:11      41:20 42:17 43:3      81:22 84:18 87:20
  78:13 193:19        course 11:17 27:8       160:8             43:5,12 44:9          88:21 92:14 96:2
  202:10 211:4          57:12 58:20 143:4   cuts 100:13         54:15,16,18,19        100:19 105:10
  222:5 235:4,6         143:6 198:10        C-I-S-S-N-A 20:21   62:16,21 63:1         111:3 116:6,17
  240:10,14             206:17 220:17       C-O-M-M-S 144:6     82:18 86:8 90:15      117:4 118:1,19
counselor 16:20,21    court 1:1 8:9,18        144:7             91:7 93:17 94:2,6     119:6 120:1
  18:1 23:15 45:2       9:16 24:7 235:5                         94:15,20 95:2,13      122:11 124:9,19
  91:18                 235:10,11,16,20              D          97:1 98:2,12,16       126:18 127:22
counsel's 107:20      courtesies 10:11      D 8:1               98:17,22 99:15,15     129:21 133:17
count 182:20          cover 68:13           damage 158:2        99:17 100:2,6,12      134:13 135:20
counterpart 32:7      covered 37:9           169:14 170:20      100:13,22 101:17      136:11 142:6
  33:18               covers 11:16 13:22     199:11             102:20 104:4,4,6      146:16 147:9
counterparts 31:11      22:10 102:9         Dartmouth 12:2      104:13,15,17          148:2,10 149:2,17
  34:4 62:11            131:19              data 112:13 113:5   105:2 127:12,15       155:8 165:5
countries 28:19       CP_00003462-34...      115:13,21 117:1,8  134:6 138:15          170:14 171:3,19
  100:9 112:8 113:1     7:7                  118:7,13 120:14    139:17 144:9          172:9 174:21
  188:7,10 191:15     CP_00007859-872        120:22 121:11,16   147:19 149:7          177:21 180:20
  194:19 196:6          6:13                 121:20 130:11      158:5,9 191:14        190:2 191:10
  197:7 198:7,14      CP_00008090-80...     date 8:11 68:12     192:8 194:11,12       193:16 195:9
  214:21 215:9,17       6:15                 69:7 72:7,9        195:20 196:5          200:16 202:8
  216:1 218:14        CP_00009691-693        137:11 216:13      201:6,12 202:1        203:6 204:1,11,20
  221:2,5 222:6,13      6:20                 224:4 238:20       203:10,18 208:12      205:11 207:4
country 31:9,10,13    CP_00012164-165        239:20             209:1,9,22 210:3      209:4 210:14
  32:9,20 33:19         6:3                 dated 4:8,10,12     220:12                212:7 213:21
  34:2,5,8,14,19      CP_00015826-829        5:21 6:2,4,6,8,10 decisions 39:7,16      217:5 222:4 223:6
  35:16,21 36:3,21      4:12                 6:13,15,19,21 7:2  42:4,8 100:3          227:8 232:21
  82:15 96:22 97:7    CP_00020560-563        7:4,6,8,10,12,14   112:7 147:14,18       234:12
  98:7 105:4 117:9      7:3                  7:16 213:18        215:16               deliberative 68:7
  118:10 127:11       create 11:3 31:19     dates 136:17       DECLARATION            71:15 75:12 92:15
  134:18 135:10       created 32:13         David 3:19 8:16     237:5                 136:9 154:16
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 247 of 275 PageID #:
                                        9144
                                                                                                   Page 7

 161:8,9 194:9        described 30:3,7        158:18 174:7          240:8                 97:21 99:14 100:7
 196:20,21 200:17      82:5                 determinations        directive 169:22        112:3,4,4
 201:18 217:6         describing 70:10        28:6                  170:8,11            divisions 18:18
demographic           description 51:21     determine 32:19       directly 121:20         19:7,10 21:2 56:4
 115:13 117:1,7        77:12                determined 33:5         134:1,2 152:11      division's 95:20
 120:7                Deshommes 214:11        158:4 227:2           158:20 179:4          105:4
dense 228:1,3         designated 28:19      determines 107:8        191:20              docs 191:3
 230:20                183:14 184:5         determining 28:9      director 16:15,21     document 24:13,16
departed 21:12         191:16                 28:18 33:7 74:16      18:2,4,6,10 20:7      24:18 25:16,17
department 3:8,17     designating 59:7,22     212:2                 20:14,15,18,19,21     29:11 32:10,15
 3:18 21:5 31:11      designation 5:9,11    developments            21:3,4 31:20          57:21,22 58:1,7
 31:15,19 32:8         5:14 6:16 7:18         207:21                32:14 36:12 49:15     58:17 59:1,6
 33:17 34:3 35:6       28:15 30:8 31:22     DHS 14:12 21:10         50:10,19 51:4         60:22 61:7 62:4
 41:4,21 42:6          34:10 58:4 61:22       21:14,18 81:1,4       109:18 110:16         64:10 65:11 66:17
 43:13,21 78:15        63:18 66:22 70:11      103:4 133:22          193:2                 66:20 67:18 68:4
 107:13 121:4          82:18 93:20,21         140:21 142:19       directorate 17:9        68:14,16,20 69:8
 156:17 157:3,4        94:3,16 104:19         151:10,18             31:8 37:12,13         69:10 70:3 71:2
 174:2,6 195:5         109:2,12,19          diaspora 118:9          38:1 49:16 93:4       71:14,21 72:2,4,8
 218:13,18 219:16      114:15 140:9         dictates 176:18         108:14                72:13,22 73:5,10
 220:3 231:1           152:16,20 153:9      difference 40:14      director's 95:10        73:15 74:1,20
departments            153:14 155:3           103:7,8 161:19      disagreed 124:15        75:8 77:18 82:1
 214:18                159:15 160:20,20     differences 199:13      126:14 147:2          122:22 136:20
department's 219:7     160:22 161:1         different 30:2 48:9   disagreeing 147:6       143:18 154:6
depending 198:18       169:5 172:2 179:9      48:13 98:18         disasters 198:20        156:1,20 159:2,9
deponent 111:8         183:5 193:9            127:12,14 130:14    disconnect 149:3        159:10,14 162:13
 213:17                198:19 229:5,8         145:11 176:22       discontent 164:4        163:6 182:15
deposed 10:7 131:7     232:4 233:11           177:2 182:20        discuss 76:22 230:4     186:21 190:16
deposition 1:11 2:1   designations 27:16      194:16 198:10,11    discusses 82:15         195:12 201:3
 8:6,13 10:13,19       29:6,13 30:11          198:12,13,14,21     discussion 201:11       203:2,8 204:5
 11:18 68:9 74:22      31:4 69:4 82:20        199:7,12            disinterested           205:3,5 210:15
 92:10 177:3,10        100:8 147:13         differentiate           205:20                223:4 224:1,13,18
 213:14 235:8,20       176:13 198:12,13       151:22              dismiss 207:20          225:22 227:10,19
 236:3,22 237:7,12     215:17               differently 149:20    displaced 185:19        231:13 233:5,8
 237:22 238:22        designee 174:14       difficult 41:19       distraught 144:13       234:1,6
 240:2,4,8,12         desire 214:14           77:14 130:13          145:14 146:11       documents 10:21
depositions 26:19     despite 78:5            226:7               District 1:1,2 3:9      59:4,15,19 60:16
 194:3                detail 12:18 13:16    difficulty 125:8        8:9,9 240:19          69:11 70:21 92:4
deputy 23:1,4,12       13:17,19 16:19         148:16,18           division 3:9 9:11       159:22 196:2
 23:20 24:1,2          44:7 54:1            dint 176:5              14:5 15:15,19,20      212:19 213:5
 76:14 143:21         detailed 14:12        direct 76:3 85:3        16:9 18:22 22:5     doing 19:4 26:10
 145:20,21 146:20     details 13:9 16:11      130:8 170:11          22:10 23:1,2 29:4   domestic 47:3
 151:11 152:6          115:11 116:12          201:1                 31:15 35:20 37:4      51:20 52:6,22
 156:11,15 160:18     determination         directed 73:5,7         37:5 62:10 73:6       53:20 55:1 188:4
describe 30:18         29:17 30:4 31:4        134:2                 82:10 85:17,18      Don 38:14
 110:5 158:11          39:13 72:5,5         directing 83:6          89:16,18 90:19      Donald 1:5 8:7
 184:12                139:9 149:11         direction 235:21        91:2 95:7,15        DOS 42:19
  Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 248 of 275 PageID #:
                                       9145
                                                                                                 Page 8

dots 78:10            191:14 201:5         earthquake 74:9       Elaine 146:8 224:3   equivalent 33:17
downplay 207:20       202:1,4 204:7          135:14 157:17         225:3 226:4          35:6 107:19,20
Dozens 100:10         207:17 208:9,11        158:1,8 162:17      element 172:12       ERRATA 236:22
DPC 53:7 55:9,15      208:12,22 209:22       169:15 170:21       elements 180:7         237:12,22 238:22
 56:7 57:2            216:11 223:15          185:3 186:3,7         228:11             error 183:12
DPP 68:6 71:14       drafted 62:11 97:2      199:8 208:3         elevated 203:13      errors 231:11
 75:11 92:16 102:3    101:1 163:20,22        211:16 227:4,13     embargoed 138:5,9    especially 123:20
 105:11 111:4         165:1 174:2          earthquakes 28:7        138:15 139:11,15   Esq 3:2,7,16,16
 122:12 161:7         192:19 220:13        easier 26:18 42:16      140:2 141:13       essentially 15:20
 189:21 200:14       drafting 60:13          225:19                142:3                89:18 107:3
 204:18 223:3,14      210:3 226:3,5        easily 115:6          eminence 164:12        113:13 124:14
DPP-00003286-3...    drafts 69:2,2 192:8   East 3:10             employed 240:11        143:2 217:11
 6:5                  203:11,12            Eastern 1:2 3:9 8:9     240:14             estimate 100:5
DPP_00000395-4...    draw 198:16           easy 37:6             employee 240:13        114:17
 5:17                drawing 159:2         Ebony 105:18          employment 12:15     estimated 187:13
DPP_00003336         draws 226:18            108:22                12:20,21             187:15
 7:11                Drive 3:3             economic 157:19       encapsulate 158:20   estimation 74:14
DPP_00005153 6:9     dug 35:20               158:6,10              181:3                80:8
DPP_00006080-0...    Duke 21:13 45:15      economy 185:16        encapsulates 132:8   et 1:4,6 8:7 22:13
 6:11                 80:18 143:21         edited 192:19         encapsulation        Ethiopia 13:20
DPP_00006091-6...     146:1,7,8,12         editorial 122:22        179:6,12,17,21     evaluating 134:18
 4:8                  152:7 193:3 224:3      123:8                 180:13,16 181:1    event 74:7 199:8
DPP_00008521-5...     225:3 226:4 227:2    edits 62:16 87:8      encouraged 160:9     events 163:17
 5:19                duly 9:19 240:4       educate 36:18         encroach 203:20        198:12 199:14
DPP_00010924-9...    dunces 231:1          education 11:22       ended 80:16          eventually 132:10
 6:22                duration 114:14         12:4                ends 186:19            142:3 174:13
DPP_00011273-2...    duties 10:14 15:16    effect 73:16,18       engaged 22:8 91:9    evidence 124:20
 7:15                 22:20 27:8,12        effective 82:21         210:2                126:3
DPP_00018751 6:7      58:20 80:20            216:13              enjoying 176:16      exacerbation 169:9
DPP_00018941         D-E-S-H-O-M-M...      effectively 206:3     entails 31:6         exact 137:11
 4:10                 77:20 214:11         effort 32:18 167:14   enthused 175:14,19   exactly 61:9 72:13
DPP_00019502-03      D.C 1:12 2:8 8:14       225:15              enthusiasm 172:13      176:9,17 219:21
 7:17                 13:9 14:7,8,20       efforts 36:10         entire 124:19        EXAMINATION
DPP_00021118 7:9      17:11                either 10:22 21:20      155:15 184:15        4:2 9:22
DPP_00022248-2...                            21:22 60:13 100:8     237:7              example 25:16 28:6
 7:13                          E             107:10 112:7        entirety 190:11        52:17 55:8 113:15
DPP_0003323-33...    E 4:1 8:1,1             132:12 134:1        entities 36:18         228:15 229:19
 7:5                 EAD 37:14 79:11         139:9 145:1 201:8   entitled 29:12       examples 220:20
draft 62:12 68:14    earlier 48:14 55:8      202:21 212:3          63:17 224:2          230:16,18
 83:15,18 85:13        79:17 105:17          220:14              environmental        exception 179:8
 132:1,20 133:5        150:9 161:14        El 75:16 76:16          198:20 199:5         208:22
 155:9 164:11,18       186:16 207:10         79:11 191:16          229:9              excerpted 70:12
 165:3,3 167:7         221:22                215:9 216:1         epidemic 154:4       exchange 122:14
 172:20 173:3,5      earliest 33:15        elaborated 182:3        157:20 159:5,17      161:12 190:1
 174:5 179:14        early 21:17,22 46:3     183:8 184:13        equaled 187:18         200:15,20
 181:16 184:8          70:1 218:5          elaborating 175:12    equipment 217:18     exchanges 102:6
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 249 of 275 PageID #:
                                        9146
                                                                                                   Page 9

  111:6 129:20         expression 164:4        146:15 176:9          180:22 181:8         138:4
  136:10 155:7           169:8                 193:15 209:3          186:19,20 187:4   familiarize 24:12
  197:2                expressive 127:10       210:13 212:11         187:10 190:1,6,21    75:3
exclusions 100:13      extend 30:14 31:5       221:4 222:2           190:21 191:2      family 120:6
executive 76:11          39:6 42:18 43:1,3     223:15 227:7          194:17 196:13,20  far 33:7 36:8 48:10
  77:11 155:18           43:7 54:18 78:7       232:20 234:11         197:1,8 200:3,15     58:9 81:17 116:2
  159:4 162:7            82:17 95:20           235:3,16              200:20 201:2,2       127:1 134:5
  174:10                 127:15 143:12       external 163:20         202:9 204:19,21      203:21
exercise 169:9           205:15              extraordinary 28:7      207:3,6,10,12,15  fashion 30:2 218:19
  176:16               extended 13:12          227:2,12 229:1,3      208:8,8 213:17,20 February 16:14
exhaust 51:11            16:11,19 80:20        229:11                214:4,6 215:8,22     17:13 71:12 72:19
exhibit 4:7,9,11 5:2     82:21 137:7         E-B-O-N-Y 105:18        216:6 217:4,9,13     75:6 76:6 77:21
  5:4,6,9,11,14,16       153:14 154:1,13     e-mail 4:7,9,11         218:3 219:10,18   federal 3:17 9:11
  5:18,20 6:2,4,6,8      179:10 212:4          5:20 6:2,4,6,8,10     223:4,8 224:19       26:22 70:12
  6:10,12,14,16,19     extending 43:22         6:12,14,19,21 7:2     225:4 227:19      feel 24:17 180:5
  6:21 7:2,4,6,8,10      61:22 63:18 66:22     7:4,6,8,10,12,14    e-mails 38:6 75:7   feeling 188:18
  7:12,14,16,18          152:20 153:9          48:5 75:5,14,16       79:1 92:18 93:1   fellow 13:4
  24:5 25:2 68:6,10      156:4 157:10          75:17 76:4,6 77:4     102:5 111:2 115:9 felt 206:16
  71:17 74:21,22         159:15 233:6,10       77:19 78:2 79:17      161:7 163:2       field 37:22 103:1
  75:10 81:21 92:9     extends 62:2,3          81:10,11,16,18        174:20 175:8      fifth 182:2,11,17
  92:10,13 104:2         184:14                82:4,13 83:2 84:9     190:9,13 191:12      183:6
  135:22 190:4         extension 5:4,6,9       84:13,20 85:4         207:14 214:1      figure 76:22 77:14
  195:15,18 213:14       5:11,14 6:16          86:11 91:17 93:3      227:18 231:3         92:7 121:11,16
  213:17,20 223:19       32:21 33:8 34:17      93:15,20 94:10,18                       filters 190:15
exhibits 4:6 5:1 6:1     36:20 38:20 39:8      96:21 99:5 102:9              F         final 69:11 132:19
  7:1,22 24:21           60:20 61:14 63:13     102:15,18 104:1,1   face 58:1              173:3,6 205:2
exist 28:8 227:4,14      66:2 70:11,13         104:11 105:13,17    facetious 97:13        217:13 220:14
expect 10:10 25:3        78:8 79:11 83:19      108:5,20 111:6,11   fact 182:15            223:15
experience 189:7         89:7,8,19 90:7        111:11,12,18        factor 208:4 211:18 finalized 74:2
  233:17                 96:8 97:10 98:4       112:15 113:4          211:22 212:1         193:1
experienced 101:20       139:10,16 140:10      116:2 120:19        factors 153:13,22   finally 21:1,16 46:1
expert 188:20            147:15,21 152:16      122:14 123:6,7,13   facts 124:20 126:3     46:13 91:14
expertise 189:1          153:3 155:2 169:5     123:16,19 128:2     factual 97:10          115:20 118:5
experts 36:4 135:12      172:1 176:4,14        129:13,14,20        factually 69:13        143:18 216:5
  141:9                  185:6 193:5 201:9     130:1,8,9 131:5     failed 186:15       financial 189:10,12
expires 240:21           202:21 207:18         132:1,1,13,14,17    fair 10:19 42:10,13    189:15
explain 11:6 37:15       219:4 220:17          132:19 133:3,5,19     143:10 161:16     financially 240:15
  114:8                  221:18 233:19         134:14 135:6,19       166:14 194:5      find 48:8 56:22
explained 110:3          234:16                136:3,5,6,10,13       222:9                89:11 91:15
  208:15               extensions 29:13,17     136:19 144:3,4,11   fairly 81:10 132:8     115:18 147:17
explains 82:16           30:10 39:1 40:10      151:5 155:6,11,16     154:22 168:15        178:7 180:11,14
explanation 154:12       100:9 112:8 221:1     161:11,15 162:4       220:15            fine 26:20 96:21
  233:9                extensive 65:6          162:12 163:4        fall 43:11 44:1        97:6,15 219:19
explicit 52:13,18        220:15 230:5          165:19 166:2,12       195:8 199:9          224:22
expressed 128:4        extent 34:13 87:18      168:12,14 170:16    familiar 27:5 28:1  firm 9:1 135:6
expressing 123:11        88:19 99:6 113:5      171:3 175:1,4,10      37:7 57:22 58:13 first 9:19 25:16,17
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 250 of 275 PageID #:
                                        9147
                                                                                                  Page 10

   29:10 38:13 39:8      148:20 231:2          113:20 114:20         232:1                 216:11 232:2
   68:12,18 77:18      followed 41:14,15       116:4 119:4 121:6   forms 179:2           front 16:20 23:16
   78:12 82:13 84:14     41:18 42:1 78:10      121:18 122:3        formulate 220:2         69:7 75:8 81:2
   85:4,8 88:12 93:1     137:21 139:2,5        123:10 124:7,17     forth 115:19            87:10 103:1,2,3
   102:22 108:8          224:5                 126:2,16 131:2        117:21 120:12         103:11 152:9
   111:3,9,12 112:18   following 16:17         132:21 133:15       forward 87:10           163:7 186:21
   118:5 120:18          69:20 82:18 86:9      134:11 139:19         90:16 101:1 164:1     195:13 206:22
   122:12 129:18         138:1 148:6           140:1,7,15,20       forwarded 26:11         227:10
   130:7,8 131:11        150:15 170:2          141:2 142:5         found 33:6 77:2       full 65:8 112:15
   136:4,16,20           223:3                 143:14 144:19         178:13 228:11         198:15 226:21
   137:22 155:17       follows 9:21 60:5       145:9,19 146:14     four 137:14 184:11    fully 24:12 160:13
   156:1 162:4 164:3     61:21 70:15 82:13     147:7 151:7,17      fourth 181:21           176:9
   164:8,10 167:6        183:7                 152:5 153:15          182:11,17 183:3     full-time 14:18
   171:10 172:20       force 158:4             154:15 158:13         232:1               further 27:20 58:3
   173:13 175:4,9      forego 204:2            159:18,21 163:14    FR 58:2                 83:1 122:5 157:11
   181:17 183:12       foregoing 240:2,4       166:5 167:16        frame 72:11 221:15      159:1 163:2 174:6
   184:4 187:22        foreign 28:8,19         168:1 169:19          222:18                185:6 201:10
   189:22 190:9,20       208:2 211:14,20       170:12 171:1,17     frames 21:9 138:21      211:16 240:12
   208:10 219:6          212:11,12 230:2       172:7 173:20          155:22              future 158:18
   224:2 227:18        form 28:11,21           174:9 176:12        Francis 20:21
fit 30:20                29:19 30:5,16,21      177:19 180:2,18     Francisco 13:18                G
five 19:9 22:19          32:22 33:9,22         182:14 184:19       free 11:18 24:17      G 8:1
   115:10 118:22         34:18 35:7,13         185:12 188:11         62:15               game 194:5
   127:7 130:14          36:15 39:2,10         191:8 192:10,16     freestanding          gather 30:12 34:5
   168:15 183:10         40:11 41:1,7,17       193:14 195:11         225:18,22             115:3 118:13
   187:2 213:5           42:7,20 43:15         196:8 198:8         frequently 11:4       gathered 32:5
flipping 132:7           44:3,13,19 45:12      199:19 201:14         58:8 101:2 139:7    gathering 30:19
flood 199:10             45:16 46:6,10,17      202:5 203:4 204:9     139:11                31:2 32:18 33:19
flooding 154:3           46:22 47:14 48:2      205:9 206:9 209:2   fresh 56:19             112:20
flow 150:2               48:15 49:1 52:2       209:14 210:12       Friday 85:4 143:19    GDP 120:16 187:17
FNRs 152:19              53:1,11,21 54:9       215:1,6 218:10        144:22 145:1,1        187:18,20 188:1,8
FO 102:21,22             55:2,10 56:5,12       220:7,14 221:3        151:1                 188:10 189:4,8
   104:13                57:3,9 58:12 60:1     222:1 224:12        FRN 58:10,14          gems 200:7
focus 130:7              60:6,21 62:5,18       225:6 226:15          59:15 60:19 61:11   Gene 80:13,16
focused 52:6,7           63:7 64:3 67:7        227:6 228:4,19        61:14 62:21 63:6      87:16 88:9 91:20
  102:8 112:19           70:18 72:14 73:1      229:21 231:7          63:12 65:15 66:2      103:19 152:10
  136:2                  73:20 74:3,10,17      232:11,19 233:22      70:17 82:19 89:8    general 59:18 68:1
focusing 19:16           77:3 79:7 80:2,10     234:10,21             89:19 90:7 91:10      72:11 78:10,13
  24:15 30:10 39:20      83:9 87:5,15 88:7   formal 14:18 43:4       136:21 137:4,6,8      86:22 101:9
  134:9 144:2            88:14,18 91:11        156:3 174:11          137:15 152:15         138:20 166:1
folded 161:2             94:4,22 95:17       formally 27:1           153:3 154:18          167:1 213:5
  172:17                 98:5 99:2,21        format 59:14 68:1       156:4 159:10        generally 30:18
folks 34:13 91:16        100:17 101:10,15      199:12 203:9,15       231:15,19 233:6       31:13 39:11,13
  103:15 142:12,13       103:5,16 104:16       209:21                234:7                 108:2 189:14
  228:1,3 230:20         105:1 109:7,16      formatted 66:20       FRNs 90:14 91:5,6       194:2,5 203:9
follow 24:9 99:10        110:8 112:10        formatting 183:11       91:9 214:20 215:2     219:15 228:10
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 251 of 275 PageID #:
                                        9148
                                                                                               Page 11

generate 166:3        44:7 47:6 50:4        135:18 136:2,17       209:3,16 210:14      62:4 66:10 93:6
  192:8               53:4 55:4 61:13       136:20 137:6          212:7 213:19,21      168:3 202:12
generated 58:17       68:15 70:4 77:7       143:17 152:17         217:3,5 222:3        207:13
  61:11 69:11 72:4    77:17 83:20 84:1      155:15 161:15         223:2,5,13 227:8    guessing 25:22 38:8
  72:8,13,17 88:16    87:21 88:1,3,21       162:19 167:13         232:21 234:12        59:12 177:1
  218:17,18           89:9,9,20 94:12       172:20 175:3        governmental          guide 182:7
generates 72:2        97:22 111:17          186:8,17 187:7,7      84:17 88:21         Guillermo 108:5,9
generating 62:9       120:1,18 125:6        190:8,14 192:3,13     100:18 155:7        guy 213:3
  68:19 72:22 73:5    128:11,15 148:13      193:13,20 212:21    grab 161:21           guys 113:4 128:13
gentleman 20:11       159:8 161:5 163:2     213:3,10 214:3      graduate 12:4          128:14,20,21
  49:8 51:2 93:2      164:8 166:22          215:5 216:6,17      grammar 228:9         G-R-A-Z-I-A-D-...
  105:18 111:20       168:9 173:1,6,12      217:11,19 223:9     grant 34:17            76:8
gentlemen 132:19      174:5 175:9 176:5     223:10,11 226:12    granted 33:8          G-U-I-L-L-E-R-...
genuinely 128:20      186:17,18 187:2       234:5 235:7 236:5     114:11 157:18        108:5
Georgia 13:17         188:15 191:21       gong 99:3             granting 157:22
getting 12:15 44:8    195:16 196:12       good 8:3 9:7 154:22   Graziadio 76:7                 H
  90:13 98:22         201:17 205:4,12       189:10 193:1        great 76:2 85:2       Haiti 5:4,7,9,12,14
  212:17 230:12       206:2,6 214:13        214:9 225:17          92:22 175:22         5:18 6:17 7:18
get-go 171:13         215:13 216:11,17      227:21                199:11               38:20 39:7,21
gist 167:20           224:1 227:16        good-faith 69:10      greater 40:18,21       40:6 41:6 42:5
give 13:14 24:8,8     231:22 233:3,5,7      225:15                94:13                44:12 45:17 46:9
  49:10,11 51:21    goes 48:10 76:21      government 9:9,12     Gross 188:4            46:16 47:11 52:15
  55:7,7 65:19 80:7   86:10,11 99:4         9:15 13:21 77:5     ground 33:18           52:22 54:18,19
  81:9 93:16 100:5    100:18 121:9          81:22 87:19 92:14     174:20 199:9         56:8,8,13,15 57:2
  114:16 120:7        132:11 156:19         96:2 102:2 105:10   grounds 75:10,15       58:4 59:8,22
  122:16 123:3        157:11 162:17         111:3 114:12          77:4 81:21 84:17     60:20 61:15 62:1
  124:13 126:22       170:19 192:22         116:6,17 117:4        92:13 96:1 102:1     63:13,19 66:3,22
  129:12 189:18       211:17                118:1,18 119:6,22     105:9 111:2 116:5    68:2 70:6 71:11
  213:5 223:10      going 10:13 19:16       122:11 124:8,18       116:16 117:4         72:5 73:17,19
  228:15 229:19       24:4,6 25:5,6,14      124:18 126:17         119:22 122:10        74:15 75:17 82:16
  235:21              25:15,18 26:2,4,5     127:22 129:21         124:8 127:21         82:18,21 83:20
given 40:18,21 65:8   26:11,18 28:16        133:8,17 134:12       133:16 134:12        85:6 86:4,8 89:19
  66:16 93:3 120:15   44:6,7 55:3 57:10     135:20 136:11         135:19 149:16        93:12,17 94:3,19
  147:10 190:3        57:15 59:3 60:15      141:12 142:6          155:6 165:3          95:21 99:7,16
  194:7 199:12        64:19,20,20 65:20     147:9 148:2,10        170:13 171:18        100:3 102:16
  200:18 207:5        66:5 67:12,22         149:17 155:5          172:8 189:22         106:8 109:5
  212:3 233:16        68:5 71:10,16         165:4 170:14          196:19 200:15        112:20,22 113:1,2
  234:15 240:9        75:5,9 81:9,12,15     171:2,19 172:8,14     202:6 204:18         113:15,17,18,22
Gives 224:7           81:20 84:3,12         174:19,21 177:21      207:3 209:15         115:1 117:21
giving 136:4          89:4,6 90:11,15       180:20 185:22         213:20 217:4         118:15,16 119:3
glad 125:8            92:2,6,9,12 95:22     189:20 190:1          223:4                119:14 120:10
glove 55:17           99:10 102:8,17        191:10 193:16       group 106:13,18        123:1 124:6,16
go 10:9,15 12:1,3     105:8 111:1,9         196:19 200:13,16      107:14               125:19 126:5,5
  13:15 16:12 22:3    121:1 122:17          202:7,8 203:5       growing 185:17         130:13 131:1
  24:6 27:14 29:10    129:6,11,17,19        204:11,17,20        Guatemala 13:22        133:9 134:6,18
  29:20 30:22 40:16   130:7 131:9           205:11 207:2,4      guess 19:2 55:19       136:21 138:16
  Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 252 of 275 PageID #:
                                       9149
                                                                                             Page 12

 139:8 143:12         103:20 110:6,10     helps 68:3 108:16      73:13,16 74:6,13   inception 72:17
 144:5,9 147:21       152:10                137:16 220:1         154:2 157:18       incident 98:19
 149:4,11,14,19      hand 24:6 55:17      hereof 237:12         hyphen 108:6        include 191:3 215:9
 152:16,21 153:4      71:10 144:12        hereto 240:15         hypothetical 199:5  included 7:22
 153:10,12 157:8      145:5,7 167:4       hesitate 11:5          199:18 206:10        35:17 72:4 106:7
 158:12 163:21       handed 84:8          Hey 85:10 113:4                             117:8 143:20
 167:2 168:7 169:5    213:16              high 189:5,8                     I          154:2,12,14 161:3
 170:1 183:13        handle 77:1 229:6    Highlight 157:14      idea 120:8 169:14     220:13 226:19
 184:4 185:22        handled 149:5,20       162:16                170:20              232:16
 187:13,16 191:20    handling 229:2       Hirsch 141:15         identical 162:11    includes 16:2 107:1
 193:18 194:13,19    handoff 66:15        historical 149:6        224:17 225:16       131:20 229:12
 194:21 195:8,19     hands 174:3          historically 40:18    identification 75:1 including 22:10
 197:7,8 198:5       handwriting 32:3       52:5 54:21 147:15     92:11 213:15        29:5,8 37:22
 201:5,15,16,20      happen 167:18,20       147:19              identified 193:19     90:15 100:3
 203:10 208:3,4,5     182:8 225:13        history 11:22 12:15     194:18              103:19 115:14
 208:8,10 209:10     happened 15:9          12:20,21            ignored 41:14,16      117:1 151:10,19
 211:15,21 215:9     happens 174:3        hold 14:9             IHAD 36:22 61:18      152:10 161:4
 215:11 218:14       happy 125:4,5        holders 113:8,10        66:7 83:16          205:15
 219:2,8 220:4,22    head 21:18 32:14       114:4,5 115:12      Illinois 3:4        inconsistent 178:12
 221:2,5,10 222:7     218:1 223:22          116:13 117:13,20    immediate 122:5     incorporate 87:8
 222:7,10,13 224:4   headed 21:10         home 120:6,13,15        167:4 224:6         163:19
 224:11 229:2        heading 51:3 58:3    Homeland 3:18         immediately 37:8    incorporating
 230:7 231:15,20      187:11                21:6 29:9 31:21     immigration 3:18      164:5
 232:5 233:11        headquarters           78:15 107:13          9:14 13:2 15:11   incorrect 169:13
 234:8,15             14:12,19 15:3,7       121:4 156:17          18:9 37:20 38:3     170:5,11
Haitian 74:9 118:9    61:12 81:1 86:9       157:5,6 195:5         54:2 175:17       increased 38:21
 120:16 172:13        133:22 140:21       Honduras 191:17       immigration-rela... incredulity 123:14
 230:2,3,6            141:20 142:19         215:10 216:2          52:9 80:19        independent 34:2
Haitians 113:16      heads 111:13         hope 52:12 89:8,14    impact 39:15 120:5    35:3,16
 118:10 183:15        122:16              hoping 93:16 113:4      198:13            indicate 195:6
Haiti's 42:18 45:9   hear 144:13 145:15   horrible 123:21       implicit 52:12        208:4 231:14
 45:19 70:11 74:16    146:12 147:4          124:4               important 125:7     indicated 237:11
 104:5,18 109:19     heard 125:11         host 22:9,12          impress 205:20      indicates 130:12
 125:2 135:14         235:12              hour 11:13 110:21     impression 146:19 indicating 68:7
 137:6 155:3 156:4   heavily 52:8           231:3               improved 206:17     indicative 186:2,6
 172:1 182:3 183:5   held 2:1 14:3        House 46:15 47:4        212:13            individual 37:19
 183:8 184:13        help 14:22 18:12       52:5 214:17,19      improvement           53:7,10 76:10
 185:2 186:2          23:2 28:5 29:6        215:16                172:16              174:14,15
 187:17,20 188:8      34:16 36:18 37:1    human 16:16 17:9      INA 34:22 175:14    individuals 114:10
 210:3 233:6          64:12,19 81:13        17:15                 175:16 176:10,20    120:3,8
Haiti-related 53:8    113:5 120:21        humanitarian            177:13 178:12     infer 135:13 168:2
half 14:11 110:20     145:3 206:2           15:15,18,22,22        180:15 181:4      inform 29:6 31:2
Hamil 87:16          helped 205:19          17:16 22:5,13       inaccurate 90:5       190:8
Hamilton 80:13,15    helpful 71:1 77:15     37:5                inappropriate       information 30:12
 80:16 81:4 88:9     helping 144:12       humanity 18:22          207:22              30:19 31:2,16
 88:12 91:20          145:4,7             hurricane 71:12       inauguration 23:14    32:4,18 33:19
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 253 of 275 PageID #:
                                        9150
                                                                                               Page 13

  34:6 35:4 36:3       insert 68:12            190:1 191:9           110:14            181:7 201:5
  61:21 62:9 63:5      inside 58:10 96:18      193:16 200:16       james.cho@usdo...   203:16 217:14
  63:16 64:9,16        insofar 160:19          202:8 203:5           3:11              218:3 227:20
  67:5 68:2,19           180:4                 204:11,19 205:11    January 13:1 58:5   230:20
  70:10 71:7 72:10     instance 120:9          207:4 209:3,16        58:14 63:19 69:12Kathryn's 123:12
  73:9 83:2 97:11        167:4,4               210:13 212:7          74:9 82:22 152:21Kathy 20:1 23:4
  98:8 112:20 116:3    instances 220:11,12     213:21 217:5          153:10 183:14     44:11 111:18
  116:12 119:1,9       institution 12:10       222:3 223:5 227:7     185:7 231:16,19   115:9,22 118:11
  120:7 121:20         instruct 56:14 99:3     232:21 234:12         233:11,20 234:6   119:1 120:19
  132:14 133:5,6,12      193:21              internally 167:6      jargon 58:9         132:6,11 133:13
  133:16 138:11        instruction 53:4      international 12:8    Jill 50:15          134:1,2 187:4
  146:15 147:8           88:8 132:6 163:18     13:3 15:14,18       Joanne 141:15       191:1,22 192:9
  148:1 152:18           164:2 167:1           18:22 22:5 31:7     job 1:18 14:3       195:3 196:6
  154:16 177:20        instructions 132:9      37:5                jobs 144:15 151:5   197:12 201:4
  180:19 191:9         instructive 175:15    interpretation        John 50:15          203:3 207:11,16
  193:15 194:4           178:14                148:21              join 45:4 81:4      208:13 211:7
  196:21 200:19        intended 125:12       interruptions 16:8      108:2             216:7 217:14
  202:7 209:17           174:16              introduce 8:20        Joseph 165:8       Kathy's 132:9
  212:6 221:4 222:3    intending 181:3       introduction 68:6     Josie 76:7         KA-is 26:22
  226:11,17 232:8        231:5               invested 208:3        July 62:1 67:1     KA-1 24:5 25:19
  232:16,20 233:18     interagency 214:16      211:15,21             82:21 232:5       177:4,9
  233:19 234:11          215:15              invite 155:14 235:6   jump 92:6 210:10   KA-11 81:9,21
informational          interagency/WH        invited 24:12         jumping 59:11      KA-12 84:9,16
  189:3                  214:14              involved 52:8 53:7      109:3            KA-15 110:22
informed 188:5         Interagency/White        106:21 112:6       June 16:14 17:14    111:2
  208:21                 214:17                 142:18               163:3 168:12     KA-16 101:21
inherently 175:13      interested 240:15     involvement 62:8        172:21 175:10     102:1
  176:1,3              interim 65:2          involves 104:3          181:8 240:21     KA-17 105:7,9
initial 83:15,18       internal 72:10 77:5   ironic 229:13         Justice 3:8,17     KA-18 122:8,9
  87:13 176:13           81:22 84:17 87:19   irrelevant 228:10     J-O-S-I-E 76:7      128:2
initially 69:2 132:3     88:21 92:14 96:1       229:18 230:17                         KA-2 60:18
  163:18 183:14          100:18 102:2        island 115:20                  K         KA-2A 57:17
  184:4 220:14           105:10 111:3           117:21 119:3       K 2:7 8:14 216:20  KA-21 129:12,20
initiate 31:12           116:6,16 117:4         120:12             KA 26:2 76:21 79:3  186:18
initiative 116:11        118:1,18 119:5,22   issue 172:2 230:4      160:5 189:18      KA-25 135:17,19
  140:13                 122:10 124:2,8,18   issued 153:4 231:16    196:12             136:9 144:2
input 40:3 59:20         126:17 127:21       issues 17:16 22:10    Kathryn 23:5,6     KA-27 152:14
  60:5 61:20 132:4       129:21 133:17          22:13               25:17 76:13        159:10 233:5
  214:14,16,17,20        134:12 135:20       item 133:12            102:14,18 104:11 KA-28 155:4,6
  215:4,16 232:7,15      136:11 142:6        items 153:7            111:20 123:6,17    162:13
inputs 87:8              146:16 147:9        it'd 127:17 222:9      129:14 131:6      KA-29 161:5,6
inquiries 121:21         148:1,9 149:16                             132:3,7 136:5      175:8
inquiry 166:17           155:7 161:8 165:4           J              141:14 143:20     KA-30 174:18,20
insane 169:15            170:14 171:2,19     J 3:2                  144:22 150:15,22   175:8
  170:21                 172:8 174:21        James 3:7 9:7          163:3 168:11      KA-36 189:21
insensitive 228:10       177:21 180:19         20:11 95:12          169:10 175:11      195:13
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 254 of 275 PageID #:
                                        9151
                                                                                                Page 14

KA-37 196:12,19        80:19 81:4,5 82:7   Kovarik's 115:9      left 25:7 201:9,13       133:18 151:19
KA-38 200:12,14        93:17 100:6 101:6   K-O-V-A-R-I-K          205:5,7                175:1 194:7
  205:4,12             101:8 103:17         20:2                legal 1:20 8:17,19    line 73:13 86:3
KA-40 204:4,16,18      106:17 107:18,19                           78:5 135:2 153:16      104:11 109:5
  206:20 207:3         110:2 111:8 112:5             L            178:16 212:6           130:11 144:5
KA-41 216:19           112:14 121:9        L 1:17 240:1           228:20                 155:8 208:7 238:1
  217:1,3              125:7 126:4         label 24:7 74:21     lengthy 81:10            238:4,7,10,13,16
KA-42 223:1,3          128:22 129:1,3      labeling 152:2         182:4 190:6            239:1,4,7,10,13
  225:4 227:16         131:10 132:8,10     lady 20:1            Leon 18:5                239:16
KA-43 223:10,14        132:12 134:7        landslide 154:3      Leroy 93:2 130:9      litigation 75:18
  224:2,15 226:1       137:16 141:21,22    language 157:21        131:13                 193:20,22 215:12
KA-44 231:14           143:3,8 145:10        162:12,18 169:13   letter 77:19 164:11   little 10:9,15 11:21
KA-5 61:13             148:18 152:2,6        169:18,21 170:2      164:19 165:1           18:12 26:17 35:21
KA-6 63:11             155:14 157:21         226:18               167:8,12,14,19,21      37:15 51:21 55:20
KA-7 65:19 71:3        160:10 161:16       Lapan 141:3,16         168:6 172:18           58:3 59:12 77:11
KA-8 67:18 70:4        164:9,18 168:4,4    Lapron 141:4           173:17 174:1,16        92:3 93:18 96:19
KA-9 71:10             170:10 171:9        large 15:22 113:16     179:14                 114:3 128:15
keep 10:16             173:14,22,22          227:17             letters 82:14 157:8      158:10 161:21
keeping 20:4 25:2      174:6 178:8         largely 10:13,17       167:2 170:1            183:21 186:16
Kelly 21:10 45:9       184:16 187:22         19:16 48:4 69:4    let's 11:21,21 22:3   living 113:17
  78:21 80:18 91:22    188:6,18 189:2        73:16 127:10         29:10 42:16 51:19   Liza 3:18 9:13
  110:16 121:5         194:16 198:14         132:19 143:6         56:18,18,21,21      LLP 2:6 3:3,16,16
  156:22 162:15        199:13 202:12       larger 188:9           61:13 65:10 67:10   localized 158:2
  168:20 171:12,15     204:1 208:13        Larry 19:20            74:21 84:1 85:8,9      169:14 170:20
  181:12,18 182:1,5    210:1,22 213:3      lastly 200:1           85:9 94:17,17,17    located 13:7,8
  182:12 184:9         217:17 218:11       late 21:22 46:2        95:14 102:13           14:19 17:7
Kenya 13:19            219:1,15 222:17       66:15                113:14 128:11       logic 58:17
Kevin 3:17 9:10        225:15,22 226:11    latest 111:14          156:8 164:8 168:9   logical 65:11
kids 115:15 117:2      232:9 233:16        Laurence 190:22        175:9,9 191:21      long 14:9 15:5
kind 28:16 33:18       235:15              Law 44:18 207:16       196:12 197:9           49:19 50:6,17,20
  115:17 117:14       knowing 188:6          208:19,22 211:3      199:4,10 210:9         51:6 96:7,8
  164:19              knowledge 50:17      lawyer 69:6 197:5      212:14 216:18          111:10 176:5,13
kinds 168:7            89:2 110:7 168:5    lawyer's 99:10         224:1 225:21           176:14 190:21
knew 214:13            178:18 189:3        Law's 44:22 208:8      227:16                 213:3
KNK's 216:7,10        known 27:1 93:9      lead 97:2 194:4      level 29:5 33:18      longer 153:21
know 10:11 11:19      Kovarik 20:2 44:12   leadership 29:7        80:17,21 106:22        158:5 207:15
  18:21 24:19 26:2     111:19 112:16         35:14 79:12          134:21 175:21          208:5 227:4,13
  26:14 34:13,15       115:22 118:12         192:20               179:6 180:6 204:2   look 34:14,19,22
  36:10 38:18 42:22    119:1 120:20        leading 65:7         levels 230:8             87:2 110:17
  50:7,8,20 51:6,10    133:14 187:4        leads 29:4           Levine 19:20 191:1       133:13 134:5
  53:22 55:22 56:2     191:1,22 192:9      leaps 28:17          light 180:15             156:1 180:15
  56:16 57:19 58:8     194:10 195:4        learn 83:4           limit 56:14,21           181:16 189:14
  58:8,22 60:10        196:6 197:12        leave 66:11 197:9      179:9 216:13           198:2 199:1 204:4
  61:8,9,9 66:19       201:4 203:3           202:17 205:16      limitation 223:17     looked 196:14
  69:19 70:14 72:12    207:11,16 208:14    leaving 202:4        limitations 142:8        212:10
  76:1 79:22 80:3      216:8                 206:18             limited 112:18        looking 128:5
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 255 of 275 PageID #:
                                        9152
                                                                                               Page 15

  133:4 194:8 198:5   married 105:5          138:15 139:1,4,11    90:15 98:22 99:15   misunderstanding
  198:6 200:6         Mary 20:13             139:16 140:2         99:17 100:2,6,12     126:4 228:9,17
  207:19              master's 12:8,12,15    141:13 142:3         100:14,22 190:13    moment 92:6
looks 108:8 132:5     material 68:8 71:15    143:6                191:3,7,14,15        112:17 164:9
  144:15 151:5         75:12 105:10         meeting 77:13         192:4,9,14,18        197:9 219:9
  219:2 220:4          144:8 158:19          79:13 86:9 138:13    193:18 194:11        228:14
  224:17               164:6 184:17          143:20,22 144:22     196:5 202:1         momentarily
looped 134:1           218:13,17 226:19      150:15,18 151:1,1    203:10 220:22        186:17 233:3
lot 12:17             materials 92:15       meetings 47:20        221:17,20,21        Monday 137:20,22
low 212:18             185:10                48:4,4 51:16        mention 208:1         139:1,5 143:7
lunch 92:8 128:14     matter 8:6 58:16       54:11               mentioned 18:20       213:18
L-A-P-A-N 141:7        77:13 86:22          meets 193:2 208:5     32:1 110:10 130:6   money 118:9 188:9
L-A-P-I-N 141:6        101:18 141:9         Melissa 50:5          142:14 149:22       monthly 47:17,19
L-A-P-L-A-N            211:18 237:8         member 166:15         150:3 154:1          48:3
  141:7               matters 52:10 54:2    members 55:15         159:16              months 83:21
                       55:17 80:19           56:7 120:6          merit 93:20           96:12 137:7
        M              157:14               memo 31:20 32:13     messes 219:2 220:4    143:13 156:5
M 20:13               Matthew 71:12          36:12 62:16,21      met 34:10 89:7        233:7
machinery 11:13        73:13,16 74:6,13      63:1 78:5 82:15      132:5 230:2         morning 8:3 9:7
Magna 1:20 8:17        154:2                 83:7 85:6,6,10,11   metrics 197:16,21     139:4 143:7 218:6
 8:18                 Mayer 2:6 3:3,16       86:1,2,4,6,8,10      198:4,15 199:2,7     218:9 227:22
magnitude 101:17       3:16 8:15 9:1,3,6     87:1,3,9,13,14       199:15              move 87:9 196:1
maker 30:13           McCament 20:11         88:6 95:3 97:1      middle 156:7 163:5    200:2 225:20
makers 31:2 34:16      20:13 95:12           98:2,12,16,18       mind 100:21          moved 99:1
 44:9                  110:15                99:15 100:14         125:13 149:4        moves 36:12
making 22:8 38:19     mean 21:19 37:16       101:8,18 109:13      155:10 219:14       moving 17:18 20:5
 40:9 52:9 77:14       41:22 73:7,14         109:15,18 110:1,5   minimum 79:10         21:1 62:17 208:13
 112:7 123:8           91:5 94:15 99:20      110:10,14 122:18    minister 230:2       multilateral 17:8
 203:18                123:8 125:6           123:21 124:2,3      MINUSTAH 186:5       M-c-C-A-M-E-N...
male 105:21            145:11 146:7          126:11,15 127:2     minute 226:1          20:12
manage 23:2            151:16 153:21         131:9,12 134:7      minutes 79:3 96:19
 108:16                160:8 165:21          155:22 156:8         110:2 123:18                 N
managed 76:11          167:19 169:6          159:4 191:22,22      127:7 168:15        N 4:1,1 8:1
management 13:4        175:20 192:18         194:13 195:20        169:11 171:8        name 10:2,3,5
manner 199:14          193:10 218:22         196:17 197:12        230:21               38:13 51:2 53:17
march 12:18 63:13      225:10,14 228:2       201:6,13 207:20     Miriam 3:16 9:5       85:19 91:15
 81:19 82:11 84:9     meaning 47:16          207:22 208:9,11     mischaracterizes      165:10
 84:14 85:5            138:6 162:14          208:12,19 209:1      110:9 124:19        named 20:1 49:8
mark 57:16 85:11       214:18                209:22 210:3         180:3 184:20         93:2 105:18
 85:14 111:21,22      meaningful 185:17      220:3                185:13               111:21
 112:2                means 127:1           memoranda 35:18      misconstruction      narrow 222:10
marked 5:1 6:1 7:1    meant 103:11           220:13               228:17              national 16:15 17:6
 24:5 57:16 60:18     measure 227:17        memorandum           misconstrues          47:2,10,20 48:11
 67:18 68:6 74:22     measurements           104:6 203:15         229:14               48:20 49:5,16,20
 92:10 213:14          198:1                memory 179:19        mismatched 212:20     50:1,11,18,22
marks 182:9           media 138:5,9,10      memos 86:14 88:13    missed 106:10         51:8,12 55:16
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 256 of 275 PageID #:
                                        9153
                                                                                             Page 16

  186:1               Notary 239:22                 O           143:14 144:19       objections 235:3,5
Nationality 175:17     240:18              O 4:1 8:1            145:9,19 146:14       235:17
nationals 229:3,7,9   note 68:11 158:19    oath 237:14          147:7,22 149:16     objects 155:5
naturalization        noted 68:11 123:20   Obama 23:16          158:13 159:18,21      174:19 189:20
  112:3                171:9                 57:13              163:14 165:2          196:19 200:13
naturally 148:20      notes 66:5 155:8     object 28:11,21      166:5 167:16          204:17 207:3
nature 57:19           216:7                 29:19 30:5,16,21   168:1 169:19          213:19 217:3
  106:19 157:15       notice 2:19 70:13      32:22 33:9,22      170:12 171:1,2,17     223:2,13
  162:16 175:13        70:17 78:6 79:11      34:18 35:7,13      171:18 172:7,8      observation 39:18
  176:1,3,18 177:14   noting 183:9           36:15 39:2,10      173:20 174:9          40:7 70:8 76:19
  178:10 180:1         184:13                40:11 41:1,7,17    177:16,19 180:2       76:20 94:21
  194:7 205:20        notion 135:6           42:7,20 43:15      180:18 182:14,15      122:18 123:12
near 70:1,8 78:2      Notwithstanding        44:3,13,19 45:12   184:19 185:12         124:13 126:22
  138:22               135:21                45:16 46:6,10,17   188:11 191:8          159:3 170:4,20,22
nearly 202:1          November 54:16         46:22 47:14 48:2   192:10,16 193:13      184:7 222:12
Nebraska 14:21         54:18 217:14          48:15 49:1 52:2    195:11 199:19         230:19
necessarily 41:22      218:4 224:5,10        53:1,11,21 54:9    201:14 202:5,6      observations 123:9
  86:22 173:9          227:20                55:2,10 56:5,12    203:4 204:9 205:9     130:20 150:10
need 12:17 75:4       NSC 51:17 52:6         57:3,9 58:12 60:1  209:2,11,14,15      obviously 36:4 72:9
  94:13 113:8          54:11 65:3,9          60:6,21 62:5 63:7  210:12 215:1,6        73:14 77:5 102:9
  115:10 125:9        Nuebel 20:1 44:11      68:5 70:18 72:14   218:10 220:7          132:11 155:14
  144:12 145:4,7       111:18 115:9,22       73:1,20 74:3,10    221:3 222:1           165:3,22 183:7
  150:13 162:2         118:11 119:1          74:17 75:9,15      224:12 225:6          193:14 198:13
  176:8 193:1          120:20 133:14         77:3,4 79:7 80:2   226:15 227:6          199:11 225:14
  196:14 235:4,9,16    187:4 191:1,22        80:10 81:20 83:9   228:4,19 232:11       233:15
needed 158:5           192:9 195:4 196:6     84:16 87:5,15      232:19 233:22       OCC 85:12 86:11
neither 240:10         197:12 201:4          88:7,14,18 91:11   234:10,21             87:2
Nemetz 3:16 9:5,5      203:3 207:11,16       92:12 94:4,22     objecting 102:1      occasionally 24:15
Neufeld's 38:7         208:14 216:8          95:17,22 98:5      148:7                 38:5
never 20:19           number 55:17 76:5      99:2 100:17       objection 40:15      occasions 35:19
new 1:2 3:9,10 8:10    120:20 142:17         101:10,15 103:5    62:18  64:3 67:7      99:14
  26:3 72:17 78:9      179:9 187:3 224:7     103:16 104:16      71:13 96:10 116:4   occur 17:1 221:21
  79:19 85:13          235:3                 105:1,8 109:7,16   117:3,15,22         occurred 47:13,22
  122:22 123:7        numbered 133:4         110:8 111:1        118:17 119:17,20      54:14,15,17 57:8
  124:3 127:3          219:1                 112:10 113:20      127:4,17 135:1,21     74:7 235:19
  211:11              numbering 25:3         114:20 116:5,15    139:18 142:5,15     occurrence 48:13
newcomer 81:6          26:8                  119:4,21 121:6,18  149:8 151:7,17      October 61:15 74:8
Nicaragua 191:17      numbers 25:6           122:3,9 123:10     152:5 153:15          190:22 192:1
  215:10 216:2         26:12 115:4           124:7,17 126:2,16  154:15 161:6          196:17 197:11
Nielsen 21:18 46:5    numerical 217:12       127:20 129:20      170:13 178:15         201:3 207:11,17
night 219:10          numerous 91:6,9        131:2 132:21       196:8 198:8           210:1,6,10 213:18
nodding 223:22        N-E-U-F-E-L-D-S        133:15,16 134:11   199:17 206:9          214:7
normal 146:13          38:7                  135:18 136:9       207:5 212:5         odds 206:16
normality 144:13      N-U-E-B-E-L 20:1       139:18 140:1,7,15  221:12 222:2,19     offer 237:13
  145:15              N.W 2:7                140:20 141:2       227:7 229:21        office 3:8 9:8 13:2
Northwest 8:14                                                  231:7                 13:18 14:6 15:12
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 257 of 275 PageID #:
                                        9154
                                                                                                 Page 17

  16:20 19:12,19       136:14 146:3,6       orally 132:6           130:7 136:4,7         141:12
  20:6 21:2 23:16      149:15 150:16        order 19:9 30:12       155:17 156:1         particular 17:17
  35:2,15 36:11        151:4 153:2            34:16 45:7 47:17     162:5 163:5 164:9     24:16 55:15 58:14
  37:3 38:1,7 45:3     155:20 156:7,19        114:22 155:22        164:10 167:6          59:1,6 100:14
  69:2 71:5,6 76:10    157:7 161:18           169:11 232:8         172:20 175:4          101:7 141:1 144:3
  78:13 81:2 87:10     164:22 167:5         ordinarily 87:1        183:12 184:4          186:16 212:11
  99:1 103:1,2,3,11    169:6 173:15           107:14,22 112:6      189:22 190:10,20      220:21 233:17
  106:10 107:20        175:5 177:8          organization 20:5      232:1,10,16 233:7    particularly 180:14
  152:9 162:7 224:6    179:16 180:10          52:1 141:18          233:8 238:1,4,7       194:7
officer 14:4 106:4     181:15 182:21        organizational         238:10,13,16         parties 2:20 147:1
  240:1                183:17 184:2           18:13,17 107:11      239:1,4,7,10,13       216:13 240:11,14
offices 60:12          189:6 190:18,19      original 96:22 98:1    239:16               parting 216:10
  174:12               192:22 200:1,21      Oudkirk 49:8          pages 63:5 66:20      parts 107:2
official 159:10        201:17 206:22        outcome 240:16         67:6 68:2 70:16      pass 179:5
  178:19               207:10 208:17,17     outcomes 91:7          129:16 187:2         passage 176:5
officials 151:10,19    209:8 211:8 213:9    outlets 138:10        palace 133:7          passed 31:14 134:3
  152:3 175:21         214:6 216:21         outreach 230:5         134:10,17 135:9       234:17,19
  177:14 178:9         217:16 218:21        outside 28:17          135:15 158:5,9       passing 179:4
  179:6 180:6          222:15 223:21          113:18,22 215:11     186:1                Patrick 1:3 8:7
OGC 78:5,12            224:22 225:1,17        217:19              paragraph 78:4        peel 17:5
oh 162:1 216:18        228:14 235:2,22      outwardly 52:7         89:5 181:5,17,21     penalty 237:5,6
okay 18:12,20 22:2    omissions 154:21      overall 14:6 165:19    182:2,11,18,19       pending 190:7
  22:2 24:4 25:9,21   once 14:22 15:17        166:11               183:3,6,13 184:3      201:10
  26:7 27:5 29:3,16    26:18 52:18 59:18    Overbroad 188:12       184:8,9,10,15        people 22:18 48:19
  43:20 45:14 50:6     175:12               oversees 15:20         226:22                51:12 52:21 106:7
  50:11 51:10 54:13   ones 26:3 183:2       overview 10:10        paragraphs 183:1       113:14 114:9
  54:21 55:19 58:13   ongoing 55:14           44:8                 232:10                116:1 120:11,21
  58:16,20 59:3        93:20 154:3          overwhelmingly        parent 206:4           142:17 144:12
  60:4 61:7 62:14      159:16 198:19          207:18              parenthetical 89:14    145:4,6 172:14
  63:2 64:12,19       OP 18:6               O-U-D-K-I-R-K         parol 22:13,13         214:7
  65:17 66:16 67:9    OPA 140:21 141:19       49:13               parole 115:3          people's 179:22
  76:1,3 80:15        opened 199:9          O-U-D-K-R-I-R-K       part 18:14 20:15      perceived 230:17
  81:14 82:2 83:18    openly 24:12            49:12                24:16 27:12 28:9     percent 19:5 43:7
  85:3,22 86:21       operational 37:12                            32:17 47:21 70:1      120:15 156:13
  90:2 91:4 92:22      37:21 39:14 40:2              P             80:22 93:15           187:17,20 188:8
  93:8 95:13 96:17     78:6                 P 8:1 10:6             107:14 108:1          189:4,8
  97:13,17,22 98:14   operations 13:3       pace 185:3             139:11 141:17        perfect 204:14
  99:13 100:1,11       31:8 37:11 107:19    package 89:10,21       142:3,11 143:22      perfectly 181:2,3
  102:11 103:9         108:14,19            page 4:2 27:15         144:3 179:2          period 60:7 65:6
  104:10,20 105:15    opinion 135:12          29:10 59:5 62:2,4    182:12 199:6          66:15 78:7 125:20
  106:1,2,6 108:4     opposed 91:10           68:12 70:4,9 75:6    225:4                 126:4
  108:15,18,22         198:6 218:18           75:8 76:5 77:18     partially 226:22      periodic 29:12 31:3
  109:10 110:19       OPS 44:11 211:8         81:16,18 84:14      participants 107:1     176:15
  111:17 113:3        options 90:15 191:5     85:4 93:2 102:10    participate 140:13    periods 176:12
  114:7 116:10        OP&S 18:14,17           111:4,11,13,18       140:19               perjury 237:5,6
  128:11 130:6,19      19:8 62:17 112:4       122:12 129:18       participated          Perkowski 131:16
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 258 of 275 PageID #:
                                        9155
                                                                                                 Page 18

  131:17              planning 19:12         posing 228:2          preparing 78:5       privately 11:19
permanent 14:13         132:2                position 14:9,13,17    142:18 143:5        privilege 136:10
  14:18               plans 185:21            16:5 44:22 49:14     present 2:19 3:15     161:9 196:22
permissible 194:21    play 29:16 39:18        50:9,17 54:1          16:10 51:16 58:21    200:17 201:19
permitted 177:18      played 39:12,22         108:12 176:8          141:10               217:7
  196:22 223:7          60:12 101:7           206:14 233:17        presentation 97:1    probably 11:12,16
person 76:9 107:12    Plaza 3:10             positions 152:12       98:1 195:19          14:10 15:3 56:17
  141:1 157:2 178:2   please 8:20 9:17       positive 193:7,12     presented 98:7        60:16 125:11
personal 168:5          64:1 75:3 130:13      195:7,7 200:7        presently 51:11       131:12 145:1
  178:18                190:15                207:21               President 1:5 8:8     161:15 174:15
personnel 47:1,21     plus 113:1             possibility 65:1      presidential 13:4    problem 193:4
  152:10              point 42:13 43:8       possible 113:5         133:7 134:10,17      197:15
person's 53:19          54:7 81:11 115:16     120:3 181:10          135:9,15 186:1      procedural 86:22
perspective 39:15       133:4 157:16         possibly 68:13        press 7:16 138:1,3   procedure 86:14
perspectives            210:5 215:20         post 34:5              224:6,9 227:17      proceeding 236:6
  146:22                217:13 218:22        post-earthquake        228:16 229:18       process 15:21 28:9
Peter 10:6            points 48:10,21         133:9                presumably 69:22      29:5 30:8,11,19
petitions 38:2          69:7 115:11          potential 39:15        117:21 155:18        31:1,12 32:17
Phillips 111:21,22      130:15,17 143:2       91:7                 presume 114:8         33:16 36:20 40:10
  112:2,5               163:19 169:22        Potts 93:2,8 96:18    prevented 229:2       47:22 48:10 68:8
phone 48:6 144:11     policy 14:12 15:12      97:18 102:15         preventing 229:5      71:15 72:5 75:12
  144:18,21             15:21 19:13,14,19     130:9,20 131:13      previous 70:17        83:12,13 92:15
photographic            20:6 21:2 22:8,11    Potts's 94:9,18        162:13 205:3         101:4,7,9 110:3
  179:19                22:22 29:5 37:18     practice 36:2 91:8    previously 5:1 6:1    136:10 142:12
phrase 114:7 118:6      45:3 47:3 51:20      preceded 123:17        7:1 10:7 57:16       154:17 160:10
  138:6 150:7 159:6     52:6,9,22 53:20       137:8                 91:9 101:19          161:9 194:9
  170:2 229:12          55:1 107:16,18       precedes 183:9         116:10 117:12,19     196:22 200:17
phrased 124:22        policy-making          preceding 123:13       139:22 208:15        201:19 203:18
  148:8                 15:21                 137:5                pre-meet 143:9        208:17 210:2
pick 78:3 109:10      political 102:20       precision 72:12       Primarily 158:2       211:22 217:6
picking 115:8           104:13,22,22          94:13                primary 80:17        processed 13:20,21
picks 162:12 175:6    politically-appoi...   precondition 32:1     Prince 158:1,3       processes 212:8
piece 122:22            152:12               predated 50:21        print 159:11         produced 226:19
pillar 144:13         poor 189:12,15         prefer 128:22         prior 40:22 47:22    product 188:4
  145:15                228:9                preference 128:17      55:1 57:1 58:18     productive 120:9
place 13:10,15        Port 158:1,3           preferred 206:17       62:16 68:9 93:9     program 13:5
  101:17 138:12       portfolio 17:15        prefix 25:13 26:5      98:19 99:14 100:3    37:19
  143:9 176:15          108:17               prefixes 26:1          100:7,14 110:9      programs 3:17
  185:4               portion 15:22 21:9     Prelogar 1:11 2:1      118:11 137:3         9:11 22:12 107:3
placed 176:8            70:16 76:19 82:12     4:2 8:6 9:18 10:5     139:12 140:3         107:5
placeholders            96:20 98:6,11         68:16 235:7           149:10 180:3        progress 182:3
  216:12                144:10 158:7          237:19 238:21         184:20 185:13        183:8 184:13
plaintiffs 1:4 3:2      162:11 187:8,10       239:21                219:12 226:11       projects 212:13
  9:2,6,22              200:2                preparation 142:2      232:2               prompt 198:12
plan 143:11 144:9     portions 158:14         142:12,22            private 115:12       prompted 150:9
planned 164:19        posed 66:21            prepared 143:1         116:13              promptly 168:15
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 259 of 275 PageID #:
                                        9156
                                                                                              Page 19

protected 5:3,5,7     purpose 72:2         222:6,10 226:8       104:22               really 21:19 56:1
 5:10,12,15,16        Pursuant 2:19        227:9 228:3         quoting 162:14          57:19 126:10
 6:17 7:19 16:2       put 24:7 43:22       230:13 232:3,9,17    171:11,15              128:19,19,20
 22:11 27:2 58:5        60:13 64:16 86:8   233:10                                      151:14,14
 67:19 69:17 107:3    putting 31:12 206:3 questioned 135:8              R            reason 11:20
 114:12 146:22        puzzle 190:10        185:21              R 3:7,16 8:1 97:8       157:17 205:7
 147:13 198:11        p.m 75:7 77:21      questioning 55:20    RAIO 14:5 31:7,17       238:3,6,9,12,15
 217:6                  81:19 82:11 84:15  81:12                 32:5 33:16 34:1       238:18 239:3,6,9
protection 16:1,16      85:5 130:10 163:4 questions 11:4,17      35:5 36:4,9 37:22     239:12,15,18
 17:16,17 181:22        172:22 175:10      28:16 52:15 57:18     40:5 72:3 73:8      reasonably 190:6
 183:5                  181:9 186:20       60:17 68:9,16         93:4                reasons 70:10
protective 224:4        187:5 193:3 201:4  71:17 75:13 81:15   raised 197:6 207:1      159:13 161:1
provide 10:11 34:7      207:12 213:18      82:1 84:13,19,22      235:2,5,17          reauthorization
 97:10 120:6            214:8 227:20       92:4,18 102:5       range 25:7,8 44:1       207:22
 166:17 191:4           236:7              105:13 111:5        rarely 206:1          rebuild 158:5,9
 196:5 204:8                               118:15 122:13       ravaged 158:1           185:22
 226:13 232:7                  Q           129:17,22 130:4     raw 188:22            recall 48:19 49:22
provided 31:16,18     qualification 80:9   135:22 136:12       reach 34:3,4 206:1      51:3,17 54:13
 32:13 35:5 36:3,5      178:21             143:4 148:9           235:10,10             63:4 79:20 94:20
 40:2,19 67:17        question 11:1,6,6    152:17 155:11,16    reached 123:22          96:7 97:8 113:1
 69:16 70:1 77:12       24:19 27:3 33:11   161:11,20 163:2       127:2                 122:4 137:3 141:1
 113:7 203:2 233:9      34:12 56:17 59:18  174:22 190:4,17     reaching 31:6,10        143:1 145:10,12
provides 34:2           61:21 63:20 64:14  197:1 204:21        read 32:3 63:22         147:6 173:16,19
 130:14                 65:14 66:21 68:1   207:6 213:22          64:1,2 73:15 78:3     196:3,4 202:3
providing 39:14         69:14 75:21 94:14  215:11 217:9          82:12 103:10          204:13 209:21
 116:3 226:11           99:4 116:7 119:21  223:8,18 235:1        112:16 115:11       receive 12:12
public 71:20 82:20      124:22 125:5,8,10 quibble 180:7          155:14 156:18         172:14 230:7
 115:12 116:13          125:12,15 127:6   quick 67:10 212:21     157:14 158:7        received 43:4
 137:4,18,20            127:20 134:15      224:17                164:3,3 187:8         163:18 187:13
 138:17 139:12          147:22 148:4,6,8 quickly 171:8           208:20 216:15         219:9
 141:19 226:3,12        148:11,17,19      quite 57:19            218:5 219:1,7,10    receiving 120:4
 226:14 239:22          149:9 151:15      quotation 182:8        219:12,17,20,22       181:22 183:4
 240:18                 153:17 159:2      quote 70:9 78:11       220:10 227:21,22    recess 67:14 84:5
publication 137:4,5     166:7 173:13       89:4 90:11 96:20      233:16 236:1          129:8 186:10
 156:3                  178:1 183:21       102:17 109:3          237:7,9               213:11
published 136:22        184:20 186:4,15    113:3 133:6 156:8   reading 154:22        recipient 102:13
pull 69:3 113:5         187:9 188:14,15    156:19 181:15,17      218:8 226:22        recollect 43:11,13
 168:16,18 169:2        188:19 189:6       182:1,4 183:9       readout 146:20        recollection 41:13
pulled 116:11           190:7 193:14,21    184:8,14 200:2        150:18                42:4 43:20 47:8
 172:21                 194:16,20,22       216:6 218:22        reads 82:13 144:11      51:12 64:8 67:4
pulling 63:16           195:12,22 199:6   quoted 79:18           187:12 193:5          69:15 88:11 94:1
 226:13                 201:15 202:6,10    184:17 185:9        ready 27:3 75:20        98:20 132:18
pulls 71:7              202:13,13,15      quotes 93:19           84:22 87:9 92:20      137:17,19 138:14
purely 78:6 199:5       203:5 204:3,5,10   181:11 182:7,11       122:19,20 130:3       138:20 141:11
purported 160:17        205:2,10 209:15    182:13                152:22 162:3          142:1 153:12
purporting 179:5        217:20 220:2      quote/unquote          207:8 230:12          165:17 173:2
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 260 of 275 PageID #:
                                        9157
                                                                                                 Page 20

  224:8                 160:21 161:2,3        184:2 194:17        reissuance 164:2      relief 115:13
recommend 95:19       redlines 210:17,20      195:18 222:6        relate 158:15           116:13 120:3
  97:3 104:18 193:5     210:22              refers 75:16 80:13    related 52:15 54:2    rely 36:2
recommendation        redrawing 65:14         98:16                 56:8 118:15         relying 36:9,9
  31:14,18 41:22      reduced 240:7         refine 134:20           191:20 232:20       remain 15:5 16:4
  42:1 43:1,5,14      refashioning 87:13    reflect 98:18           240:10                38:15 113:18,21
  82:15,17 83:7,19      88:6,13             reflected 216:7       relates 215:8,22        114:13 130:13
  89:20 90:8,9 95:6   refer 98:15 182:17    reflecting 179:4      relating 22:11 29:6   remainder 184:15
  95:6,9,15 97:9        228:22                203:11                30:8 31:3,21 52:9   remaining 102:16
  98:18 106:8 109:5   Referee 31:7          reflective 228:8        107:4 133:17          183:10
  109:13,15,17        reference 38:6,8      reflects 77:5 181:2     140:3 144:9         remember 43:7
  110:1 201:10,13       78:17 79:18 80:1    refreshed 11:14         146:15 147:8          54:5 137:9 146:4
  202:4,18 203:12       82:7 86:2,4 89:15   refugee 13:3,19,20      148:1 149:11          167:18,20 168:22
  204:7,8 205:6,8       91:1,4,18 97:5        14:4,5,14 16:2,16     154:16 155:11         172:4 192:6,7
  205:15,18             98:2,11 102:22        17:17 22:12           161:11 167:2          230:15
recommendations         103:14 121:3        regard 102:5            177:21 180:19       reminded 186:14
  41:5,9,14 42:6,19     144:17,21 145:17      197:17,18 201:20      191:9 193:15        Remittance 120:14
  95:20                 146:7 149:6           201:22 210:14         194:20 202:7        remittances 115:20
recommended             150:21 156:22       regarded 168:6          204:11 205:10         118:7 120:16
  43:21 44:2 95:2       157:1 177:8         regarding 38:19,20      212:7 215:16          187:11,14,16,19
  96:9 220:17 221:1     180:12 190:12         39:7 41:5 42:5        218:13 220:11         188:7 189:5,9
recommending            191:2 197:8,20,21     45:9 52:22 57:2       221:5 222:3         render 185:5
  98:3 104:6 109:19     211:14 214:10,15      69:17 76:16 82:1      223:18 227:13       renumber 184:11
reconstruction          218:4 220:22          84:19 94:3 97:9       234:11              reorganized 213:1
  133:7 134:10,17       221:8                 99:16 100:8         relations 12:9        repeat 33:10 63:20
  135:8,15            referenced 59:1         105:13 111:5          106:3                 109:11 166:7
record 8:4 61:6         83:7 100:15 110:1     115:3 122:13        relationship 120:13   repeats 59:15
  64:2,13 65:13         124:2,3 171:15        130:1 131:18        relative 240:13       rephrase 124:21
  67:13,16 84:2,4,7   references 58:2         133:6,8 135:22      release 7:16 223:16     125:6,9 148:3,11
  85:19 101:22          94:19 106:9 220:3     138:15 147:14,20      224:4,6 226:12,14     177:22 188:13
  122:21 128:12       referencing 79:6        152:15,18 169:22      227:1,17 228:16       202:10,12
  129:7,10 136:13       90:18 94:21 95:2      179:3 195:9 197:1     229:18              rephrased 125:9
  153:20 162:10         104:15 126:10         214:20,22 217:9     released 138:12       replaced 20:20
  184:11 186:9,12       150:4 163:13,17       223:8 224:10          224:21 231:11       replies 108:22
  187:8 213:10,13       169:17,21 171:14    region 131:20         relevance 74:15       report 5:17 19:11
  236:5 240:9           191:14 219:8          158:2                 134:16,16,21          20:7 21:5 40:19
recorded 150:6        referred 58:9         regional 34:5           135:7,8 194:14        67:20 69:16,22
recovering 158:6        113:11              Register 70:13        relevant 31:10 33:7     71:8 97:7
  158:10 185:16       referring 42:12       REGS 82:6               34:15,21 43:8       Reported 1:17
  186:2,6               60:8 62:21 63:1     regularity 47:16        82:15 120:14        reporter 8:18 9:17
recovery 133:9          79:10 86:7 97:14    regularly 27:11         135:10 153:13         10:4 24:7 49:10
  135:14 158:3          125:21 146:19         106:15 107:7          155:1 158:18          63:21
  185:2,4               150:8 151:6,10      regulate 85:16          160:20 174:12       represent 8:21 9:1
recurring 233:9         168:19 170:7        regulation 85:17        194:4 198:17          39:8 65:20 69:9
redesignate 31:6        176:20 179:13       regulatory 82:9         208:4 211:18,21       136:22 152:14
redesignation 5:4,6     182:19 183:2,22       85:18                 229:7,10              158:20
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 261 of 275 PageID #:
                                        9158
                                                                                                Page 21

representation         155:9 163:20        riddled 231:10          72:21 73:4 83:5     Samantha's 79:17
  180:8              responsibilities      ridiculous 163:11       83:14 108:19        San 13:18
representations        10:14 15:1,17       right 12:14 14:2        131:17 206:4        Saturday 136:18
  158:17               16:9 17:13 22:4,7     15:1,9 17:22 19:1     226:2,10              137:1,14 143:11
request 8:15 31:8      28:5                  19:18 20:4 21:8     roll 72:10              144:4 145:1
  67:10 112:16,19    responsibility          21:10,11 25:12      Roman-Riefkohl        save 237:10
  118:11 121:2         53:20 108:9           32:2 33:21 37:9       108:6               saw 171:9
  122:2 140:14,16    responsible 69:5        40:5 45:21 51:19    room 150:20           saying 52:14
  166:2,4 196:7      responsive 121:2        65:3,10 66:12,13    rough 100:5             104:21 109:1
  209:16               121:20 122:5          72:21 73:12 77:17   roughly 57:7            145:7 171:11,12
requested 64:2       rest 91:17 203:21       81:3,17 83:17       Roy 131:12,19           171:15 199:12
  73:8 87:12 88:6    restating 125:15        86:12 90:10,20        132:2,12,14           214:9 218:5
  88:12 133:22       restroom 212:22         93:5 97:20 102:12   Roy/Tom 131:12          222:11 224:20
  140:19 166:16      resulted 212:13         103:13 105:17       RU 97:8,17 200:4,9    says 58:4 81:17
requesting 121:15    results 206:7 217:4     108:10,21 109:6     rubric 152:18           82:5 89:18 93:15
  191:9              retreat 92:3            110:3 113:9 115:8   run 164:5 171:10        109:11 115:10
requests 118:22      return 229:3,7,10       123:3 124:12        runs 129:16             120:20 167:7
  120:22 195:2         230:8                 126:8 129:11        Russo 1:17 8:18         169:12 184:4
require 235:20       returned 23:14,20       131:10,22 136:16      240:1                 192:3,13 211:16
required 34:22       reusing 25:1            137:13 139:3        RU's 96:21 97:5         219:1
  105:6 229:13       reveal 53:2 87:18       141:8 144:10        R-A-I-O 40:5          scheduled 106:15
requirements           204:1                 151:3 153:6 154:5   R-E-L-O-G-A-R           107:7
  127:12 234:16      revealing 88:22         155:21 156:6          10:6                school-aged 115:14
requires 181:4       review 10:20 29:12      159:20 161:21       R-E-M-I-T-T-A-...       117:2,9
  229:14               31:3 62:12 65:20      162:4 163:1           115:21              scope 75:18 80:20
research 31:17         66:17 74:1 75:4       164:17,21 177:12    R-I-E-F-K-O-H-L         99:4 193:20,22
  35:16,22 40:19       81:13 87:7 102:10     178:20 181:13         108:7                 202:9 215:11
  72:3 73:8 93:6       111:15 130:16         183:18 185:20       R-O-M-A-N 108:6       SCOPS 37:10,22
  135:12 200:9         161:20 162:20         190:20 191:3                                38:9,12,19,21
residence 112:3        174:6,12 177:12       194:1 203:20                  S             39:11 69:1 71:8
  186:1                178:12 201:7          214:5 217:16        s 4:1 8:1 18:7          85:12 86:11 87:1
respect 22:9 34:10     203:14 216:14         224:22 231:17,18      218:16              Scott 49:8
  39:4,12 191:11       225:11                235:15,18           safe 115:5 175:15     scrambled 92:5
  197:18 203:10      reviewed 57:20        rights 16:16 17:9     safely 230:7          screen 8:12
respective 2:20        112:15                17:15               safety 229:10         script 143:3
respond 77:15 94:9   reviewers 205:16      Rob 210:17 211:2      Saget 1:3 8:7 237:2   se 42:1 158:21
  123:19 152:22      reviewing 83:6        Robert 44:18,22       sake 10:3             SEC 155:18
  167:14 168:14        122:17 153:7          207:16 208:8,19     sakes 213:2           second 16:19 27:15
  195:14               190:11,16 206:20      208:22 211:3        salient 135:9           75:6 76:5 78:4
responding 42:22     reviews 176:15        Rodriguez 18:5        Salvador 75:16          81:18 84:2 89:13
  64:14              revised 86:7 87:14    role 28:18 29:3,16      76:16 79:11           104:11 136:6
response 122:2         196:5                 30:3,7 36:19          191:16 215:10         144:14 145:16,17
  148:22 157:9       revising 60:13          38:18,21,22 39:3      216:2                 157:16 181:19
  163:22 164:19      revision 192:4,14       39:12,19,22 60:12   Sam 214:9,10            192:5 224:1
  166:3,17 167:7     reword 11:5             63:15 64:15 65:7    Samantha 77:20          226:21 229:8
responses 143:3      rework 146:10           65:9 68:19,22         214:10                235:8
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 262 of 275 PageID #:
                                        9159
                                                                                                 Page 22

secretariat 77:11       156:17 157:5,6        98:3 99:14,17         136:5 144:11          233:7
  162:8                 195:5                 100:2,7 101:1         169:11 186:10       sixth 217:12
secretary 21:5,10     see 11:21 20:5          111:19 132:13         201:6 212:14        SK 181:11,12
  21:13,14,17 29:8      27:17,21 59:9         163:22 167:12         213:11 217:21       sleep 219:11
  31:21 43:2 45:9       67:2 70:5 77:22       173:17 174:1        shortened 58:8        slightly 17:5 66:10
  45:15 46:4 59:7       90:10 102:13        sentence 78:4 79:18   shorthand 197:17        92:5 134:21
  59:21 61:22 63:18     116:2 130:14          89:12 90:12 145:4     240:6                 138:16 146:10
  66:21 76:12 78:19     131:10 133:10         181:20 183:12       shortly 12:16           164:10 182:20
  78:21 80:18,18        159:6 164:13          227:1                 230:21                194:15 212:20
  82:17,19 91:22        167:9 169:12        separate 187:10       show 24:4 57:15       sloppy 228:11
  95:3 103:19           183:17,17 197:14      194:22                60:15 92:9 136:21   slow 92:5 158:3
  109:18 110:16         222:8 226:21        separately 47:8         231:14              Snell 3:17 9:10,10
  121:1,3,5 143:21      232:2               September 17:3,18     showed 25:17 71:3     solely 157:22
  145:20,21 146:12    seeking 135:11          66:11,14              104:3 159:9 177:4   somewhat 199:7
  146:21 151:11       seeks 133:16          sequence 111:9        showing 59:3          some-odd 115:1
  152:7,20 153:9,13     134:12 146:15         164:10 186:17,19    shown 162:13          sorry 17:11 19:14
  154:1,13 155:18       148:1 149:16        sequencing 168:10       177:9 234:6           32:3 53:15 62:20
  156:16,22 157:2       154:15 177:20       series 59:4 60:15     shows 158:6,10          65:5 77:19 79:15
  159:4,14 162:15       180:19 193:15         136:17              side 141:12 197:9       89:22 94:11
  168:20 170:1          202:6 221:4 222:2   serve 22:22           sign 189:9,11,12,15     107:17 128:8
  171:12,15 181:12    seen 38:5 169:18      serves 45:2             236:1                 148:13 149:22
  181:18 182:1,3,4    semantics 211:19      service 37:11         signature 108:20        160:7 166:6 195:3
  182:12 183:8        semicolon 157:15        108:13,18 144:16      174:17 238:20         202:11 210:5,19
  184:9,12 193:2      send 132:10 174:7       151:14,20 152:4,9     239:20                216:20 226:7
  195:3,3 224:3,7       191:2 192:3,14        152:11              Signed 237:16           230:12 235:12
  226:4 227:1 230:2   sender 174:16         Services 1:20 3:18    significance 134:8    sort 13:9 175:14
  231:10 232:4,17     sending 90:13 91:9      8:17,19 9:14 13:2   significantly 188:9     198:15 199:1
  233:10                118:9 121:2 132:2     15:11 18:9          similar 39:1 152:19     211:5
secretary's 81:2        132:3 192:18        serving 51:4,8 54:1     232:2               sorts 197:22 231:11
  174:11              sends 163:4             56:2 66:6 80:16     similarly 29:16       South 3:3
section 5:2 27:1,17   senior 16:21 18:1       110:15                40:8 66:19          sparkling 161:22
  27:19 28:15 29:11     23:15 29:7 80:17    session 142:2,22      simply 83:4 97:10     speak 47:9 159:22
  34:22 59:7,21         80:21 91:18         set 196:1 221:8,16      122:17 196:13         176:11 206:14
  60:14 63:17 64:9      107:12 151:10,18      221:20 222:12         231:3               speaking 22:21
  64:17 67:6 70:5       152:3 175:21        Shah 3:18 9:13        simultaneously          56:1 194:2
  153:8 176:10          177:14 178:9        shape 193:1             223:10              speaks 60:22 154:6
  232:2                 179:6,22 180:6      share 102:19          sincere 97:14,16        182:16 234:1
sections 28:1 69:4      192:20 195:4        SHAW 9:13             single 142:21         special 14:14
security 3:19 16:15     211:4               SHEET 236:22          sir 19:15 67:3 93:7   specific 60:7 148:9
  17:6 21:6 29:9      sense 13:14 160:19      237:12,22 238:22    sister 112:4            220:12 221:4
  31:21 47:2,10,20      165:19 166:12       shepherding 85:11     sit 212:22            specifically 137:12
  48:11,20 49:5,16      176:4 185:17          86:1                situation 40:6          172:4
  49:20 50:1,12,18      201:21              She'll 24:7             149:4               speculation 35:8
  50:22 51:9,13       sensing 213:5         short 11:12 67:14     situations 199:1        177:20 188:22
  55:16 78:15         sensitive 217:18        77:8 84:5 102:19    six 19:9 137:7          199:19 206:10
  107:13 121:4        sent 10:22 13:9,14      104:12 129:8          143:13 156:5          220:8
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 263 of 275 PageID #:
                                        9160
                                                                                                  Page 23

spell 10:3 49:9         168:20 169:1,4        stay 24:17 26:11      suffices 206:16      suspicion 79:10
  53:17 165:10          172:1,5,12 228:8        94:18 150:1 199:4   sugar 212:18           80:4,12
spend 190:15          statements 185:20         225:22              suggest 64:20        swear 9:17
  191:19              states 1:1,6 3:8,8,18   stayed 15:6             167:11 176:2       switch 51:19
spin 175:14,19          8:8,9 9:14 102:18     steady 158:3            194:6 202:10       sworn 9:19 240:5
spoken 175:22           114:14,18 116:14      steps 193:12 195:7      206:5 207:21       synonym 114:4
spring 19:22            120:4 159:4           stop 65:12 113:9        211:19             syntax 228:11
squeeze 121:11,16       163:10 181:9,22         156:8 192:5         suggested 126:11     system 25:3 26:9
St 50:15                183:4,16 187:16       straightened 64:21      127:12 157:21      systems 121:12,17
stabilization 158:4     187:19                strategy 15:12          162:18 169:12,18   S-C-O-P-S 85:12
staff 156:11,16       statistics 115:2          19:12,13,14,19        170:2              S-C-O-T-T 49:12
  160:18 179:22       status 5:3,5,7,10,12      20:6 21:3 45:3      suggesting 68:13     S1 78:6,17 91:21
stage 33:15 203:18      5:15,16 6:17 7:19     Street 2:7 8:14         71:14 75:11          156:20 157:1,8,11
standard 22:9           16:3 22:11 27:2       strictly 112:22         103:10 148:21        162:14 167:2
  47:21 138:10          28:10,20 29:18          113:2 218:17          172:13 206:6       S1's 91:18 102:21
  143:5 197:16,20       30:4,14 38:20         string 111:11         suggestions 62:16      103:14 104:14
  197:22 198:4          41:6 42:18 44:12        129:13 144:3        suggests 133:8
  199:6,14              45:10 46:8,16           175:4               summarize 150:19              T
standby 235:16          58:5 61:15 66:3       strong 188:18         summary 82:14        T 4:1,1
standing 147:12         67:19 69:17 73:18     stronger 157:9          153:11,21 158:11   take 11:8 45:7 47:8
stands 188:1            74:16 78:7 83:20      stuff 168:16,19         219:7                62:15 64:6 67:10
start 11:21 12:14       95:21 100:9 104:5       193:8               summation 154:22       73:15 93:16
  15:1 25:6 56:19       107:3 112:8           subcategories         summer 15:4 17:3       107:21 131:12
  66:14 157:7           113:19 114:12,13        27:20               Sunday 123:5           139:11 162:1,1
  162:21 183:2,13       123:1 124:5,16        subhead 73:12           143:6                164:5 176:15
started 10:16 13:1      125:19 127:16         subject 77:13 85:5    superior 203:3         195:18 210:9
  17:4 49:21 66:13      131:18 137:6            86:3 93:12 101:2    superiors 234:19       212:14,21 213:3
  121:12 177:3          139:10,10,17            102:15 109:4        supervise 22:15,18     228:14
starting 12:21          140:5 143:12            112:13 123:6        support 155:2        taken 8:13 67:14
  158:8 184:12          147:1,13,21 153:3       130:11 141:9          201:8 202:21         84:5 129:8 186:10
starts 85:10 89:5       156:4 177:15            142:7 144:5           219:3                193:8 195:8
  183:4                 195:10 198:11           146:11 155:8        supported 221:18       206:17 213:11
state 13:17 28:9        209:13 210:4            161:9 196:21        supportive 220:16      237:8 240:2,6,12
  31:11,19 32:7         212:4 214:22            200:17 201:18       suppose 135:7        takes 24:13 138:12
  33:17 34:3 35:5       224:4,11 231:15         208:7 223:17          174:14             Talbot 141:16,18
  36:5,9 41:5,21        231:20 233:6          submission 140:6      sure 10:5 26:16      talk 102:19 162:17
  42:6 43:13,21         234:9                 submitting 204:6        27:4 33:13 51:3      211:17
  123:3 185:5,19      statute 26:22 27:6,9    subsequent 43:5         55:12 61:5 63:21   talked 193:6
  201:4 205:16          27:15 28:2,17           59:15 164:1           131:9 132:7        talking 61:6 65:12
  218:13,18 219:7       34:7 105:5,5          subsequently 14:16      148:14 154:19        143:2 193:11
  219:16 220:3          176:11,18,19,20       substance 55:3          160:11 162:1         198:18 208:11
stated 151:4 159:14     177:2,9 178:10          57:11                 182:18 185:15      team 69:1 133:13
  185:21 219:4          180:7 228:9,18        substantial 208:1       206:13 212:16        166:3,15 192:8
  221:18                229:13,14             substantive 53:3        213:7 222:19         196:4 204:2
statement 90:3        statutory 34:9,21       success 186:2,6         228:22               208:13 210:1,20
  122:6 168:17,19       127:11 234:16         successor 45:15       suspect 25:11 78:5     218:19 226:2,10
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 264 of 275 PageID #:
                                        9161
                                                                                                  Page 24

  232:7                 201:9 202:22           115:2 120:2           190:13 191:3,6,13   today 8:16,18 10:10
team's 232:15           219:5 220:18           124:21 125:11         191:15 192:4,8,14     24:6 26:1 235:3,6
tell 9:19 10:2 11:2     221:19 233:21          127:9 129:2,19        194:18 196:5          235:11,17
  24:16 30:1 47:12      234:7,9                131:9 134:16          197:6 198:6 216:1   today's 8:11 235:20
  57:7 59:13 61:10    terminations 29:13       137:21,21 139:3,3     218:14              told 17:19 36:8
  71:20 78:12 83:11     112:7 216:12           139:4 141:3,6,14    thrust 166:1            52:21 71:6 107:22
  83:13 85:14 90:4    terminology 197:10       141:19 144:20       Thursday 58:5           168:11
  111:22 118:5        terms 33:19 46:13        146:18 149:19         201:3 231:16        Tom 131:15,16
  126:22 134:7          56:1 65:22 125:1       150:4,6,14,21       time 8:12 10:16         132:2,12,15
  138:22 152:1          137:17 149:4           151:9 152:8           11:9 18:4,21 19:2   top 70:9 79:2 102:8
  177:1 182:12          196:15,15              154:21 155:15         19:3,18 20:10         108:4 122:18
  191:6 202:22        territory 11:16          160:2 163:16          21:9 24:13,22         131:5 136:6
  219:17              test 21:19               164:3 165:7,21        25:13 42:19 43:2      160:10 177:10
telling 220:5         testified 9:21           174:15 176:7          43:14 44:1 55:8       191:22 196:13
temporary 5:3,4,7       193:17                 180:5 183:11          60:7 61:9,11,17       207:12 214:4
  5:9,12,14,16 6:17   testify 87:18 103:17     185:1 189:14,18       64:6 65:1,4 66:16     218:3
  7:18 16:2 22:11       168:4 178:17           191:13 194:2,8,13     68:12 72:11 76:14   topic 44:18 104:2
  27:2 28:8 58:4        200:19                 196:12 201:21         77:9 78:20 88:12      175:7 186:16
  67:19 69:17 107:2   testimony 110:9          203:8,11,22           93:9 111:14         topics 99:6 147:5
  114:11 146:22         124:20 180:3           204:14 206:15,19      114:19 124:5        torn 171:10
  147:12 157:14         184:21 185:13          207:2,19 212:17       125:20 126:4        total 187:16,18
  162:16 175:13         204:10 205:10          212:20 213:4          128:10 136:18       totally 158:16
  176:1,10,18           240:3,5,9              215:19 222:9          138:12,21 146:5     touch 48:10 88:20
  177:14 178:10       Thank 20:14 23:8         225:7 226:8 228:6     154:20 155:21       touches 96:1 99:6
  180:1 198:11          37:6 106:1 111:16      231:13 233:1          162:1 176:6 185:4     124:18 165:4
  224:3 227:3,12        167:7 190:18           234:5,7 235:19        185:10 190:16         170:13
  229:1,4,11            217:2 223:12         thinking 65:6 90:12     191:19 209:6        touching 48:5
ten 207:15              236:2                  90:17,18,21 178:2     217:21 219:13         116:16
tends 52:6            thanks 85:11 86:1        178:6                 221:15,15 222:18    TPS 5:18 28:10,20
tens 114:21 115:6       120:21 121:13        third 89:5 115:16       235:10                29:5,6,17 30:4,10
tentatively 42:22       175:11 184:6           133:4 181:19        times 35:14 58:22       30:14 31:3,22
terminate 31:5        theirs 179:7             183:13 184:7          122:22 123:7          34:10 36:20 37:13
  43:12,19 54:19      thing 171:10             229:4                 124:3 127:3 179:9     38:20 39:12,15
  104:4 124:15        things 89:12 145:11    thought 65:5          time-bound 176:12       41:6 42:18 44:12
  125:18 209:10         154:4 159:16           135:11 150:3,8      Tina 162:6              45:9,20,21 46:8,8
  221:2                 161:3 171:11,12        172:6 175:12        title 16:4 49:14        46:16 56:8 59:8
terminated 124:6        171:16 172:5           177:14 178:10         60:5 77:13 93:3       59:22 61:15,22
  126:6,12 232:18       181:10,11              182:13 185:1,10       105:21 106:3          62:1 63:18 66:3
terminating 44:2      think 11:15 13:22        203:17 205:2,14       164:12                66:22 70:11 71:11
  214:22 231:19         14:11 16:13,18         205:19 211:20       titled 27:1 59:21       72:5 73:18 74:16
  232:4                 17:2,19 20:11          217:22 220:16         71:11                 76:17 78:8,10
termination 7:18        25:6 37:2 49:11        228:8,16            titles 22:21            82:18,20 83:20
  39:9 97:4 104:9       49:18 50:7,21        thoughts 79:4,5,8     Tobin 165:8,12          85:6,11 86:1,2,4
  104:18 109:1,12       52:21 62:10,22       thousands 114:21        166:4,18 167:12       88:13 90:15 93:12
  109:20 125:1          65:21 71:5 88:2        115:6                 173:4,6,18 179:14     93:17,20 94:3,19
  126:5 147:15          89:8 96:21 110:12    three 22:19 78:10     Tobin's 167:19          95:21 99:7 100:2
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 265 of 275 PageID #:
                                        9162
                                                                                              Page 25

  100:3,9 102:16      transcription 240:7   typical 77:10       understood 152:7      15:10 18:8 114:12
  104:5,18 106:10     transitioned 14:13    T-O-B-I-N 165:12     167:3 169:20         165:16 208:2
  106:12,13 108:16      15:10                 165:15             180:6 192:17         211:14,20
  109:1,5,12,19       translated 212:12     T-U-R-N-E-R         Unfortunately
  112:8,13 113:8,9    travel 33:14 86:16      105:19             130:12                       V
  113:11,18,22          87:4 115:3,19                           unimpressive         vague 119:5 149:9
  114:4,5,5,10,17       120:11                       U           228:12                188:12
  115:1,12,14         traveled 117:20       Uganda 13:19        unit 31:17 40:19     varied 48:16
  116:12 117:2,8,13   travels 175:15        Uh-huh 23:7 24:3     72:3 73:8 200:9     various 18:18
  117:20 123:1        treated 40:7,8          32:6 56:3 78:1    United 1:1,6 3:8,8     55:13 91:6 107:2
  124:5,16 125:2,18   trigger 199:7,14        79:21 83:3 86:18   3:18 8:8,8 9:13       153:7 220:11
  126:5 127:15        trouble 125:5 148:6     105:16 156:6       114:14,18 116:14      228:7 231:11
  131:18 137:6        true 181:10,11          164:14 177:7       120:4 183:15        vconnelly@maye...
  139:9,10,17 140:5     182:13 237:9        ultimately 19:11     187:15,19             3:5
  140:6 143:12          240:8                 20:7 21:4 43:12   unreal 168:17        Veprek 53:13,16
  147:21 149:10       Trump 1:5 8:7           89:5 132:13 173:2  169:7                 54:8
  152:16,20 153:3,9     23:18 81:6 237:3    umbrella 47:4       untrue 171:11,12     verb 146:11
  155:3 156:4 157:8   trustee 144:14        UN 158:3             171:16 172:6        versus 8:7 152:4
  157:17,22 159:15    trusty 145:15         unbelievable 231:4   184:18 185:2,11       198:17,20 199:10
  163:21 167:2        truth 9:19,20,20        231:6             unusual 47:21        video 8:12
  168:7,7 169:5       try 10:11,16 49:10    uncertain 11:2       139:15,20 201:12    videoed 11:11
  170:2 172:2 176:1     49:11 90:12,21      undergraduate        201:21 203:1,2,9    videographer 3:19
  176:9,18 177:15       94:17 197:14          12:4              upcoming 139:16        8:3,16 9:16 65:12
  178:10 180:1          198:22 200:5        underscoring        updated 71:11          67:12,15 84:3,6
  183:14 184:5        trying 11:3 48:8        217:20            upfront 205:15         110:18,20 128:6,9
  185:6 191:16          56:22 138:20        understand 11:7     USC 27:1               129:6,9 186:8,11
  195:10 198:19         162:20 165:19         24:5 26:13 33:16 USCIS 16:1,20           213:9,12 236:3
  201:5 203:10          166:11 194:9          36:8 104:14,21     18:10,14 31:8       videographer's
  208:6,9,11 209:13     197:10                118:8 121:14       37:2,21,21 62:11      67:10
  210:3 211:22        Tuesday 75:6 76:6       123:2 126:7 145:3  82:6,14 83:6        Videotape 8:5
  212:4 214:22          155:18 156:2          148:14 152:8       87:10 89:6 95:3     Videotaped 1:11
  215:8,17 216:10     turn 34:4 59:5          163:12 169:16      97:3 101:4 103:11     2:1
  224:11 229:5,8      turnaround 77:9         192:15 193:10      106:4 107:1,2       view 40:17 105:4
  231:15,20 232:4     Turner 105:18           206:15             108:10 110:16         127:14 158:15
  233:6,11 234:9      two 13:11 16:11       understanding        141:15 142:19         181:2,3 231:10
TPS's 130:11            42:8 67:6 70:16       11:11 80:8 118:6   155:17 159:4          234:17
  175:13                70:20 75:7 93:1       130:21 131:8       162:8 216:13        views 127:1 179:3,4
track 189:18            132:19 157:13         134:9 143:19      USCIS's 82:16          179:5,22 180:14
traditional 230:8       175:7 190:15          148:16,19 150:13 use 25:4,15 26:4,6      180:17
traditionally 212:2     207:13                156:21 170:6       27:11 31:16 34:6    Vincent 3:2 8:22
traffic 76:11         two-page 227:18         171:21 178:11      58:22 75:10         Voigtsberger 3:19
training 13:16        two-way 201:2           181:4 194:10       113:14,14 114:7       8:17
trajectory 172:15     two-year 13:5           197:4 218:8        198:3 225:21        vs 1:5 237:3
trans 49:15           type 34:14 69:11        219:14 220:5      useful 194:4         V-E-P-R-E-K
transcript 7:22         86:14 118:13          221:16 235:9      usual 86:13,14         53:18
  236:2 237:7           142:1 166:17          237:13            U.S 9:8 13:1,21
  Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 266 of 275 PageID #:
                                       9163
                                                                                              Page 26

        W            week 24:21 25:4,8    55:12 56:6,10        185:15 186:18        writes 207:17
Wacker 3:3            25:18,20 74:21      57:5,12 60:2 62:6    190:3,8 191:13       writing 83:6
wake 144:22           106:11 131:8        62:19 63:8 64:1,4    192:11,17 193:17     written 32:10,15
walk 85:9 161:16     weekend 138:2        64:15 67:8,18        194:17 195:13,17      77:19 131:6
want 11:9,10 47:6    weekly 107:7,10      71:17 72:16 73:2     196:10,22 198:9       154:20 173:5,8,10
 61:5 70:20 91:15    weighted 207:18      73:21 74:4,11,18     199:21 200:18,21      201:8 202:21
 106:17 120:22       welcome 71:1         75:13 77:8 79:8      201:20 203:6,7       wrong 18:14 21:17
 124:21 128:14,14    well-being 198:2     80:4,12 82:2 84:8    204:12,13,20          123:22 125:18
 128:15,20,21        went 13:16 76:6,13   87:7,16 88:9 89:2    205:14 206:12        wrote 83:15 135:5
 129:2 141:21         173:3 219:10,11     91:12 92:17 94:6     207:5 209:19          181:2
 147:4 148:14         224:9               95:1 96:3,5 98:6     210:15,16 212:10     wrought 147:14
 149:1 150:12        weren't 48:3 195:6   99:3 100:22          213:22 215:2,13      WRT 197:16,17
 152:1 156:14        we'll 59:19 113:14   101:12,16 102:4      215:15 217:8,22      www.MagnaLS.c...
 160:11 178:5         161:5 184:6,6,7     103:18 104:17        218:12 220:10         1:22
 182:18 188:22        184:10,11           105:2,12 109:8,17    221:7 222:20,22      W-I-M-B-U-S-H
 190:16 196:3        we're 25:1 26:5,10   111:5 112:11         223:7,18,22           162:6
 198:9 203:7 206:8    44:6 61:6 84:3,6    113:21 114:21        224:13 225:7,10
                      90:14 129:6,9       116:7,8,17,19        226:16 227:11                 Y
 219:13 222:18
wanted 141:9 150:1    182:18 186:16       117:5,6,17 118:2     228:6,22 230:1       Yale 12:11
 178:7 187:8 205:3    213:8,9 216:17      118:3,19,20 119:8    231:9 232:13,22      yeah 13:13 16:11
wants 42:9 65:12      236:5               120:2 121:7,19       233:1 234:2,3,13       25:15 45:21 56:18
 157:8               we've 37:9 174:2     122:4,13 123:11      234:14 240:3,5,9       99:19 104:8 127:9
warrant 185:6        WG 106:10,12         124:10 126:19       Wolf 156:14             132:5 137:12
warranted 89:8       WH 214:16            127:9 128:3         wondering 166:13        146:8 151:18
 234:8,17            whack 144:15         129:12,22 131:3     word 169:7 231:6        165:13 166:8
Washington 1:12       151:5               132:22 133:18,20    words 69:21 178:13      173:13 178:3
 2:8 8:14 13:8       Whichever 114:7      134:13,15 135:3,5    216:10                 197:18 210:7,11
 14:20 17:10,11      White 46:15 47:4     135:21 136:12,14    work 11:22 27:9         218:12 225:9
 230:4                52:5 214:19         139:20 140:2,16      35:12 73:8 96:22     year 5:17 16:18
wasn't 43:8 195:6     215:15              140:21 141:3         97:6,15,15 101:3       65:8 67:20 69:15
 201:22              wholly 160:19        142:7,9,17 143:15    107:2 189:7 200:4      69:20,21 192:7
water 161:22          186:5 198:17        144:20 145:10,20    worked 16:14          years 13:11 14:10
way 11:15 77:12      Wimbush 162:6        146:16,18 147:12     55:17 97:18 143:2      48:14
 121:11,16 123:16    wished 154:13        149:17,19 151:9     working 13:18         York 1:2 3:9,10
 124:14,22 139:14    withdrawal 186:5     151:18 152:6         14:14 16:20 29:4       8:10 122:22 123:7
 148:8,21 167:3      witness 9:17 28:13   153:18 154:9,17      54:2 55:16 62:10       124:3 127:3
 198:10 208:11        29:1,21 30:6 31:1   154:19 155:10        106:13,18,22         young 206:13
 228:15               33:2,10 34:1,19     158:14 160:2         107:14 120:9
                      35:10,14 39:3,11    161:10 163:16       works 62:14 131:19            Z
ways 198:14                                                                         zone 217:12
Webb 3:16 9:3,3       40:12,17 41:2,8     165:6,7 166:6,9     World 187:12
Wednesday 136:22      41:11,18 42:21      168:2,6 169:20      worth 135:11                   $
 137:15 153:4         43:16 44:4,15,20    171:5,20,22          227:21
                                                                                    $8.77 187:18
 163:3 168:12         45:17 46:11,18      172:10,11 173:21    wouldn't 173:22,22
 172:21 175:10        47:1,15 48:3,16     174:10,22 178:1     Wow 76:20                       1
 181:8                49:2 52:4 53:6,13   178:17 179:1        write 150:1 201:12    1 5:2 8:5 26:2 61:15
                      53:22 54:10 55:5    180:4 181:1 185:1   writer-editor 162:7
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 267 of 275 PageID #:
                                        9164
                                                                                               Page 27

  130:10,22           19502 223:14          38:10,16,19 39:7      139:1 152:21        38 7:8
1-18-18 7:19          1999 2:7 8:14         40:1,7,22 41:5        153:10 232:5
1-21-10 5:8                                 42:4,8,17 43:11       233:11                       4
1.34 187:15                     2           44:1,2,10,18 45:1   22nd 82:22 207:17     4 66:20 232:10,16
1:30 129:10           2 5:4 81:19 82:11     45:4,9 46:3,16        210:8,10              233:7
10 4:3 192:4            181:5               47:10 48:1,13,22    23rd 82:21 155:19     4-13-17 4:10
10-1-12 5:10          2A 5:6                49:20,21 50:3,21      156:2 158:12        4-14-17 6:6
10-13-17 7:4,6,8      2nd 217:14 218:4      51:14 52:19 55:1      213:18 214:7        4-19-17 6:8
10-22-17 7:10         2-28-17 4:8           57:1 67:1 69:12     24 68:2 70:4 137:1    4-27-17 6:4
10-23-17 4:12         2-7-17 5:19           69:21 71:12 72:6      137:15 152:15       4-3-17 5:21
10:10 201:3           2.19 187:13           76:7 81:7 82:11       153:4 233:6         4-30-17 6:10
10:11 207:12          2:38 163:4            82:22 84:10,14      24th 84:14 85:5       4:21 84:14 85:5
100 43:7 156:13       2:49 186:9            93:10 94:2 98:22      159:11              4:26 236:5,7
10924 161:7           20 123:18 136:18      99:16 100:4,8,16    244 34:22 176:10      4:30 193:3
11 5:20                 137:2,14 144:4      102:15 111:19       25 6:14 65:21 66:3    4:54 181:8
11-2-17 7:12            160:7 227:20        114:16 118:12         68:2 70:5,12,17     4:59 175:10
11-20-17 7:14,16      20th 143:11 224:5     123:5 125:2 126:1     123:18 187:5,17     40 7:10
11:00 67:13             224:10              126:6 129:13          188:8 189:4         41 7:12 216:18
11:08 67:16           2003 12:13,22         130:10,22 131:7     27 6:16 69:12 154:2   42 7:14
11:33 84:4            2004 13:1             136:19 147:20       271 3:10              43 7:16
11:34 84:7            2006 13:12,13 15:2    149:5 152:15        28 6:19 75:7 76:7     44 7:18
11201 3:10            2007 15:3             153:5 154:3 156:2     77:21               448917 1:18
11273 223:3           2010 58:6,14 74:9     158:12 159:12       29 6:21               448924 237:1
12 6:2 96:12 201:3      157:16,22 158:8     167:8 186:20        29th 84:10
12th 207:11 210:1       160:21 161:1        187:5 190:22                                        5
12:13 187:5             162:17 183:15       192:1 195:9                  3            5 5:9 62:4 63:6
12:35 129:7             185:3 227:3,13      197:11 201:3        3 29:10 59:5 62:2       66:20 233:8
1254a 5:2 27:1        2011 15:8,9 16:10     211:11 213:18         63:5,13 133:6       5-19-11 5:5
13 190:22 192:1         19:4 58:21 60:11    214:8 221:20        3-29-17 6:2           5-20-17 6:15
  196:17 197:11         60:20 61:8 160:20   222:22 224:5        3-3-14 5:13           5-24-17 6:18
13th 93:10 94:2         160:21 161:2,3      233:19              3:00 186:12           5-25-17 6:19
  100:4,15,15         2012 61:15          2018 1:13 8:11        3:35 172:22           5-8-17 6:13
14 102:14             2013 16:13,14         21:17 22:1 46:3     3:38 213:10           5:56 213:18 214:8
15 6:4 187:20           17:14,14 65:6       70:1 152:21         3:40 130:10           50 25:8
  230:21              2014 16:14 62:1       153:10 185:7        3:45 213:13           5153 105:11
16 6:6 81:17            63:13 65:8          231:16,19 233:12    3:46 81:19 82:11      58,000 114:22
17 6:8                2015 17:3,3,19        233:20 234:7        30 7:2 96:19 123:5    59,000 115:1
18 1:13 6:10 8:11       65:21 66:3,8,12     237:17                126:1 240:21
                        70:12,17 187:14                         312-701-7912 3:4                6
  83:20 96:12,16,17                       2019 82:22 232:5
                        187:18,21 188:8                         3286 111:4,13         6 5:11 96:12 219:1
  231:16                                  2020 240:21
                      2016 5:17 63:19                           3296 111:12           6-7-17 6:21 7:2
18-cv-01599-WF...                         21 6:12
                        67:20 69:15 74:8 21st 58:5 167:8,13     3323 189:21           6:09 75:7
  1:4
                      2017 10:15,22                             3336 204:18           6:48 186:20
18751 102:3                                 183:14
                        19:17,18 20:1,10 21118 200:14           3476-02 58:2          60 4:7 25:7 74:21
18941 92:16
                        20:15,20 21:9,22 213 4:11               36 7:4 189:19           74:22 75:10
19 143:19 151:1
                        22:6 23:3,10 38:6 22 62:1 63:19 67:1    37 7:6                60,000 183:15
19th 60:20
   Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 268 of 275 PageID #:
                                        9165
                                                                              Page 28

60606 3:4
6080 122:12
6092 76:5
62 4:9 92:9,10,13
  104:3
64 4:11 213:14,17
  213:20
         7
7 5:14 71:12 111:19
7th 163:3 168:13
  172:22 175:10
  181:8
7:14 217:15
7:48 77:21
71 3:3
718-254-6288 3:11
75 4:7 58:2
7864 187:3
         8
8 5:16 27:1 131:6
  186:20
8th 129:13
8-25-15 5:15
8:28 227:20
8:30 190:22
8:52 192:1
8:59 196:17 197:11
8095 136:7
866-624-5221 1:21
         9
9 5:18
9:58 144:4
9:59 1:14 8:12
92 4:9
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 269 of 275 PageID #:
                                     9166
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 270 of 275 PageID #:
                                     9167
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 271 of 275 PageID #:
                                     9168
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 272 of 275 PageID #:
                                     9169
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 273 of 275 PageID #:
                                     9170
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 274 of 275 PageID #:
                                     9171
Case 1:18-cv-01599-WFK-ST Document 150-2 Filed 03/01/19 Page 275 of 275 PageID #:
                                     9172
